

EXHIBIT 10.1


 
 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
among
 
CALPINE CORPORATION,
 
as Borrower
 
and
 
THE LENDERS PARTY HERETO,
 
and
 
GOLDMAN SACHS BANK USA,
 
as Administrative Agent
 
and
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Collateral Agent
 
and
 
CITIBANK, N.A.,
 
CREDIT SUISSE SECURITIES (USA) LLC and
 
DEUTSCHE BANK SECURITIES INC.,
 
as Co-Documentation Agents
 
and
 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as Syndication Agent
 
Dated as of December 10, 2010
 

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA
CITIGROUP GLOBAL MARKETS INC.
DEUTSCHE BANK SECURITIES INC.
MORGAN STANLEY SENIOR FUNDING, INC.
RBS SECURITIES INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH     
    INCORPORATED
UNION BANK, N.A.
BARCLAYS CAPITAL
CREDIT SUISSE SECURITIES (USA) LLC
J.P. MORGAN SECURITIES LLC
RBC CAPITAL MARKETS, LLC
UBS SECURITIES LLC
ING CAPITAL LLC
As Joint Lead Arrangers


 
 

--------------------------------------------------------------------------------

 

Table of Contents
Page
 
SECTION 1
 
DEFINITIONS
 
1.1.
Defined Terms
1
1.2.
Other Definitional Provisions
33
1.3.
Delivery of Notices or Receivables
34
1.4.
Exchange Rates
34

 
SECTION 2
 
AMOUNT AND TERMS OF LOANS AND COMMITMENTS
 
2.1.
Revolving Commitments
34
2.2.
Procedure for Revolving Loan Borrowing
34
2.3.
Swingline Commitment
35
2.4.
Procedure for Swingline Borrowing; Refunding of Swingline Loans
36
2.5.
Letters of Credit
37
2.6.
Issuance of Letters of Credit
40
2.7.
Nature of Letter of Credit Obligations Absolute
40
2.8.
Repayment of Loans; Evidence of Debt
41
2.9.
Interest Rates and Payment Dates
41
2.10.
Computation of Interest and Fees
42
2.11.
Inability to Determine Interest Rate
42
2.12.
Optional Termination or Reduction of Revolving Commitment
42
2.13.
Optional Prepayment of Loans
43
2.14.
Mandatory Prepayment
43
2.15.
Conversion and Continuation Options
44
2.16.
Limitations on Eurodollar Tranches
44
2.17.
Pro Rata Treatment, etc.
44
2.18.
Requirements of Law
45
2.19.
Taxes
46
2.20.
Indemnity
50
2.21.
Change of Lending Office
50
2.22.
Fees
50
2.23.
Letter of Credit Fees
50
2.24.
Nature of Fees
51
2.25.
Incremental Revolving Loans
51
2.26.
Replacement of Lenders
52
2.27.
Extensions of Loans and Commitments
53

 
SECTION 3
 
REPRESENTATIONS AND WARRANTIES
 
3.1.
Existence; Compliance with Law
54
3.2.
Power; Authorizations; Enforceable Obligations
54
3.3.
No Legal Bar
55
3.4.
Accuracy of Information
55
3.5.
No Material Adverse Effect
55
3.6.
Subsidiaries
55
3.7.
Title to Assets; Liens
55
3.8.
Intellectual Property
55
3.9.
Use of Proceeds
55


 
-i-

--------------------------------------------------------------------------------

 
Page
 

 
3.10.
Litigation
55
3.11.
Federal Reserve Regulations
56
3.12.
Solvency
56
3.13.
Taxes
56
3.14.
ERISA
56
3.15.
Environmental Matters; Hazardous Material
56
3.16.
Investment Company Act; Other Regulations
56
3.17.
Labor Matters
56
3.18.
Security Documents
57
3.19.
Energy Regulation
57

 
SECTION 4
 
CONDITIONS PRECEDENT
 
4.1.
Conditions to the Closing Date
57
4.2.
Conditions to Each Extension of Credit
60

 
SECTION 5
 
AFFIRMATIVE COVENANTS
 
5.1.
Financial Statements, Etc.
60
5.2.
Certificates; Other Information
61
5.3.
Maintenance of Existence; Compliance with Requirements of Law
62
5.4.
Maintenance of Property; Insurance
62
5.5.
Inspection of Property; Books and Records
63
5.6.
Notices
63
5.7.
Environmental Laws
64
5.8.
[Reserved].
64
5.9.
Further Assurances
64

 
SECTION 6
 
NEGATIVE COVENANTS
 
6.1.
Limitation on Indebtedness
65
6.2.
Limitation on Liens
67
6.3.
Merger, Consolidation, or Sale of Assets
67
6.4.
Limitation on Sale and Leaseback Transactions
68
6.5.
Limitation on Secured Commodity Hedging
68
6.6.
Financial Covenants
68

 
SECTION 7
 
EVENTS OF DEFAULT
 
7.1.
Events of Default
68



 
SECTION 8
 
THE AGENTS
 
8.1.
Appointment
71
8.2.
Delegation of Duties
71
8.3.
Exculpatory Provisions
72


 
-ii-

--------------------------------------------------------------------------------

 
Page
 



8.4.
Reliance by the Administrative Agent
72
8.5.
Notice of Default
72
8.6.
Non-Reliance on Agents and Other Lenders
72
8.7.
Indemnification
73
8.8.
Agent in Its Individual Capacity
73
8.9.
Successor Administrative Agent
73
8.10.
The Syndication Agent and the Documentation Agents
73
8.11.
Collateral Security
74
8.12.
Enforcement by the Administrative Agent and Collateral Agent
74
8.13.
Withholding Tax
74

 
SECTION 9
 
MISCELLANEOUS
 
9.1.
Amendments and Waivers
74
9.2.
Notices
76
9.3.
No Waiver; Cumulative Remedies
78
9.4.
Survival of Representations and Warranties
78
9.5.
Payment of Expenses and Taxes
78
9.6.
Successors and Assigns; Participations
79
9.7.
Adjustments; Setoff
82
9.8.
Counterparts
83
9.9.
Severability
83
9.10.
Integration
83
9.11.
GOVERNING LAW
83
9.12.
Submission To Jurisdiction; Waivers
83
9.13.
Acknowledgements
84
9.14.
Releases of Guarantees and Liens
84
9.15.
Confidentiality
85
9.16.
WAIVERS OF JURY TRIAL
86
9.17.
U.S.A. Patriot Act
86
9.18.
No Fiduciary Duty
86
9.19.
Lien Sharing and Priority Confirmation
86
9.20.
Credit Agreement
87



SCHEDULES
 
Schedule 1.1A
—
Revolving Commitment Amounts
Schedule 1.1C
—
Mortgaged Property
Schedule 3.6
—
Subsidiaries
Schedule 3.18(a)
—
UCC Filing Jurisdictions
Schedule 3.18(b)
—
Mortgage Filing Jurisdictions

 
EXHIBITS
 
Exhibit A-1
—
Form of Closing Certificate for the Borrower
Exhibit A-2
—
Form of Closing Certificate for Certain Guarantors
Exhibit B
—
Form of Notice of Borrowing
Exhibit C
—
Form of Assignment and Acceptance
Exhibit D
—
Form of Letter of Credit Request
Exhibit E-1
—
Form of United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E-2
—
Form of United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E-3
—
Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)


 
-iii-

--------------------------------------------------------------------------------

 
Page
 



Exhibit E-4
—
Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F
—
Form of Notice of Continuation/Conversion
Exhibit G
—
Form of Incremental Revolving Facility Amendment
Exhibit H
—
Form of Prepayment Notice
Exhibit I
—
Form of Compliance Certificate




 
-iv-

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT, dated as of December 10, 2010, among CALPINE CORPORATION,
a Delaware corporation (the “Borrower”), GOLDMAN SACHS BANK USA (“GS Bank”), as
administrative agent (in such capacity and including any successors in such
capacity, the “Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as
collateral agent (in such capacity and including any successors in such
capacity, the “Collateral Agent” and together with the Administrative Agent, the
“Agents”), Citibank, N.A. (“Citi”), Credit Suisse Securities (USA) LLC (“CS
Securities”), and Deutsche Bank Securities Inc. (“DBSI”), as co-documentation
agents (collectively, the “Documentation Agents”), Morgan Stanley Senior
Funding, Inc. (“MSSF”), as syndication agent (the ”Syndication Agent”), and each
of the financial institutions from time to time party hereto (collectively, the
“Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower entered into the Existing Credit Agreement (as defined
below);
 
WHEREAS, the Borrower intends to replace the revolving loan commitments and all
related outstanding revolving loans, swingline loans and letters of credit under
the Existing Credit Agreement with the extensions of credit and commitments
under this Agreement; and
 
WHEREAS, as a result of the replacement described in the preceding recital, this
Agreement shall constitute a “Credit Agreement” for purposes of (and as defined
in) the Collateral Agency and Intercreditor Agreement (as defined below), the
Guarantee and Collateral Agreement (as defined below) and the other Security
Documents (as defined below);
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1

 
Definitions
 
1.1.           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“2017 Notes”:  the Borrower’s 7.25% Senior Secured Notes due 2017.
 
“2017 Notes Issue Date”:  October 21, 2009.
 
“2019 Notes”:  the Borrower’s 8% Senior Secured Notes due 2019.
 
“2020 Notes”:  the Borrower’s 7.875% Senior Secured Notes due 2020.
 
“2021 Notes”:  the Borrower’s 7.50% Senior Secured Notes due 2021.
 
“2021 Notes Issue Date”:  October 22, 2010.
 
“Act of Required Debtholders”:  the meaning provided in the Collateral Agency
and Intercreditor Agreement (as in effect on the Closing Date).
 
“Additional Lender”:  the meaning set forth in Section 2.25(b)(ii).
 
“Administrative Agent”:  the meaning set forth in the preamble to this
Agreement.
 
“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether through the ownership of voting securities, by
contract or otherwise.
 

 
 

--------------------------------------------------------------------------------

 

“Agents”:  the meaning set forth in the preamble to this Agreement.
 
“Aggregate Revolving Outstandings”:  at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.
 
“Agreement”:  this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
 
“Alternative Currency”:  Canadian dollars.
 
“Applicable Margin”:  with respect to Revolving Loans and Swingline Loans, (a)
from the Closing Date until one Business Day after the date of delivery of the
Compliance Certificate and the financial statements for the period ending March
31, 2011, the applicable percentage per annum set forth below determined by
reference to Pricing Level 1; and (b) thereafter, the applicable percentage per
annum set forth below determined by reference to the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate delivered to the
Administrative Agent pursuant to Section 5.2(b)(ii)(x):
 
Pricing Level
Leverage Ratio
Applicable
Margin for
Eurodollar Loans
Applicable
Margin for Base Rate Loans
1
≥ 4.50:1.00
3.25%
2.25%
2
< 4.50:1.00
3.00%
2.00%



No change in the Applicable Margin shall be effective until one Business Day
after the date on which the applicable financial statements and a Compliance
Certificate pursuant to Section 5.2(b)(ii)(x) calculating the Consolidated
Leverage Ratio shall have been delivered to the Administrative Agent.  At any
time the Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.2(b)(ii)(x), the Applicable
Margin shall be determined as if Pricing Level 1 shall have applied until one
Business Day after the delivery of such information to the Administrative
Agent.  Promptly upon receipt of the applicable information under
Section 5.2(b)(ii)(x), the Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable
Margin in effect from the date of delivery of such information by the Borrower
to the Administrative Agent.
 
“Applicable Revolving Commitment Fee Percentage”:  with respect to the
Applicable Revolving Commitment Fee Percentage, (a) from the Closing Date until
one Business Day after the date of delivery of the Compliance Certificate and
the financial statements for the period ending March 31, 2011, the applicable
percentage per annum set forth below determined by reference to Pricing Level 1;
and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate delivered to the Administrative Agent
pursuant to Section 5.2(b)(ii)(x):
 
Pricing Level
Leverage Ratio
Applicable Revolving
Commitment Fee
Percentage
1
≥ 4.50:1.00
0.75%
2
< 4.50:1.00 but
≥ 3.75:1.00
0.625%
3
< 3.75:1.00
0.50%



No change in the Applicable Revolving Commitment Fee Percentage shall be
effective until one Business Day after the date on which the applicable
financial statements and a Compliance Certificate pursuant to
Section 5.2(b)(ii)(x) calculating the Consolidated Leverage Ratio shall have
been delivered to the Administrative Agent.  At any time the Borrower has not
submitted to the Administrative Agent the applicable information as and when
required under Section 5.2(b)(ii)(x), the Applicable Revolving Commitment Fee
Percentage shall be determined as if Pricing Level 1 shall have applied until
one Business Day after the delivery of such information to the Administra-
 

 
-2-

--------------------------------------------------------------------------------

 

tive Agent.  Promptly upon receipt of the applicable information under
Section 5.2(b)(ii)(x), the Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable
Revolving Commitment Fee Percentage in effect from the date of delivery of such
information by the Borrower to the Administrative Agent.
 
“Approved Electronic Communication”:  any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 9.2(b).
 
“Approved Fund”:  as defined in Section 9.6(b)(ii).
 
“Assignee”:  as defined in Section 9.6(b)(i).
 
“Assignment and Acceptance”:  in the case of assignments of Revolving Loans and
Revolving Commitments, an assignment and acceptance entered into by a Lender and
an Assignee and accepted by the Administrative Agent and each Fronting Bank to
the extent required pursuant to Section 9.6, substantially in the form of
Exhibit C hereto.
 
“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding; provided
that in calculating any Lender’s Revolving Extensions of Credit for the purpose
of determining such Lender’s Available Revolving Commitment pursuant to Section
2.22(a), the aggregate principal amount of Swingline Loans then outstanding
shall be deemed to be zero (collectively, as to all Lenders, the “Available
Revolving Commitments”).
 
“Bankrupt Subsidiary”:  any Subsidiary of the Borrower that is a debtor under
the Bankruptcy Code as of the Closing Date.
 
“Bankruptcy Code”:  The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§ 101 et seq.
 
“Base Rate”:  for any day, the higher of (a) the Federal Funds Effective Rate
plus ½ of 1% per annum or (b) the Prime Rate.  Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.
 
“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.
 
“Beneficial Owner”:  has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act.
 
“Benefited Lender”:  the meaning set forth in Section 9.7(a).
 
“Blue Spruce Refinancing Facility”:  a credit facility with Blue Spruce Energy
Center, LLC as borrower, in a maximum original principal amount not to exceed
$100,000,000, entered into to (among other things) repay or redeem outstanding
indebtedness of Blue Spruce Energy Center, LLC.
 
“Board of Directors”:
 
(1)           with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;
 
(2)           with respect to a partnership, the board of directors of the
general partner of the partnership;
 

 
-3-

--------------------------------------------------------------------------------

 

(3)           with respect to a limited liability company, the managing member
or members or any controlling committee of managing members thereof; and
 
(4)           with respect to any other Person, the board or committee of such
Person serving a similar function.
 
“Board of Governors”:  the Board of Governors of the Federal Reserve System of
the United States or any Governmental Authority which succeeds to the powers and
functions thereof.
 
“Borrower”:  the meaning set forth in the preamble to this Agreement.
 
“Borrowing”:  the making of Loans by the Lenders on a single Borrowing Date.
 
“Borrowing Date”:  any Business Day specified in a notice pursuant to
Section 2.2 as a date on which the Borrower requests a Loan hereunder.
 
“Business Day”:  any day other than a Legal Holiday, provided that with respect
to notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, such day is also a day for trading by and between
banks in Dollar deposits in the interbank eurodollar market.
 
“CalGen Entities”:  the meaning set forth in the definition of “CalGen
Prepetition Secured Obligations.”
 
“CalGen Makewhole Payment”:  the aggregate amount, if any, of any actual or
potential claims, premiums or penalties related to (i) any “makewhole”,
repayment, prepayment or call provisions, (ii) any contract defaults or (iii)
any contractual damages, in each case payable to the holders of the CalGen
Prepetition Secured Obligations in connection with the repayment of the CalGen
Prepetition Secured Obligations.
 
“CalGen Prepetition Secured Obligations”:  the obligations under the
$680,000,000 Third Priority Secured Floating Rate Notes Due 2011 and the
$150,000,000 11.5% Third Priority Secured Notes Due 2011, in each case issued by
Calpine Generating Company, LLC (“CalGen”) and CalGen Finance Corporation
(“CalGen Finance” and, together with CalGen, the “CalGen Entities”) pursuant to
that certain third priority indenture, dated as of March 23, 2004, among CalGen,
CalGen Finance and Wilmington Trust Company FSB, as third priority trustee.
 
“Capital Lease Obligation”:  at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on a balance sheet prepared in accordance with GAAP
as in effect from time to time.
 
“Capital Stock”:
 
(1)           in the case of a corporation, corporate stock;
 
(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(3)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
 
(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.
 
“Case”:  any case pending under Chapter 11 of the Bankruptcy Code.
 
“Cash Collateral”:  the meaning set forth in Section 2.3(a).
 

 
-4-

--------------------------------------------------------------------------------

 

“Cash Collateralize”:  the meaning set forth in Section 2.3(a).
 
“Cash Equivalents”:
 
(1)           United States dollars;
 
(2)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality of the United
States government (provided that the full faith and credit of the United States
is pledged in support of those securities) having maturities of not more than
one year from the date of acquisition;
 
(3)           certificates of deposit and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any domestic commercial bank having
capital and surplus in excess of $500.0 million and a Thomson Bank Watch Rating
of “B”  or better;
 
(4)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
 
(5)           commercial paper having one of the two highest ratings obtainable
from Moody’s or S&P and, in each case, maturing within one year after the date
of acquisition; and
 
(6)           money market funds at least 95% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (1) through (5) of this
definition.
 
“Cash Management Obligations”:  with respect to a Loan Party, any obligations of
such Loan Party in respect of treasury management arrangements, depositary or
other cash management services, including in connection with any automated
clearing house transfer of funds or any similar transactions.
 
“Change of Control”:  the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d) of the Exchange Act, but
excluding any employee benefit plan of the Borrower or any of its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Borrower,
measured by voting power rather than number of shares.
 
“Citi”:  the meaning set forth in the preamble to this Agreement.
 
“Closing Date”:  the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied or waived, which date is December 10,
2010.
 
“CNTA Guarantor Release Condition”:  the meaning set forth in Section 9.14(c).
 
“CNTA Ratio”:  as of any date of determination, (a) the Consolidated Net
Tangible Assets of the Loan Parties as of the end of the most recent fiscal
quarter for which an internal consolidated balance sheet of the Borrower and its
Subsidiaries is available, divided by (b) the aggregate amount of First Lien
Debt of the Loan Parties (as calculated under Section 6.1(b) hereof) outstanding
on such date.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  in the case of each Series of Secured Debt, all properties and
assets of the Loan Parties now owned or hereafter acquired in which Liens have
been granted to the Collateral Agent to secure the Secured Obligations in
respect of such Series of Secured Debt.
 

 
-5-

--------------------------------------------------------------------------------

 

“Collateral Agency and Intercreditor Agreement”:  that certain Collateral Agency
and Intercreditor Agreement, dated as of January 31, 2008 (as amended, amended
and restated, supplemented or otherwise modified from time to time in compliance
with the terms thereof), by and among the Borrower, the Guarantors from time to
time party thereto, the secured debt representatives from time to time party
thereto and the Collateral Agent.
 
“Collateral Agent”:  the meaning set forth in the preamble to this Agreement.
 
“Commitment Fee”:  the meaning set forth in Section 2.22(a).
 
“Commitment Letter”:  the commitment letter, dated October 28, 2010, by and
among the Borrower and the Commitment Parties.
 
“Commitment Parties”:  collectively, Goldman Sachs Bank USA, Barclays Bank PLC,
Citigroup Global Markets Inc., Credit Suisse AG, Cayman Islands Branch, Deutsche
Bank Trust Company Americas, JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc., Morgan Stanley Bank, N.A., Royal Bank of Canada, The Royal Bank
of Scotland plc, UBS Loan Finance LLC, Bank of America, N.A., ING Capital LLC
and Union Bank, N.A.
 
“Commodity Hedge Agreements”:  any agreement providing for swaps (including,
without limitation, heat rate swaps), caps, collars, puts, calls, floors,
futures, options, spots, forwards, power purchase, tolling or sale agreements,
fuel purchase or sale agreements, emissions credit purchase or sales agreements,
power transmission agreements, fuel transportation agreements, fuel storage
agreements, netting agreements, or commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements, entered into in the ordinary course of business in order to manage
fluctuations in the price or availability of any commodity.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit I hereto.
 
“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and only to the extent deducted in determining
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense (inclusive of letter of credit fees, commitment fees and
similar items included in determining Consolidated Interest Expense and
amortization of deferred financing fees and original issue discount), (c)
depreciation and amortization expense, (d) amortization of intangibles and
organization costs, (e) any extraordinary or non-recurring non-cash expenses or
losses, whether or not otherwise includable as a separate item in the statement
of such Consolidated Net Income for such period, (f) non-cash losses on sales or
impairments of assets, (g) unrealized losses and any non-cash realized losses
recognized in accordance with ASC 815 “Derivatives and Hedging” and ASC 718
“Stock Based Compensation”, (h) non-cash charges attributable to ASC 480
“Distinguishing Liabilities From Equity”, (i) operating lease expense, (j)
distributions received from unconsolidated investments (k) non-cash losses
attributable to translations of foreign currency transactions, (l) Restructuring
Costs, (m) major maintenance expense as reflected in Consolidated Net Income,
(n) any fees and expenses in connection with each Extension not to exceed
$20,000,000 in any twelve month period, (o) acquisition-related costs in a
business combination and (p) any non-cash losses or charges recorded on the
repurchase or extinguishment of debt, and minus, without duplication and only to
the extent included in the determination of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets), (iii) income tax credits (to the extent
not netted from income tax expense), (iv) any non-cash gain recorded on the
repurchase or extinguishment of debt , (v) any other non-cash non-operating
income,  (vi) non-cash gains attributable to translations of foreign currency
transactions, (vii) unrealized gains and any non-cash realized gains recognized
in accordance with ASC 815 “Derivatives and Hedging” and ASC 718 “Stock Based
Com-
 

 
-6-

--------------------------------------------------------------------------------

 

pensation”, (viii) non-cash gains attributable to ASC 480 “Distinguishing
Liabilities From Equity”, and (ix) Consolidated EBITDA from the Borrower’s and
its Subsidiaries’ discontinued operations (but only for those operations which
are not classified as such under GAAP solely upon the determination or
announcement of the sale of such operations)(it being understood that if such
Consolidated EBITDA is negative, such amount shall be added back to Consolidated
Net Income for such period).  For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Leverage Ratio, (i)
if at any time during such Reference Period the Borrower or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Borrower or any Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period, and (iii) any
pro forma calculation contemplated by clause (i) or (ii) of this sentence shall
also give pro forma effect to any related cost savings to the extent such cost
savings would be permitted or required to be reflected in pro forma financial
information by Regulation S-X under the Securities Act of 1933, as amended,
together with those cost savings that are certified by a Financial Officer of
the Borrower as having been realized or for which the necessary steps for
realization have been taken or are reasonably expected to be taken within 12
months following such calculation.  As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of  amounts deemed significant according
to Regulation S-X, Section 3-05(b); and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
amounts deemed significant according to Regulation S-X, Section 3-05(b).
 
“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries determined on a consolidated basis in accordance with GAAP
(excluding any Excluded Subsidiary for which the respective Project or Projects
have not been in full operation for at least one full year) for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(excluding any Excluded Subsidiary for which the respective Project or Projects
have not been in full operation for at least one full year), operating lease
expense of the Borrower and its Subsidiaries (excluding any Excluded Subsidiary
for which the respective Project or Projects have not been in full operation for
at least one full year), and dividends paid in cash in respect of preferred
Capital Stock of the Borrower (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP
but excluding any termination costs associated with interest rate Swap
Agreements), net of interest income during such period, in each case determined
on a consolidated basis in accordance with GAAP (it being understood that
Consolidated Interest Expense shall not include interest expense with respect to
the promissory note transferred pursuant to the purchase agreement described in
the definition of Existing Gilroy Indebtedness).
 
“Consolidated Leverage Ratio”:  as at any day, the ratio of (a) Consolidated
Total Net Debt on such day to (b) Consolidated EBITDA for the four consecutive
fiscal quarter period ending on (or, if such day is not the last day of a fiscal
quarter, most recently prior to and for which the calculation for such period is
available) such day.
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries (less the net income of any Excluded
Subsidiary for which the respective Project or Projects have not been in full
operation for at least one full year), determined on a consolidated basis in
accordance with GAAP, plus, without duplication, the amount of any interest
payments, dividends or other distributions made by any Excluded Subsidiary (to
the extent the Consolidated Net Income of such Excluded Subsidiary or Excluded
Subsidiaries was otherwise excluded from Consolidated Net Income in such period
in accordance with the first parenthetical above) to the Borrower or any of its
Subsidiaries; provided that there shall be excluded the income (or deficit) of
any Person
 

 
-7-

--------------------------------------------------------------------------------

 

accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any of its Subsidiaries.
 
“Consolidated Net Tangible Assets”:  as of any date of determination, the sum of
(a)(i) the total assets of the Loan Parties as of the end of the most recent
fiscal quarter for which an internal consolidated balance sheet of the Borrower
and its Subsidiaries is available, minus (ii) all current derivative assets and
long term derivative assets of the Loan Parties reflected on such balance sheet,
minus (iii) total goodwill and other intangible assets of the Loan Parties
reflected on such balance sheet, plus (b) the book value, as determined by the
Borrower’s chief financial officer in good faith, of any assets (other than
goodwill and other intangible assets and current derivative assets and long term
derivative assets) acquired by the Loan Parties since the end of such fiscal
quarter that, as of such date, are held by the Loan Parties, minus (c) all
current liabilities (other than any such liabilities that (i) would be included
in the aggregate amount First Lien Debt outstanding as of such date of
determination pursuant to Section 6.1(b) or (ii) constitute current derivative
liabilities) of the Loan Parties reflected on such balance sheet, in each case,
calculated on a consolidated basis in accordance with GAAP as in effect on the
2017 Notes Issue Date.
 
“Consolidated Total Net Debt”:  at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries (to the extent required to
be reflected as a liability on the consolidated balance sheet of the Borrower
and its Subsidiaries in accordance with GAAP) at such date (excluding, however,
any (w) Limited Recourse Debt of any Designated Project Subsidiary for which the
respective Project has not been in full operation for at least one full year
that would otherwise be included, (x) liabilities under or in respect of Swap
Agreements or Guarantee Obligations in respect of Swap Agreements that would
otherwise be included, (y) outstanding but undrawn amounts in respect of letters
of credit and similar facilities or liabilities and (z) the Existing Gilroy
Indebtedness that would otherwise be included), determined on a consolidated
basis in accordance with GAAP, less the aggregate amount of all cash and Cash
Equivalents (whether or not restricted) held by the Borrower and its
Subsidiaries at such date.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Credit Agreement”: (a) the Existing Credit Agreement, (b) this Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Credit Agreement, this
Agreement or any other agreement or instrument referred to in this clause (c);
provided that any agreement or instrument described above in clause (c) shall
only constitute the “Credit Agreement” (or a portion thereof) if the respective
agreement or instrument provides that such agreement or instrument (or
indebtedness thereunder) shall constitute “First Lien Debt” for purposes of the
Collateral Agency and Intercreditor Agreement (and so long as same satisfies the
requirements of clause (2) of the definition of First Lien Debt) and the
respective First Lien Representative shall have notified the Collateral Agent
that such agreement or instrument shall constitute the Credit Agreement (or a
portion thereof) and shall have executed and delivered to the Collateral Agent a
joinder to the Collateral Agency and Intercreditor Agreement and the other
actions specified in the Collateral Agency and Intercreditor Agreement shall
have been taken with respect to the relevant Series of Secured Debt being issued
or incurred.  Any reference to the Credit Agreement hereunder shall be deemed a
reference to any Credit Agreement then extant.
 
“Credit Facility Obligations”: all “Obligations” hereunder and all
“Obligations”(or any other defined term having a similar purpose) as defined in
any other Credit Agreement.
 
“CS Securities”:  the meaning set forth in the preamble to this Agreement.
 
“DBSI”:  the meaning set forth in the preamble to this Agreement.
 

 
-8-

--------------------------------------------------------------------------------

 

“Debtor Relief Law”:  the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the expiration of applicable cure or grace
periods, or both, has been satisfied.
 
“Defaulting Lender”:  any Lender whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of “Lender Default.”
 
“Designated Asset Sale”:  the sale of all, or any substantial part of, the
assets or Capital Stock of the Geysers Entities and/or the CalGen Entities (in
each case, other than (i) sales of inventory in the ordinary course of business
and (ii) trading and sharing of inventory and equipment among the Borrower and
its Subsidiaries).
 
“Designated Project Subsidiary”:  (a) any Project Subsidiary formed by the
Borrower or any of its Subsidiaries after January 31, 2008, (b) Otay Mesa Energy
Center, LLC, Calpine Greenfield (Holdings) Corporation and Calpine Russell City,
LLC and (c) any other Subsidiary that was a Guarantor but has been subsequently
designated by a Responsible Officer (pursuant to written notice to the
Collateral Agent) not to be a Guarantor, but only if such Subsidiary does not
provide a (or may be released from its) Guarantee with respect to this Agreement
and does not provide a (or will be released from its) Guarantee of any other
First Lien Debt.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed” shall have correlative meanings.
 
“Disqualified Capital Stock”:  any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the latest applicable Termination Date in effect at the time of
the issuance of such Capital Stock (other than pursuant to a change of control
provision substantially similar to that described either under Section 4.11 of
the indenture governing the 2021 Notes).
 
“Documentation Agents”:  as defined in the preamble.
 
“Dollar Amount”:  at any time (a) as to any amount in Dollars, such amount and
(b) as to any amount in an Alternative Currency, the then Dollar Equivalent
thereof.
 
“Dollar Equivalent”:  with respect to any amount of an Alternative Currency on
any date, the equivalent amount in Dollars of such amount of Alternative
Currency as determined by the Administrative Agent in accordance with Section
1.4 using the applicable Exchange Rate.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower that was formed under the
laws of the United States or any state of the United States or the District of
Columbia or that guarantees, or pledges any property or assets to secure, any
other First Lien Obligations.
 
“Eligible Commodity Hedge Agreement”:  (i) any agreement in effect on the 2017
Notes Issue Date that constituted (immediately prior to the 2017 Notes Issue
Date) an “Eligible Commodity Hedge Agreement” as defined in the Existing Credit
Agreement as in effect immediately prior to the Closing Date, and (ii) any
Commodity Hedge Agreement entered into (or amended) by any Loan Party with a
counterparty from time to time in the ordinary course of business, consistent
with Prudent Industry Practice and not for speculative purposes, it being
understood that whether a Commodity Hedging Agreement satisfies the criteria in
this clause (ii) shall be determined at the time such agreement is entered into
and/or amended.  For the avoidance of doubt, the following transactions shall
always
 

 
-9-

--------------------------------------------------------------------------------

 

be considered speculative and not be included in clause (ii) hereof:  (i) any
fixed price purchase of fuel that does not have an associated fixed price
electricity sale; (ii) any fixed price sale of electricity that does not have an
associated fixed price fuel purchase or is not used to hedge the heat rate
differential between the Projects and the market or used to hedge any geothermal
or storage Project; and (iii) any fixed price sale of fuel, other than forward
sales of fuel to hedge the heat rate differential between the Borrower’s (and
its Subsidiaries’) Projects and the market or used to hedge any geothermal or
storage Project.
 
“Eligible Commodity Hedge Financing”:  any letter of credit and/or revolving
loan facility (including a commodity collateral revolving loan facility) that is
entered into by a Loan Party so long as (a) such letters of credit or the
proceeds of such facility are applied solely to collateralize obligations of the
Loan Parties to the counterparties under the Eligible Commodity Hedge Agreements
to the extent that such counterparties are not otherwise secured by the
Collateral and (b) the obligations of the Loan Parties under such facility are
secured by the Collateral pursuant to clause (1) of the definition of Permitted
Liens on a pari passu basis with obligations under the Eligible Commodity Hedge
Agreements and are not secured by any other assets of the Loan Parties.
 
“Eligible Facility”:  a gas-fired electric generation facility with a nominal
capacity of 1,000 MW or less.
 
“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health (to the extent related to exposure to Materials of Environmental
Concern), as now or may at any time hereafter be in effect.
 
“Equity Interests”:  Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“ERISA Reorganization”:  with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of the relevant Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 

 
-10-

--------------------------------------------------------------------------------

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve
Requirements



“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”:  the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.
 
“Exchange Rate”:  on any day, with respect to any Alternative Currency, the rate
at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., New York time, on such date on the Bloomberg Cross
Currency Key Page (page WMCO <GO>) for such Alternative Currency.  In the event
that such rate does not appear on any Bloomberg Cross Currency Key Page (page
WMCO <GO>), the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be selected by
the Administrative Agent, or, in the event no such service is selected, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Alternative Currency are then being
conducted, at or about 10:00 A.M., local time, on such date for the purchase of
the relevant currency for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error; provided,
further, that in the event of a drawing on any Letter of Credit denominated in
an Alternative Currency that is reimbursed on the day of such drawing or on the
next following Business Day, the rate used to determine the amount of Dollars
required to reimburse the applicable Fronting Bank the Dollar Equivalent of the
amount drawn shall be determined by such Fronting Bank and notified to the
Administrative Agent and the Borrower using the procedures then employed in the
ordinary course by the applicable office of such Fronting Bank in determining
the applicable rate at which such Alternative Currency may be exchanged into
Dollars (such determination to be presumed correct absent manifest error).
 
“Excluded Subsidiary”:  (a) any Foreign Subsidiary, (b) any Bankrupt Subsidiary
for so long as such Bankrupt Subsidiary is a debtor under the Bankruptcy Code,
(c) any Designated Project Subsidiary, (d) any Subsidiary of the Borrower that
is (A) a Domestic Subsidiary of the Borrower substantially all of the assets of
which consist of the Capital Stock of one or more Foreign Subsidiaries or (B) a
Domestic Subsidiary of the Borrower substantially all of the assets of which
consist of the Capital Stock of one or more Subsidiaries described in clause (A)
hereof (whether such ownership is directly held or through another one or more
such Subsidiaries), (e) any Subsidiary of the Borrower (other than a Material
Subsidiary) and any Material Project Subsidiary that is not a Guarantor as of
the Closing Date or is thereafter designated by a Responsible Officer (pursuant
to written notice to the Collateral Agent) not to be a Guarantor, but only if
such Subsidiary does not provide a (or may be released from its) Guarantee with
respect to this Agreement and does not provide a (or will be released from its)
Guarantee of any other First Lien Debt, (f) any Subsidiaries of Calpine Energy
Services Holdings, Inc. that were not guarantors of the Existing Credit
Agreement on the 2017 Notes Issue Date, (g) any Subsidiary which the Borrower
requests to be an Excluded Subsidiary which is reasonably satisfactory to the
Administrative Agent or is approved by an Act of Required Debtholders or the
Required Lenders, (h) any Material Subsidiary that is not a Guarantor as of the
2021 Notes Issue Date or is thereafter designated by a Responsible Officer
(pursuant to written notice to the Collateral Agent) not to be a Guarantor, but
only if such Subsidiary is not otherwise required to provide a (or may be
released from its) Guarantee with respect to this Agreement and does not provide
a (or will be released from its) Guarantee of any other First Lien Debt and (i)
any other Subsidiary existing as of the Closing Date that is not a Guarantor on
such date so long as such Subsidiary is not a Guarantor of any other First Lien
Debt. Notwithstanding the foregoing, any Excluded Subsidiary may be designated
by the Borrower as a Guarantor pursuant to Section 5.9(c) hereof, in which case
upon complying with the provisions set forth in Section 5.9(c), such Excluded
Subsidiary shall cease to be an Excluded
 

 
-11-

--------------------------------------------------------------------------------

 

Subsidiary for the purposes of this Agreement and the other Loan Documents until
such time, if any, as it becomes an Excluded Subsidiary thereafter in accordance
with the terms hereof.
 
“Excluded Taxes”:  those Taxes referenced in Section 2.19(a)(i) through
2.19(a)(v).
 
“Existing Administrative Agent”:  Goldman Sachs Credit Partners L.P.
 
“Existing Credit Agreement”:  that certain Credit Agreement, dated as of January
31, 2008 among the Borrower, Goldman Sachs Credit Partners L.P., Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc. and Morgan Stanley Senior
Funding, Inc., as co-documentation agents and as co-syndication agents, General
Electric Capital Corporation, as sub-agent for the lenders thereunder, Goldman
Sachs Credit Partners L.P., as administrative agent and as collateral agent and
each of the financial institutions from time to time party thereto, as amended,
amended and restated, modified or supplemented from time to time.
 
“Existing Credit Agreement Amendment”:  Third Amendment to the Existing Credit
Agreement, executed and delivered by the Borrower, the Existing Administrative
Agent and General Electric Capital Corporation, as sub-agent (with the consent
of the required lenders under the Existing Credit Agreement).
 
“Existing Gilroy Indebtedness”:  obligations of the Borrower and its
Subsidiaries under the purchase agreement dated as of October 30, 2003, as
amended, by and among the Borrower, Calpine Gilroy Cogen, L.P., BNY Asset
Solutions LLC and the buyers party thereto, and their related guaranty, which
obligations shall not exceed $101 million.
 
“Extended Revolving Commitment”:  the meaning set forth in Section 2.27(a).
 
“Extending Revolving Lender”:  the meaning set forth in Section 2.27(a).
 
“Extension”:  the meaning set forth in Section 2.27(a).
 
“Extension Offer”:  the meaning set forth in Section 2.27(a).
 
“Extensions of Credit”:  collectively, Loans and/or Letters of Credit hereunder;
individually, as to any Loan or any Letter of Credit, an “Extension of Credit.”
 
“Fair Market Value”:  the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the chief financial officer of the
Borrower (unless otherwise provided in this Agreement).
 
“FATCA”:  Sections 1471 through 1474 of the Code as in effect on the date hereof
(and any amended or successor version that is substantively comparable) and any
regulations thereunder or published administrative guidance implementing such
Sections.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by GSCP from three federal funds brokers
of nationally recognized standing selected by it.
 
“Fee Payment Date”:  (a) the last Business Day of each March, June, September
and December and (b) the last day of the Revolving Commitment Period.
 
“Fees”:  collectively, the Commitment Fees, Letter of Credit Fees, the fees
payable to the Commitment Parties, as applicable and separately agreed by the
Borrower, the fees referred to in Section 2.22, 2.23 or 9.5 and any other fees
payable by any Loan Party pursuant to this Agreement or any other Loan Document.
 

 
-12-

--------------------------------------------------------------------------------

 

“Fifth Amendment to Mortgage”  each of those certain fifth amendment to mortgage
or deed of trust, dated as of December 10, 2010 made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties and relating to the respective Mortgaged Properties.
 
“Financial Officer”:  the Chief Financial Officer, Principal Accounting Officer,
Controller or Treasurer of the Borrower.
 
“First Lien”:  a Lien granted by a Security Document to the Collateral Agent for
the benefit of the holders of First Lien Debt, at any time, upon any property of
any Loan Party to secure First Lien Obligations.
 
“First Lien Debt”:
 
(1)           all Credit Facility Obligations; and
 
(2)           to the extent issued or outstanding, (A) the 2017 Notes, the 2019
Notes, the 2020 Notes and the 2021 Notes, (B) Specified Cash Management
Obligations and Specified Swap Obligations and (C) any other Indebtedness
(including (x) obligations under Eligible Commodity Hedge Agreements not
included pursuant to clause (B) of this paragraph, (y) obligations under
Eligible Commodity Hedge Financings and (z) permitted refinancings of First Lien
Debt including any Credit Agreement as defined in clause (c) of the definition
thereof, that, in the case of this clause (C), are secured equally and ratably
with the Credit Facility Obligations by a First Lien that was expressly
permitted to be incurred and so secured under each then outstanding Credit
Agreement; provided that the foregoing provisions of preceding clause (B) shall
not be construed to permit general basket Indebtedness or Lien baskets to be
used to provide equal and ratable security as First Lien Debt in each case
unless the respective provisions in each then outstanding Credit Agreement (if
any) expressly provide that equal and ratable liens on the Collateral with the
Credit Facility Obligations shall be permitted; and provided further that in the
case of any Indebtedness or other obligations referred to in this clause (2):
 
(a)           on or before the date on which such Indebtedness is (or other
obligations are) incurred by any Loan Party (or on or about the date of the
Collateral Agency and Intercreditor Agreement in respect of any such
Indebtedness that is (or any such other obligations that were) incurred prior to
the date of the Collateral Agency and Intercreditor Agreement and constitute(s)
Secured Debt), such Indebtedness is (or other obligations are) designated by the
Borrower, in a certificate of a Responsible Officer delivered to the Collateral
Agent, as “First Lien Debt” for the purposes of the Secured Debt Documents;
provided that no obligation or Indebtedness may be designated as both Second
Lien Debt and First Lien Debt;
 
(b)           such Indebtedness is (or other obligations are) evidenced or
governed by an indenture, credit agreement, loan agreement, note agreement,
promissory note, Hedge Agreement or other agreement or instrument that includes
a Lien Sharing and Priority Confirmation, or such Indebtedness is (or other
obligations are) subject to a Lien Sharing and Priority Confirmation; and
 
(c)           is designated as First Lien Debt in accordance with the
requirements of the Collateral Agency and Intercreditor Agreement.
 
In addition to the foregoing, all obligations owing to the Collateral Agent in
its capacity as such, whether pursuant to the Collateral Agency and
Intercreditor Agreement or one or more of the Security Documents, First Lien
Documents or Second Lien Documents, shall in each case be deemed to constitute
First Lien Debt (although there shall be no separate Series of First Lien Debt
as a result thereof) and First Lien Obligations (with the obligations described
in this sentence being herein called “Collateral Agent Obligations”), which
Collateral Agent Obligations shall be entitled to the priority provided in
clause FIRST of Section 3.4 of the Collateral Agency and Intercreditor
Agreement.
 
“First Lien Documents”:  this Agreement, the Existing Credit Agreement, the
indenture governing the 2017 Notes, the indenture governing the 2019 Notes, the
indenture governing the 2020 Notes, the indenture governing the
 

 
-13-

--------------------------------------------------------------------------------

 

2021 Notes, each agreement or instrument relating to any Specified Cash
Management and Swap Obligations and each other agreement or instrument
governing, or relating to, any First Lien Debt and the First Lien Security
Documents.
 
“First Lien Eligible Commodity Hedge Financing Agreements”:  any Eligible
Commodity Hedge Financing (and agreements and instruments governing or relating
thereto) which has become First Lien Debt in accordance with clause (2) of the
definition of “First Lien Debt” contained herein.
 
“First Lien Eligible Commodity Hedge Financing Obligations”:  all obligations
under First Lien Eligible Commodity Hedge Financing Agreements.
 
“First Lien Hedging Obligations”:  all Specified Swap Obligations and all other
obligations under any Commodity Hedge Agreement, Eligible Commodity Hedge
Agreement or Swap Agreement which, in any case, constitutes First Lien Debt in
accordance with clause (2) of the definition of “First Lien Debt” contained
herein.
 
“First Lien Obligations”:  any principal (including reimbursement obligations
with respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the First Lien Documents, even if such interest is not enforceable, allowable or
allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the First Lien Documents, including, without limitation, all
outstanding Credit Facility Obligations, Guaranty Reimbursement Obligations,
Specified Cash Management Obligations, First Lien Hedging Obligations, First
Lien Eligible Commodity Hedge Financing Obligations and such obligations in
respect of any other series of First Lien Debt issued or outstanding after the
date of this Agreement.  As provided in the last sentence of the definition of
“First Lien Debt,” all Collateral Agent Obligations shall constitute First Lien
Obligations.
 
“First Lien Representative”:  (1) in the case of this Agreement, the
Administrative Agent or (2) in the case of any other Series of First Lien Debt,
the respective creditor or any trustee, agent or representative thereof
designated in the respective Series of First Lien Debt.
 
“First Lien Security Documents”:  the Security Documents (other than any
Security Documents that do not secure the First Lien Obligations).
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction outside the United States.
 
“Fronting Bank”:  Deutsche Bank AG New York Branch, Union Bank, N.A., or any
other Lender reasonably satisfactory to the Administrative Agent and the
Borrower, or any of their respective affiliates, in their respective capacity as
issuers of the Letters of Credit; provided that, if any Extension or Extensions
of Revolving Commitments is or are effected in accordance with Section 2.27,
then on the day five (5) Business Days prior to the occurrence of the Original
Termination Date and on each later date which is or was at any time five (5)
Business Days prior to a Termination Date with respect to Revolving Commitments
(each of the Original Termination Date and any such later Termination Date, a
“Fronting/Swingline Termination Date”), each Fronting Bank at such time shall
have the right to resign as a Fronting Bank on, or on any date within 20
Business Days after, the respective Fronting/Swingline Termination Date, in each
case upon not less than ten (10) days’ prior written notice thereof to the
Borrower and the Administrative Agent and, in the event of any such resignation
and upon the effectiveness thereof, the respective entity so resigning shall
retain all of its rights hereunder and under the other Loan Documents as a
Fronting Bank with respect to all Letters of Credit theretofore issued by it
(which Letters of Credit shall remain outstanding in accordance with the terms
hereof until their respective expirations) but shall not be required to issue
any further Letters of Credit hereunder.  If at any time and for any reason
(including as a result of resignations as contemplated by the last proviso to
the preceding sentence), each Fronting Bank has resigned in such capacity in
accordance with the preceding sentence, then no Person shall be a Fronting Bank
hereunder obligated to issue Letters of Credit unless and until (and only for so
long as) a Lender (or affiliate of a Lender) reasonably satisfactory to the
Administrative Agent and the Borrower agrees to act as Fronting Bank hereunder.
 

 
-14-

--------------------------------------------------------------------------------

 

“Fronting Bank Sublimit”:  (x) with respect to Deutsche Bank AG New York Branch,
Letter of Credit Outstandings at any time not to exceed in the aggregate the
Dollar Equivalent of $750,000,000, (y) with respect to Union Bank, N.A., Letter
of Credit Outstandings at any time not to exceed in the aggregate the Dollar
Equivalent of $375,000,000 and (z) with respect to each other Fronting Bank
party hereto from time to time, Letter of Credit Outstandings at any time not to
exceed in the aggregate the Dollar Equivalent of an amount to be agreed between
the Borrower and such Fronting Bank (upon notice to the Administrative Agent)
and in any case of clause (x), (y) or (z), such other amount to be agreed in
writing between the Borrower and such Fronting Bank.
 
“Fronting/Swingline Termination Date”:  the meaning set forth in the definition
of Fronting Bank.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
9.2(a) or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.6, GAAP shall be
determined on the basis of such principles in effect on the Closing Date and
consistent with those used in the preparation of the most recent audited
financial statements of the Borrower prior to the Closing Date (and without
giving effect to any “Accounting Change” (as defined below), unless otherwise
provided in an amendment entered into as contemplated below).  In the event that
any Accounting Change shall occur and such change has a material impact on any
of the calculations of financial covenants, standards or terms in this
Agreement, then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.
 
“Geysers Entities”:  the collective reference to the following Subsidiaries of
the Borrower:  Anderson Springs Energy Company, Thermal Power Company, Geysers
Power I Company, Geysers Power Company, LLC and Calpine Calistoga Holdings, LLC.
 
“Governmental Authority”:  the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Grantors”:  any Person that pledges any Collateral under the Security Documents
to secure any Secured Obligation.
 
“GS Bank”:  the meaning set forth in the preamble to this Agreement.
 
“Guarantee”:  a guarantee other than by endorsement of negotiable instruments
for collection in the ordinary course of business, direct or indirect, in any
manner including, without limitation, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).
 
“Guarantee and Collateral Agreement”:  that certain Guarantee and Collateral
Agreement, dated as of January 31, 2008, and as amended and restated as of
December 10, 2010 (as further amended, amended and restated, supplemented or
otherwise modified from time to time), by and among the Borrower, the other
guarantors and Grantors from time to time party thereto and the Collateral
Agent.
 

 
-15-

--------------------------------------------------------------------------------

 

“Guarantors”:  any Subsidiary of the Borrower that is a party to the Guarantee
and Collateral Agreement, and its successors and assigns, in each case, until
the Guarantee of such Person under the Guarantee and Collateral Agreement has
been released in accordance with the provisions of this Agreement, the Guarantee
and Collateral Agreement or the Collateral Agency and Intercreditor Agreement.
 
“Guaranty Reimbursement Obligations”:  all obligations of the Loan Parties under
Section 2 of the Guarantee and Collateral Agreement.
 
“Hedge Agreement”:  any agreement or instrument governing or relating to any
First Lien Hedging Obligations.
 
“Hedge Outstanding Amount”:  for any Hedge Agreement on any date of
determination, an amount determined in good faith by the applicable First Lien
Representative equal to:  (a) in the case of a Hedge Agreement documented
pursuant to a Master Agreement, the amount, if any, that would be or is payable
by the applicable obligor to its counterparty to such Hedge Agreement, as if (i)
such Hedge Agreement were being terminated early on such date of determination
due to a “Termination Event,” “Event of Default,” “Additional Event of Default,”
or “Additional Termination Event,” (ii) the obligor party thereto were the sole
“Affected Party,” and (iii) the applicable First Lien Representative were the
sole party determining such payment amount (with the applicable First Lien
Representative making such determination reasonably in accordance with the
provisions of the above-described Master Agreement); (b) in the case of a Hedge
Agreement traded on a national exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the
obligor party to such Hedge Agreement reasonably determined by the applicable
First Lien Representative based on the settlement price of such Hedge Agreement
on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the obligor party to such Hedge Agreement reasonably determined by
the applicable First Lien Representative as the amount, if any, by which (i) the
present value of the future cash flows to be paid by the applicable obligor
exceeds (ii) the present value of the future cash flows to be received by such
obligor pursuant to such Hedge Agreement.
 
“Incremental Revolving Facilities”:  the meaning set forth in Section 2.25(a).
 
“Incremental Revolving Facility Amendment”:  the meaning set forth in Section
2.25(b)(ii).
 
“Incremental Revolving Loans”:  the meaning set forth in Section 2.25(a).
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person, (h) all guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) all
obligations of such Person in respect of Swap Agreements.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.  For
purposes hereof, preferred Capital Stock issued by the Borrower shall not
constitute Indebtedness hereunder unless it constitutes Disqualified Capital
Stock.
 
“Indemnitee”:  the meaning set forth in Section 9.5.
 

 
-16-

--------------------------------------------------------------------------------

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvency or Liquidation Proceeding”:
 
(1)           any case commenced by or against any Loan Party under the
Bankruptcy Code or any similar federal or state law for the relief of debtors,
any other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of any Loan Party, any receivership or
assignment for the benefit of creditors relating to any Loan Party or any
similar case or proceeding relative to any Loan Party or its creditors, as such,
in each case whether or not voluntary;
 
(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to any Loan Party, in each case whether or
not voluntary and whether or not involving bankruptcy or insolvency; or
 
(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of any Loan Party are determined and any payment or
distribution is or may be made on account of such claims.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property of any Loan Party, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any Base Rate Loan (including any Swingline
Loan), the last Business Day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan (other than any Revolving
Loan that is a Base Rate Loan and any Swingline Loan), the date of any repayment
or prepayment made in respect thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) with respect to all Loans
borrowed or converted on or after the Closing Date, initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all relevant Lenders, nine or twelve) months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six (or, if agreed to by all relevant
Lenders, nine or twelve) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 10:00 A.M., New
York City time, on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that, all
of the foregoing provisions relating to Interest Periods are subject to the
following:
 
               (i)if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;
 
               (ii)the Borrower may not select an Interest Period that would
extend beyond the Termination Date; and
 

 
-17-

--------------------------------------------------------------------------------

 

               (iii)any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month.
 
“ISP”:  International Standby Practices 1998 (International Chamber of Commerce
Publication Number 590) and any subsequent version thereof adhered to by the
Fronting Bank.
 
“Joint Lead Arrangers”:  Goldman Sachs Bank USA, Barclays Capital, the
investment banking division of Barclays Bank PLC, Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, Morgan Stanley Senior Funding, Inc., RBC Capital Markets, LLC
(previously RBC Capital Markets Corporation), RBS Securities Inc., UBS
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated (as successor
by merger with Banc of America Securities LLC), ING Capital LLC and Union Bank,
N.A.
 
“Junior Lien Agreement”:  any agreement which governs the terms of any Junior
Lien Indebtedness permitted to be incurred under Section 6.1.
 
“Junior Lien Indebtedness”:  Indebtedness of the Borrower and/or any Subsidiary
that is secured by Liens junior to the Liens securing the Obligations of the
Loan Parties under this Agreement; provided that the priority of such Liens and
the ability of the lenders or holders of such Indebtedness to exercise rights
and enforce remedies in respect of such Liens are subject to the Collateral
Agency and Intercreditor Agreement or any other intercreditor agreement that
provides for the subordination (including related intercreditors’ rights) of
such Junior Lien Indebtedness at least to the same extent that the Second Lien
Debt is subordinated to the First Lien Debt pursuant to the Collateral Agency
and Intercreditor Agreement, as determined by the Borrower in good faith.
 
“L/C Application”:  an application, in such form as the Fronting Bank may
reasonably specify from time to time, requesting the Fronting Bank to issue a
Letter of Credit.
 
“L/C Cash Collateral Account”:  the account established by the Borrower under
the sole and exclusive control of the Collateral Agent maintained at the office
of the Collateral Agent at Eleven Madison Avenue, New York, New York 10010,
designated as the “Calpine Corporation L/C Cash Collateral Account” or similar
title, which shall be used solely for the purposes set forth in Section 2.5(b).
 
“L/C Commitment”:  $750,000,000.
 
“Legal Holiday”:  a Saturday, a Sunday or a day on which banking institutions in
the City of New York or at a place of payment are authorized by law, regulation
or executive order to remain closed.  If a payment date is a Legal Holiday at a
place of payment, payment may be made at that place on the next succeeding day
that is not a Legal Holiday.
 
“Lenders”:  the meaning set forth in the preamble to this Agreement.
 
“Lender Default”:  (i) the refusal (which may be given verbally or in writing
and has not been retracted) or failure of any Lender to make available when
required its portion of any incurrence of Revolving Loans or reimbursement
obligations under Section 2.4(c) or 2.5(f), which refusal or failure is not
cured within three Business Days after the date of such refusal or failure,
unless the subject of a good faith dispute; (ii) the failure of any Lender to
pay over to the Administrative Agent, any Fronting Bank or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute; or (iii) a Lender
has admitted in writing that it is insolvent or such Lender becomes subject to a
Lender-Related Distress Event.
 
“Lender-Related Distress Event”:  with respect to any Lender or any person that
directly or indirectly controls such Lender (each, a “Distressed Person”), as
the case may be, a voluntary or involuntary case with respect to such Distressed
Person under any Debtor Relief Law, or a custodian, conservator, receiver or
similar official is appointed for such Distressed Person or any substantial part
of such Distressed Person’s assets, such Distressed Person
 

 
-18-

--------------------------------------------------------------------------------

 

is subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interest in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof.
 
“Letter of Credit Fees”:  the fees payable in respect of Letters of Credit
pursuant to Section 2.23.
 
“Letter of Credit Outstandings”:  at any time, an amount equal to the sum of (a)
the then Dollar Amount of the aggregate then undrawn and unexpired face amount
of the then outstanding Letters of Credit then outstanding plus (b) the then
Dollar Amount of the aggregate amounts theretofore drawn under Letters of Credit
and not then reimbursed.
 
“Letter of Credit Request”:  the meaning set forth in Section 2.6.
 
“Letters of Credit”:  any standby or trade letter of credit issued pursuant to
Section 2.6 which letter of credit shall be (a) for such purposes as are
consistent with the terms hereof, (b) denominated in Dollars or any Alternative
Currency and (c) otherwise in such form as may be reasonably approved from time
to time by the Fronting Bank.
 
“Lien”:  with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
 
“Lien Sharing and Priority Confirmation”:
 
(1)           as to any Series of First Lien Debt, the written agreement of the
holders of such Series of First Lien Debt, or their applicable First Lien
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such Series
of First Lien Debt (or in a separate writing binding upon holders of such Series
of First Lien Debt), for the enforceable benefit of all holders of each existing
and future Series of First Lien Debt, each existing and future First Lien
Representative, all holders of each existing and future Series of Second Lien
Debt and each existing and future Second Lien Representative:
 
(a)           that all First Lien Obligations will be and are secured equally
and ratably by all First Liens at any time granted by the Borrower or any other
Grantor to secure any obligations in respect of such Series of First Lien Debt,
whether or not upon property otherwise constituting collateral for such Series
of First Lien Debt, and that all such First Liens will be enforceable by the
Collateral Agent for the benefit of all holders of First Lien Obligations
equally and ratably;
 
(b)           that the holders of obligations in respect of such Series of First
Lien Debt are bound by the provisions of the Collateral Agency and Intercreditor
Agreement, including, without limitation, (x) the provisions relating to the
ranking of First Liens and the order of application of proceeds from enforcement
of First Liens and (y) Section 8.22 thereof; and
 
(c)           consenting to and directing the Collateral Agent to perform its
obligations under the Collateral Agency and Intercreditor Agreement and the
other Security Documents; and
 
(2)           as to any Series of Second Lien Debt, the written agreement of the
holders of such Series of Second Lien Debt, or their applicable Second Lien
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such Series
of Second Lien Debt, for the
 

 
-19-

--------------------------------------------------------------------------------

 

enforceable benefit of all holders of each existing and future Series of Second
Lien Debt, each existing and future Second Lien Representative, all holders of
each existing and future Series of Second Lien Debt and each existing and future
Second Lien Representative:
 
(a)           that all Second Lien Obligations will be and are secured equally
and ratably by all Second Liens at any time granted by the Borrower or any other
Grantor to secure any obligations in respect of such Series of Second Lien Debt,
whether or not upon property otherwise constituting collateral for such Series
of Second Lien Debt, and that all such Second Liens will be enforceable by the
Collateral Agent for the benefit of all holders of Second Lien Obligations
equally and ratably;
 
(b)           that the holders of obligations in respect of such Series of
Second Lien Debt are bound by the provisions of the Collateral Agency and
Intercreditor Agreement, including, without limitation, (x) the provisions
relating to the ranking of Second Liens and the order of application of proceeds
from the enforcement of Second Liens and (y) Section 8.22 thereof; and
 
(c)           consenting to and directing the Collateral Agent to perform its
obligations under the Collateral Agency and Intercreditor Agreement and the
other Security Documents.
 
“Limited Recourse Debt”:  Indebtedness of a Project Subsidiary or Project
Subsidiaries (or a Subsidiary or Subsidiaries directly or indirectly holding the
Capital Stock of one or more of such Project Subsidiaries) that is incurred to
finance the improvement, installment, design, engineering, construction,
acquisition, development, completion, maintenance or operation of, or otherwise
affects any such act in respect of, all or any portion of the applicable Project
or Projects, or to refinance existing such Indebtedness, with respect to which
the recourse of the holder or obligee of such Indebtedness is limited to (i)
assets (and revenues and proceeds from such assets) associated with or ancillary
to such Project or Projects (which in any event shall not include assets held by
any Subsidiary other than a Subsidiary, if any, whose sole business is the
ownership and/or operation of such Project or Projects (or the direct or
indirect ownership of one or more of the relevant Project Subsidiaries) and
substantially all of whose assets are associated with or ancillary to such
Project or Projects) in respect of which such Indebtedness was incurred and/or
(ii) such Subsidiary or Subsidiaries, and/or such Project Subsidiary or Project
Subsidiaries and/or the Capital Stock in one or more of such entity or entities,
but in the case of clause (ii) only if such Subsidiary’s or Project Subsidiary’s
sole business is the ownership and/or operation of such Project or Projects (or
the direct or indirect ownership of one or more of the relevant Project
Subsidiaries) and substantially all of such Subsidiary’s or Project Subsidiary’s
assets are associated with or ancillary to such Project or Projects.  For
purposes of this Agreement, the Collateral Agency and Intercreditor Agreement
and the Guarantee and Collateral Agreement, Indebtedness of a Subsidiary of the
Borrower shall not fail to be Limited Recourse Debt by reason of the holders of
such Limited Recourse Debt having recourse to the Borrower or another Subsidiary
of the Borrower pursuant to a performance guarantee, so long as such performance
guarantee is permitted under this Agreement.
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents and, after execution
and delivery thereof pursuant to the terms of this Agreement, each Note, and any
amendment, waiver, supplement or other modification to any of the foregoing.
 
“Loan Parties”:  the Borrower and the Guarantors.
 
“Mandatory Prepayment Date”:  the meaning set forth in Section 2.14(c).
 
“Master Agreement”:  any Master Agreement published by the International Swap
and Derivatives Associations, Inc.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) the validity
or enforceability of the Loan
 

 
-20-

--------------------------------------------------------------------------------

 

Documents taken as a whole or (d) the material rights and remedies available to,
or conferred upon, the Lenders, any Fronting Bank, the Administrative Agent and
the Collateral Agent under the other Loan Documents, taken as a whole (it being
understood that any event or condition described in Section 7(i) or (j) hereof
that would not give rise to a Default or Event of Default thereunder shall not
constitute a Material Adverse Effect under preceding clause (c) or (d)).
 
“Material Project Subsidiaries”:  the collective reference to the following
Subsidiaries of the Borrower:  Calpine Steamboat Holdings, LLC, Metcalf
Holdings, LLC and Blue Spruce Energy Center, LLC, and all of their respective
direct and indirect Subsidiaries.
 
“Material Subsidiaries”:  the collective reference to the following Subsidiaries
of the Borrower:  the Geysers Entities, Calpine Energy Services Holdings, Inc.,
Calpine Calgen Holdings, Inc., Calpine CCFC Holdings, Inc., CPN Energy Services
GP, Inc., CPN Energy Services LP, Inc., Calpine Riverside Holdings, LLC, and the
Material Project Subsidiaries and all of their respective direct and indirect
Subsidiaries (excluding, for the avoidance of doubt, California Peaker Holdings,
LLC and its Subsidiaries and South Point Holdings, LLC and its Subsidiaries),
and each of the Calpine Power Company, Calpine Operations Management Company,
Inc., Calpine Administrative Services Company, Inc. and Calpine Fuels Operation;
it being understood that any Subsidiary into which any Material Subsidiary
merged or otherwise consolidated or any Subsidiary to which all or substantially
all of the assets of any Material Subsidiary are transferred or otherwise
disposed shall constitute a Material Subsidiary for all purposes under this
Agreement.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, or asbestos, or
polychlorinated biphenyls or any other chemicals, substances, materials, wastes,
pollutants or contaminants in any form, regulated under any Environmental Law.
 
“Metcalf Refinancing Facility”:  a credit facility with Metcalf Energy Center,
LLC, as borrower, in a maximum original principal amount not to exceed
$400,000,000, entered into to (among other things) repay or redeem outstanding
indebtedness and preferred securities of Metcalf Energy Center, LLC.
 
“Minimum Extension Condition”:  the meaning set forth in Section 2.27(b).
 
“Moody’s”:  Moody’s Investors Services, Inc., or its successor.
 
“Mortgaged Property”:  the real properties of the Borrower or any Guarantor, as
to which the Collateral Agent for the benefit of the Secured Parties is or shall
be granted a Lien pursuant to the Mortgages.
 
“Mortgages”:  collectively, each of the mortgages and deeds of trust, as
amended, identified on Schedule 1.1C hereto, together with each of the mortgages
and deeds of trust made by any Loan Party in favor of, or for the benefit of,
the Collateral Agent for the benefit of the Secured Parties referred to therein,
as may be amended, restated, supplemented or otherwise modified from time to
time (including the Fifth Amendment to Mortgage).
 
“MSSF”:  the meaning set forth in the preamble to this Agreement.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Cash Proceeds”:  in connection with any Designated Asset Sale, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, commissions, foreign exchange charges to the extent
such proceeds are paid in a currency other than Dollars, amounts required to be
applied to the repayment of Indebtedness under the Existing Credit Agreement,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien permitted hereunder on any asset that is the subject of such Designated
Asset Sale (other than any Lien pursuant to a Security Document or securing any
Junior Lien Indebtedness), amounts from any such Designated Asset Sale required
to be otherwise applied to the obligations under the applicable PPA, amounts
required to be applied to the repayment of mandatorily redeemable preferred
Capital Stock permitted hereunder,
 

 
-21-

--------------------------------------------------------------------------------

 

amounts used in respect of any condemnation, property loss or casualty payment
to the extent used to pay actual liabilities or losses in respect of such
condemnation, property loss or casualty payments or to pay amounts required to
be paid with such condemnation, property loss or casualty payments under the
terms of Contractual Obligations then in effect and other customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), and any liability reserves established in respect of such
Designated Asset Sale in accordance with GAAP (it being understood that any
amounts placed in such reserve that are not actually paid shall be deemed to be
Net Cash Proceeds hereunder and applied to prepay the Loans under Section
2.14(c) at the time that the Borrower determines, in its good faith judgment,
that such amounts no longer are required to be in such reserve and are not
required to be applied to pay the relevant liabilities).
 
“Non-Excluded Taxes”:  the meaning set forth in Section 2.19(a).
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“obligations”:  any principal, interest, penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and the Letter of Credit Outstandings
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent, any Fronting Bank or to
any Lender (or, in the case of Specified Swap Obligations and Specified Cash
Management Obligations, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Obligation, any Specified Cash Management Obligation or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
 
“Original Loan”:  each “Revolving Loan” outstanding under the Existing Credit
Agreement immediately prior to the effectiveness of this Agreement on the
Closing Date.
 
“Original Revolving Commitment”:  each “Revolving Commitment” (as defined under
the Existing Credit Agreement) in effect under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement on the Closing Date.
 
“Original Termination Date”:  December 10, 2015.
 
“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise, property or similar Taxes arising from any payment made hereunder
or under any other Loan Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Participants”:  the meaning set forth in Section 9.6(c).
 
“Patriot Act”:  the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law on October 26, 2001, as amended.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Liens”:
 

 
-22-

--------------------------------------------------------------------------------

 

(1)           Liens that are First Liens (a) securing (equally and ratably as
provided in the Collateral Agency and Intercreditor Agreement with the Credit
Facility Obligations) obligations outstanding on the Closing Date (and interest,
fees and other amounts owed from time to time thereafter with respect thereto)
that constitute First Lien Debt or First Lien Obligations under the Collateral
Agency and Intercreditor Agreement as of the Closing Date, (b) securing the
Credit Facility Obligations and securing (equally and ratably as provided in the
Collateral Agency and Intercreditor Agreement with the Credit Facility
Obligations) Specified Cash Management Obligations, Specified Swap Obligations,
obligations under Eligible Commodity Hedge Agreements, obligations under
Eligible Commodity Hedge Financings, and permitted refinancings of First Lien
Debt, including any Credit Agreement as defined in clause (b) of the definition
thereof, (c) securing (equally and ratably as provided in the Collateral Agency
and Intercreditor Agreement with the Credit Facility Obligations) obligations
that constitute First Lien Debt, in each case permitted to be incurred pursuant
to Section 6.1(a), 6.1(c)(i), 6.1(c)(ii), 6.1(c)(iii), 6.1(c)(iv), 6.1(c)(v),
6.1(c)(vi) and/or 6.1(c)(vii); and (d) securing all other First Lien
Obligations;
 
(2)           Liens securing (a) Second Lien Debt and (b) all other Second Lien
Obligations, which Liens are made junior to the First Lien Obligations pursuant
to the Collateral Agency and Intercreditor Agreement;
 
(3)           Liens securing Junior Lien Indebtedness and all obligations with
respect thereto;
 
(4)           Liens on the property or assets of the Borrower or any Subsidiary
of the Borrower in favor of any Loan Party;
 
(5)           Liens on property (including Capital Stock) existing at the time
of acquisition of the property (including Capital Stock) by the Borrower or any
Subsidiary of the Borrower; provided that such Liens were in existence prior to
such acquisition and not incurred in contemplation of such acquisition;
 
(6)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);
 
(7)           Liens to secure the performance of bids, trading contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds, and other obligations of a like nature incurred in the
ordinary course of business; provided that, for the avoidance of doubt, Liens
(including, without limitation, rights of set-off) on (i) deposits and (ii)
revenues under trading contracts, in each case in favor of counterparties under
such trading contracts and other obligations incurred in the ordinary course of
business (including trading counterparties, brokerages, clearing houses,
utilities, systems operators and similar entities) shall be permitted and shall
be permitted to be first priority Liens on such collateral;
 
(8)           Liens existing on the 2021 Notes Issue Date and Liens on assets of
the Borrower or any of its Subsidiaries securing obligations incurred to
refinance, replace, refund, renew or extend obligations (and obligations
refinancing such obligations) secured by Liens existing on the 2021 Notes Issue
Date; provided that the Liens securing such obligations shall attach only to the
assets that were subject to Liens securing the obligations so refinanced,
replaced, refunded, renewed or extended;
 
(9)           licenses, leases or subleases granted to third parties not
interfering in any material respect with the business of the Borrower and any of
its Restricted Subsidiaries;
 
(10)           Liens for taxes, assessments or charges not yet due or delinquent
or that are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Borrower or the affected Restricted Subsidiary, as the case may be, in
accordance with GAAP as in effect from time to time;
 

 
-23-

--------------------------------------------------------------------------------

 

(11)           carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’ or other similar Liens arising in the ordinary course of
business which in the aggregate do not materially detract from the value of the
property or assets or materially impair the use thereof in the operation of the
business of the Borrower and its Subsidiaries and are not overdue for a period
of more than 90 days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of the Borrower or the affected Restricted Subsidiary, as the case
may be, in accordance with GAAP as in effect from time to time;
 
(12)           easements, rights-of-way, restrictions, zoning ordinances and
other similar encumbrances incurred in the ordinary course of business which,
are not substantial in amount and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower and any of its Restricted
Subsidiaries;
 
(13)           any interest or title of a licensor, lessor or sublessor under
any lease;
 
(14)           Liens created for the benefit of (or to secure) the Obligations;
 
(15)           Liens arising in the ordinary course of business to secure
liability (in an amount not in excess of the premium for such insurance) for
premiums to insurance carriers;
 
(16)           filing of Uniform Commercial Code financing statements as a
precautionary measure in connection with operating leases or capital leases;
 
(17)           bankers’ Liens and similar Liens (including rights of set-off) in
respect of bank deposits;
 
(18)           Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;
 
(19)           Liens on specific items of inventory or other goods (and the
proceeds thereof) of any Person securing such Person’s obligations in respect of
bankers’ acceptances issued or created in the ordinary course of business for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods;
 
(20)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
 
(21)           good faith deposits made in connection with (a) any acquisition
(whether pursuant to an acquisition of Capital Stock, assets or otherwise) by
the Borrower or any of its Subsidiaries from any Person of all or substantially
all of the assets of a Person or a line of business of a Person or (b) any
advance, loan, extension of credit (by way of guarantee or otherwise) or capital
contribution, or purchase of any stock, bonds, notes, debentures or other
securities of or any assets constituting a business unit of, or any other
investment;
 
(22)           Liens on assets of any Subsidiary of the Borrower or Project
Subsidiary and/or on the Capital Stock of such Subsidiary or Project Subsidiary,
in each case to the extent such Liens secure Limited Recourse Debt;
 
(23)           any Lien existing on any property or asset prior to the
acquisition thereof (or the acquisition of, or merger or consolidation with, the
Person owning such property or asset) by the Borrower or any of its
Subsidiaries, and any Lien securing obligations incurred to refinance, replace,
refund, renew or extend the obligations secured by such Liens; provided that in
each case (i) such Lien is not created in contemplation or in connection with
such acquisition, (ii) such Lien does not apply to any other property or assets
of the Borrower or any of its Subsidiaries (other than fixtures and improvements
on any such real property), and (iii) the principal amount of any Indebtedness
secured by such Liens shall not be increased
 

 
-24-

--------------------------------------------------------------------------------

 

(except by the amount of premiums, penalties, accrued and unpaid interest, fees
and expenses associated with such refinancing, replacement, refunding, renewal
or extension of such Indebtedness);
 
(24)           utility and similar deposits made by the Borrower or its
Subsidiaries in the ordinary course of business;
 
(25)           Permitted PPA Counterparty Liens, subject to a PPA Intercreditor
Agreement;
 
(26)           Liens securing (a) Capital Lease Obligations and (b) other
Indebtedness of the Borrower or any of its Subsidiaries incurred to finance all
or any part of the acquisition, lease, construction, installation or improvement
of any assets, and any refinancing, replacement, refunding, renewal or extension
of any such Indebtedness without any increase thereof, in an aggregate amount,
together with all other Capital Lease Obligations and Indebtedness secured by
Liens pursuant to this clause (26) not to exceed $150,000,000 at any one time
outstanding, so long as (i) such Liens are initially created or arise prior to
or within the 90 days after the completion of such acquisition, lease,
construction, installation or improvement and (ii) such Liens do not attach to
assets of the Borrower or any Subsidiary other than the relevant assets
acquired, leased, constructed, installed or improved;
 
(27)           Liens of sellers of goods, gas or oil to the Borrower or any of
its Subsidiaries arising under Article 2 of the Uniform Commercial Code or under
other state statutes in the ordinary course of business, covering only the
goods, gas or oil sold and covering only the unpaid purchase price for such
goods, gas or oil and related expenses;
 
(28)           Liens securing the CalGen Makewhole Payment, if any;
 
(29)           Liens securing the Blue Spruce Refinancing Facility and the
Metcalf Refinancing Facility, provided that in each case the Liens securing such
obligations shall attach only to the assets that were subject to Lien securing
the obligations refinanced, replaced, refunded, renewed or extended by the Blue
Spruce Refinancing Facility or the Metcalf Refinancing Facility, as applicable;
 
(30)           Liens on all or substantially all of the assets of any Subsidiary
of the Borrower that was a debtor under the Bankruptcy Code immediately after
the date of the Existing Credit Agreement, which Subsidiary has not emerged from
its Case to the extent such Liens secure the obligations of such bankrupt
Subsidiaries under loans made to them and permitted under the Existing Credit
Agreement as in effect immediately prior to the Closing Date; provided that such
Liens shall be terminated and released as of the date that such Subsidiary
emerges from its Case;
 
(31)           any Lien created in favor of a partner, co-joint venturor or
co-owner in connection with any partnership agreement, joint venture agreement
or other joint ownership agreement or arrangement with such party related to the
interests or shares in, assets of, distributions from, product derived from,
sales proceeds payable in respect of, revenues from and tariffs payable in
respect of such partnership, joint venture or other joint ownership agreement or
arrangement, including, without limitation, any rights of first offer, first
refusal or first negotiation, any rights of purchase and any similar rights and
encumbrances and restrictions on transfer granted with respect to such
interests, shares, assets, distributions, products, sales proceeds, revenues and
tariffs;
 
(32)           Liens securing Indebtedness or other obligations in an aggregate
amount, together with all other Indebtedness and other obligations secured by
Liens pursuant to this clause (32), not to exceed $100,000,000 at any one time
outstanding; and
 
(33)           with respect to any Mortgaged Property that is leased, subleased,
held by or benefitting from, an easement agreement,  (i) the lease, sublease or
easement agreement, as applicable, and the interest or title of the lessor,
sublessor or grantor thereunder and (ii) any Liens encumbering the title of such
lessor, sublessor or grantor, as applicable, in the Mortgaged Property arising
after the date hereof and subordinate in all respects to the Lien granted and
evidenced by the Mortgages.
 

 
-25-

--------------------------------------------------------------------------------

 

“Permitted PPA Counterparty Lien”:  a Lien granted by the Borrower or any of its
Subsidiaries in favor of a PPA Counterparty under a PPA; provided that all of
the following conditions are satisfied:
 
(1)           the PPA Counterparty shall not be an Affiliate of the Borrower or
any of its Subsidiaries;
 
(2)           the Lien shall not secure any Indebtedness and (a) shall have been
granted solely to secure the performance obligations of the applicable Project
Subsidiary under the PPA and/or any obligations of such Project Subsidiary to
make a termination payment under the PPA, or (b) shall create rights designed to
enable the PPA Counterparty to assume operational control of the relevant
Eligible Facility or Eligible Facilities (e.g., step-in rights) or otherwise
continue performance of the Project Subsidiary’s obligations under the PPA;
 
(3)           the PPA Counterparty shall be permitted to exercise its rights and
remedies solely with respect to the assets subject to such Lien only:
 
(a)           for so long as the PPA Counterparty remains current with respect
to all of its payment obligations under the PPA and shall not otherwise be in a
continuing default under the PPA;
 
(b)           if the PPA Counterparty continues to acknowledge the existence of
the Liens securing the obligations (unless and until the Liens securing the
obligations are eliminated in connection with a foreclosure of the Lien as
contemplated by clause (4) of this definition); and
 
(c)           if either (i) the Project Subsidiary has terminated, rejected or
repudiated the PPA (including, without limitation, any rejection or similar act
by or on behalf of such Project Subsidiary in connection with any case under the
Bankruptcy Code) or (ii) the Project Subsidiary (A) provides or delivers
capacity or energy to a third party if such Project Subsidiary is required under
the PPA to provide or deliver such capacity or energy to the PPA Counterparty,
(B) fails to operate or attempt to operate one or more of the relevant Eligible
Facilities at a time when the Project Subsidiary was required under the PPA to
operate or attempt to operate such Eligible Facility or Eligible Facilities and
such operation is not prevented by force majeure, forced outage or other events
or circumstances outside the reasonable control of the Person responsible
therefor, (C) fails to comply with any provisions of the PPA designed to enable
the PPA Counterparty to assume operational control of the relevant Eligible
Facility or Eligible Facilities (e.g., step-in rights) or otherwise take actions
necessary to continue performance of Project Subsidiary’s obligations under the
PPA, in each case to the extent the Project Subsidiary is then capable of
complying with such provisions, (D) fails to pay to the PPA Counterparty any
amount due and payable in accordance with the terms and conditions of the PPA,
or (E) otherwise intentionally breaches its obligations under the PPA;
 
(4)           the PPA Counterparty’s exercise of its rights with respect to the
Lien shall be limited to (a) the taking of actions pursuant to any provisions of
the PPA designed to enable the PPA Counterparty to assume operational control of
the relevant Eligible Facility or Eligible Facilities (e.g., step-in rights) or
otherwise necessary to continue performance of Project Subsidiary’s obligations
under the PPA or (b) the recovery of any termination payment due under the PPA;
and
 
(5)           the PPA Counterparty shall have executed and delivered a PPA
Intercreditor Agreement.
 
“Permitted Refinancing Indebtedness”:  any Indebtedness that constitutes First
Lien Debt issued in exchange for, or the net proceeds of which are used to
renew, refund, refinance, replace, defease or discharge other Indebtedness that
constitutes First Lien Debt; provided that the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness
renewed, refunded, refinanced, replaced, defeased or discharged (plus all
accrued interest on such Indebtedness and the amount of all fees and expenses,
including premiums, incurred in connection therewith).
 

 
-26-

--------------------------------------------------------------------------------

 

“Permitted Replacement Commitment”:  any letters of credit, similar obligations
and/or commitment to lend or provide Indebtedness that replaces any
then-existing letters of credit, similar obligations or undrawn and unutilized
commitment to lend or provide Indebtedness, in each case, that would constitute
First Lien Debt; provided that the maximum principal amount of the replacement
letters of credit, similar obligations and commitments may not exceed the
maximum principal amount of the then-existing letters of credit, similar
obligations and commitments.
 
“Person”:  any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform”:  the meaning set forth in Section 5.1.
 
“PPA”:   an agreement (including a tolling agreement, fuel conversion services
agreement or other similar agreement) entered into by a Subsidiary for the sale
of capacity or energy (and services ancillary or related thereto) from one or
more of the Projects.
 
“PPA Counterparty”:   a counterparty to a PPA.
 
“PPA Intercreditor Agreement”:  an intercreditor agreement that provides for the
following:  (a) notice by the Borrower to the relevant PPA Counterparty of
defaults, events of default and any exercise of remedies by the Lenders or an
Act of Required Debtholders in connection therewith, (b) the right of the PPA
Counterparty to exercise step-in rights, (c) notice to the Administrative Agent
of any defaults under the relevant PPA, (d) standstill provisions relating to
the exercise of remedies by the PPA Counterparty, (e) the right of the Lenders
or an Act of Required Debtholders to cure defaults under the relevant PPA
without assuming the PPA or taking possession of the Project, (f) the right of
the Lenders or an Act of Required Debtholders to cure defaults under the
relevant PPA by stepping in, assuming the contract and curing “curable”
defaults, (g) the right of the applicable Secured Parties to provide alternative
collateral (e.g., letter of credit) in lieu of Permitted PPA Counterparty Liens,
(h) the establishment of a payment waterfall absent special actions by the PPA
Counterparty and the Lenders or an Act of Required Debtholders, and (i) is
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower.
 
“Prepayment Amount”:  the meaning set forth in Section 2.14(c).
 
“Prepayment Notice”:  the meaning set forth in Section 2.14(c).
 
“Prime Rate”:  the rate of interest announced by GS Bank from time to time as
its prime rate.  The Prime Rate is a reference rate and does not necessarily
represent the lowest rate actually charged to any customer.  GS Bank may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
 
“Project”:  any (a) electrical generation plant, (b) cogeneration plant, (c)
facility for the exploration or drilling for fuel or other resources, or for the
development, storage, transport or transmission of, electricity, steam, fuel,
syngas or other resources for the generation of electricity or (d) facility
engaged in another line of business in which the Borrower and its Subsidiaries
are permitted to be engaged hereunder, in each case for which a Subsidiary or
Subsidiaries of the Borrower was, is or will be (as the case may be) an owner,
lessee, operator, manager, developer or builder, and shall also mean any two or
more of such plants or facilities in which an interest has been acquired in a
single transaction; provided that a Project shall cease to be a Project of the
Borrower and its Subsidiaries at such time that the Borrower or any of its
Subsidiaries ceases to have any existing or future rights or obligations
(whether direct or indirect, contingent or matured) associated therewith.
 

 
-27-

--------------------------------------------------------------------------------

 

“Project Subsidiary”:  any Subsidiary of the Borrower whose sole business is the
ownership and/ or operation of a Project or Projects and substantially all of
the assets of which are associated with or acquired or utilized in such Project.
 
“Projections”:   the meaning set forth in Section 5.2(c).
 
“Prudent Industry Practice”:  those practices or methods as are commonly used or
adopted by Persons in power generation industry in the United States, in
connection with the conduct of such industry, in each case as such practices or
methods may evolve from time to time, consistent with all applicable
requirements of law.
 
“Public Lender”:   the meaning set forth in Section 9.15.
 
“Qualified Cash Management Creditors”:  any Person to whom Cash Management
Obligations are owed, in each case so long as such Person was a Lender under
this Agreement or a lender under another Credit Agreement or an Affiliate of a
Lender under this Agreement or of a lender under another Credit Agreement, at
the time the respective services or extensions of credit giving rise to such
Cash Management Obligations were provided or incurred.
 
“Refunded Swingline Loans”:  the meaning set forth in Section 2.4(b).
 
“Register”:  the meaning set forth in Section 9.6(b)(iv).
 
“Regulation U”:  Regulation U of the Board of Governors as in effect from time
to time.
 
“Related Persons”:   with respect to any Indemnitee, any Affiliate of such
Indemnitee and any officer, director, employee, representative or agent of such
Indemnitee or Affiliate thereof, in each case that has provided any services in
connection with the transactions contemplated under this Agreement and the other
Loan Documents.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under any regulation promulgated by the PBGC.
 
“Required Intercreditor Actions”:  the meaning set forth in Section 4.1(m).
 
“Required Lenders”:  at any time, Lenders holding more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Aggregate Revolving Outstandings then outstanding; provided that
the Revolving Commitment of, and the portion of the Aggregate Revolving
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Requirement of Law”:  as to any Person, the certificate of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer, president, any executive
vice president or Financial Officer of the Borrower, but in any event, with
respect to financial matters, a Financial Officer of the Borrower.
 
“Restricted Subsidiary”:  any Subsidiary that is a Guarantor.
 
“Restructuring Costs”:   non-recurring and other one-time costs incurred by the
Borrower or its Subsidiaries in connection with the reorganization of its and
its Subsidiaries’ business, operations and structure in respect of (a) the
implementation of ongoing operational initiatives, (b) plant closures, plant
“moth-balling” or consolidation, relocation or elimination of offices
operations, (c) related severance costs and other costs incurred in connection
with
 

 
-28-

--------------------------------------------------------------------------------

 

the termination, relocation and training of employees, (d) legal, consulting,
employee retention and other advisor fees incurred in connection with the Cases
and the related Plan of Reorganization (as such terms are defined in the
Existing Credit Agreement) and (e) any adequate protection payments previously
consented to by the administrative agent under the Existing DIP Credit Agreement
(as defined in the Existing Credit Agreement).
 
“Revolving Commitment”:  with respect to each Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth opposite its name on Schedule 1.1A annexed hereto under the
heading “Revolving Commitment Amounts” or as may subsequently be set forth in
the Register from time to time, as the same may be (x) reduced from time to time
pursuant to Sections 2.12 and 2.14 or (y) increased from time to time pursuant
to Section 2.25.
 
“Revolving Commitment Increase”:  the meaning set forth in Section 2.25(a).
 
“Revolving Commitment Percentage”:  at any time, with respect to each Lender,
the percentage obtained by dividing its Revolving Commitment at such time by the
Total Revolving Commitments at such time or, if no Revolving Commitments are
then in effect, the percentage obtained by dividing the aggregate Revolving
Loans outstanding of such Lender by the aggregate Revolving Loans outstanding of
all the Lenders at such time; provided that, in the event that the Revolving
Loans are paid in full prior to the reduction to zero of the total outstanding
Revolving Extensions of Credit, the Revolving Commitment Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to but not including the Original Termination Date (or, with respect to any
outstanding Extended Revolving Commitment, the Termination Date applicable
thereto).
 
“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Commitment Percentage
of the Letter of Credit Outstandings then outstanding and (c) such Lender’s
Revolving Commitment Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
 
“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.
 
“Revolving Loans”:  the meaning set forth in Section 2.1(a).
 
“S&P”:  Standard & Poor’s Ratings Services, or its successor.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Second Lien”:   a Lien granted by a Security Document to the Collateral Agent
for the benefit of the Second Lien Secured Parties, at any time, upon any
property of the Borrower or any other Grantor to secure Second Lien Obligations.
 
“Second Lien Debt”:  to the extent issued or outstanding, any Indebtedness
constituting Junior Lien Indebtedness; provided that in the case of any
Indebtedness referred to in this definition:
 
(1)           on or before the date on which such Indebtedness is incurred by
the Borrower or any Restricted Subsidiary, such Indebtedness is designated by
the Borrower, in a certificate of a Responsible Officer delivered to the
Collateral Agent, as “Second Lien Debt” for the purposes of the Secured Debt
Documents; provided, that no obligation or Indebtedness may be designated as
both Second Lien Debt and First Lien Debt;
 

 
-29-

--------------------------------------------------------------------------------

 

(2)           such Indebtedness is evidenced or governed by an indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument that includes a Lien Sharing and Priority Confirmation;
 
(3)           is designated as Second Lien Debt in accordance with the
requirements of the Collateral Agency and Intercreditor Agreement; and
 
(4)           at the time of the incurrence thereof, the respective Second Lien
Debt may be incurred (and secured as contemplated herein) without violating the
terms of any Credit Agreement then outstanding.
 
“Second Lien Documents”:  collectively, the indenture, credit agreement or other
agreement or instrument evidencing or governing or securing each Series of
Second Lien Debt and the Second Lien Security Documents.
 
“Second Lien Obligations”:  any principal (including reimbursement obligations
with respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable postdefault rate, specified in
the Second Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the documentation governing any Second Lien Debt.
 
“Second Lien Representative”:  in the case of any Series of Second Lien Debt,
the trustee, agent or representative of the holders of such Series of Second
Lien Debt who maintains the transfer register for such Series of Second Lien
Debt and is appointed as a Second Lien Representative (for purposes related to
the administration of the Security Documents) pursuant to the indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument evidencing or governing such Series of Second Lien Debt, together
with its successors in such capacity; provided that in each case such Person
shall have executed a joinder to the Collateral Agency and Intercreditor
Agreement.
 
“Second Lien Security Documents”:  the Security Documents (other than any
Security Documents that do not secure the Second Lien Obligations).
 
“Secured Debt”:  First Lien Debt and Second Lien Debt.
 
“Secured Debt Documents”:  the First Lien Documents and the Second Lien
Documents.
 
“Secured Debt Representative”:  each First Lien Representative and each Second
Lien Representative.
 
“Secured Obligations”:  First Lien Obligations and Second Lien Obligations.
 
“Secured Parties”:  the holders of First Lien Debt (including their Secured Debt
Representatives) and the holders of Second Lien Debt (including their Secured
Debt Representatives).
 
“Securities Act”:  means the Securities Act of 1933, as amended, or any
successor statute or statutes thereto.
 
“Security Documents”:  the Collateral Agency and Intercreditor Agreement, the
Guarantee and Collateral Agreement, each Lien Sharing and Priority Confirmation,
the Mortgages, and all security agreements, pledge agreements, collateral
assignments, mortgages, collateral agency agreements, control agreements, deeds
of trust or other grants or transfers for security executed and delivered by the
Borrower or any other Guarantor creating (or purporting to create) a Lien upon
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, in each case, as amended, modified, renewed, restated or replaced, in
whole or in part, from time to time, in accordance with its terms and Section
8.1 of the Collateral Agency and Intercreditor Agreement.
 

 
-30-

--------------------------------------------------------------------------------

 

“Series of First Lien Debt”:  severally, (1) the Indebtedness under this
Agreement, (2) Indebtedness under the Existing Credit Agreement, (3) all
Specified Cash Management and Swap Obligations (with each separate such item
constituting a separate series of First Lien Debt, except that agreements
between one or more of the same Loan Parties, on the one hand, and one or more
of the same counterparties, on the other hand, shall constitute a single series
of First Lien Debt, so long as such agreements represent confirmations or
transactions under a single common agreement among such parties) and (4) each
separate issue of Indebtedness which constitutes First Lien Debt in accordance
with clause (2) of the definition thereof contained herein (with agreements
between one or more of the same Loan Parties, on the one hand, and one or more
of the same counterparties, on the other hand, constituting a single issue and a
single series of First Lien Debt, so long as such agreements represent
confirmations or transactions under a single common agreement among such
parties).
 
“Series of Second Lien Debt”:  severally, each issue or series of Second Lien
Debt.
 
“Series of Secured Debt”:  severally, each Series of First Lien Debt and each
Series of Second Lien Debt.
 
“Significant Subsidiary”  means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Agreement; provided that clause (3) of such definition will be disregarded.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Solvent”:  when used with respect to any Person and its Subsidiaries, means
that, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of such Person and its Subsidiaries on a
consolidated basis will, as of such date, exceed the amount of all “liabilities
of such Person and its Subsidiaries on a consolidated basis, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person and its Subsidiaries will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person and its
Subsidiaries on a consolidated basis on its debts as such debts become absolute
and matured, (c) such Person and its Subsidiaries on a consolidated basis will
not have, as of such date, an unreasonably small amount of capital with which to
conduct their business, and (d) such Person and its Subsidiaries will be able to
pay their debts as they mature.  For purposes of this definition, (i) “debt”
means liability on a “claim”, and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Cash Management and Swap Obligations”:  a collective reference to all
Specified Cash Management Obligations and all Specified Swap Obligations.
 
“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Borrower or any Guarantor and a Qualified Cash Management Creditor.
 
“Specified Cash Management Obligations”:  all Cash Management Obligations that
are owed to one or more Qualified Cash Management Creditors.
 
“Specified Letters of Credit”: any Letter of Credit issued on the Closing Date
to “back-stop” letters of credit issued under the Existing Credit Agreement.
 
“Specified Swap Agreement”:  any Swap Agreement in respect of Specified Swap
Obligations.
 
“Specified Swap Obligations”:  all “obligations” under any Swap Agreement in
respect of interest rates or currency exchange rates existing on the 2021 Notes
Issue Date (to the extent it constitutes a “Specified Swap
 

 
-31-

--------------------------------------------------------------------------------

 

Agreement” as defined in the Collateral Agency and Intercreditor Agreement on
such date) or thereafter entered into by the Borrower or any Guarantor and any
Person that is a lender under a Credit Agreement or an Affiliate of a lender
under a Credit Agreement at the time such Swap Agreement is entered into.
 
“Stated Maturity”:  the Original Termination Date; provided that, with respect
to any tranche of Extended Revolving Commitments, the Stated Maturity with
respect thereto shall instead be the final maturity date as specified in the
applicable Extension Offer accepted by the respective Lender.
 
“Subsidiary”:  with respect to any specified Person:
 
(1)           any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
 
(2)           any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or (b)
the only general partners of which are that Person or one or more Subsidiaries
of that Person (or any combination thereof).
 
“Swap Agreements”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2 in an aggregate principal amount at any
one time outstanding not to exceed $50,000,000.
 
“Swingline Lender”:  Goldman Sachs Bank USA (or a replacement or successor
Lender or affiliate thereof that agrees to act as Swingline Lender hereunder in
accordance with the immediately  succeeding sentence), in its capacity as the
lender of Swingline Loans; provided that, if any Extension or Extensions of
Revolving Commitments is or are effected in accordance with Section 2.27, then
on the occurrence of each Fronting/Swingline Termination Date, the Swingline
Lender at such time shall have the right to resign as Swingline Lender on, or on
any date within 20 Business Days after, the respective Fronting/Swingline
Termination Date, in each case upon not less than ten (10) days’ prior written
notice thereof to the Borrower and the Administrative Agent and, in the event of
any such resignation and upon the effectiveness thereof, the Borrower shall
repay any outstanding Swingline Loans made by the respective entity so resigning
and such entity shall not be required to make any further Swingline Loans
hereunder.  If at any time and for any reason (including as a result of
resignations as contemplated by the proviso to the preceding sentence), the
Swingline Lender has resigned in such capacity in accordance with the preceding
sentence, then no Person shall be the Swingline Lender hereunder obligated to
make Swingline Loans unless and until (and only for so long as) a Lender (or
affiliate of a Lender) reasonably satisfactory to the Administrative Agent or
the Borrower agrees to act as the Swingline Lender hereunder.
 
“Swingline Loans”:  the meaning set forth in Section 2.3(a).
 
“Swingline Participation Amount”:  the meaning set forth in Section 2.4(c).
 
“Syndication Agent”:  as defined in the preamble.
 
“Taxes”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees, withholdings or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
 

 
-32-

--------------------------------------------------------------------------------

 

“Termination Date”:  the earlier to occur of (a) the Stated Maturity and (b) the
acceleration of the Loans and the termination of the Total Revolving Commitments
in accordance with the terms hereof.  In the event that one or more Extensions
are effected in accordance with Section 2.27, then the Termination Date of each
tranche of Revolving Loans or Revolving Commitments shall be determined based on
the respective Stated Maturity applicable thereto (except in cases where clause
(b) of the preceding sentence is applicable).
 
“Title Datedown Product”:  the meaning set forth in Section 6.1(d).
 
“Title Insurance Company”:  Stewart Title Insurance Company, or such other title
insurance company as shall be reasonably acceptable to the Administrative Agent.
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The Total Revolving Commitments on the
Closing Date are $1,000,000,000.
 
“tranche”:  the meaning set forth in Section 2.27(a).
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
 
“UCP”:  the Uniform Customs and Practice for Documentary Credits, 2007 Revision,
International Chamber of Commerce Publication No. 600 and any subsequent version
thereof adhered to by the applicable Fronting Bank.
 
“United States”:  the United States of America.
 
“Voting Stock”:  of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
1.2.           Other Definitional Provisions.
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”, (ii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings) and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights.
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  Whenever the
context may required, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  References to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time to the extent permitted herein.
 
Except as otherwise provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.
 
 
-33-

--------------------------------------------------------------------------------

 
 
1.3.           Delivery of Notices or Receivables.  Any reference to a delivery
or notice date that is not a Business Day shall be deemed to mean the next
succeeding day that is a Business Day.
 
1.4.           Exchange Rates.  For purposes of calculating (a) the aggregate
Dollar Equivalent of Letters of Credit denominated in an Alternative Currency
and of unreimbursed drawings under Letters of Credit denominated in Alternative
Currency outstanding at any time during any period and (b) the Dollar Equivalent
of any Letters of Credit denominated in an Alternative Currency at the time of
the issuance of such Letter of Credit pursuant to Section 2.5, the
Administrative Agent will (i) at least once during each calendar month, (ii) at
the time of each Borrowing of Loans, at the time of each issuance, increase or
amendment of a Letter of Credit (other than an automatic renewal or extension
for a one-year term pursuant to the provisions of such Letter of Credit), and at
the time of each Cash Collateralization for any Letter of Credit denominated in
an Alternative Currency, and (iii) following the occurrence and during the
continuance of an Event of Default, at such additional times as it in its sole
discretion determines to be appropriate to do so, determine the respective rate
of exchange into Dollars of such Alternative Currency (which rate of exchange
shall be based upon the Exchange Rate in effect on the date of such
determination).  Such rates of exchange so determined on each such determination
date shall, for purposes of the calculations described in the preceding
sentence, be deemed to remain unchanged and in effect until the next such
determination date.
 
SECTION 2

 
Amount and Terms of Loans and Commitments
 
2.1.           Revolving Commitments.
 
(a)           Subject to the terms and conditions hereof, each Lender, severally
and not jointly with the other Lenders, agrees from time to time during the
Revolving Commitment Period to make revolving credit loans (each, a “Revolving
Loan” and, collectively, the “Revolving Loans”) to the Borrower in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
Revolving Commitment Percentage of the then Aggregate Revolving Outstandings,
does not exceed the amount of such Lender’s Revolving Commitment in effect at
such time as at the date such Revolving Loan is to be made.  The amount of each
Lender’s Revolving Loans and Revolving Commitment on the Closing Date shall be
equal to the amount reflected on the Register on the Closing Date, which amount
shall be conclusive absent manifest error.  During the Revolving Commitment
Period, the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in the accordance
with the terms and conditions hereof.  The Revolving Loans may from time to time
be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.15.
 
(b)           The Borrower shall repay all outstanding Revolving Loans on the
Original Termination Date or, with respect to any Revolving Loans outstanding
with respect to an Extended Revolving Commitment, the Termination Date
applicable thereto.
 
2.2.           Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice substantially in the form of Exhibit B hereto (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time (a) three (3) Business Days prior to the requested Borrowing Date, in the
case of Eurodollar Loans or (b) one Business Day prior to the requested
Borrowing Date, in the case of Base Rate Loans, specifying (i) the amount and
Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Period
therefor.  Each Borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole multiple
thereof (or, if the then Available Revolving Commitments are less than
$1,000,000, such lesser amount) or (y) in the case of Eurodollar Loans,
$5,000,000 or a multiple of $1,000,000 in excess thereof; provided that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Revolving Commitments that are Base Rate Loans in other amounts pursuant to
Section 2.4.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its Revolving Commitment Percentage of each Borrowing
available to the Administrative Agent at the Funding Office prior to 1:00 P.M.,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available
 

 
-34-

--------------------------------------------------------------------------------

 

to the Administrative Agent.  Such Borrowing will then be made available to the
Borrower by the Administrative Agent by 2:00 P.M., New York City time, on such
Borrowing Date, as directed by the Borrower in the aggregate amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
 
2.3.           Swingline Commitment.
 
(a)           Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Revolving Commitments from time to time during the Revolving Commitment
Period by making swing line loans (“Swingline Loans”) to the Borrower; provided
that (i) the aggregate principal amount of Swingline Loans outstanding at any
time shall not exceed the Swingline Commitment then in effect (notwithstanding
that the Swingline Loans outstanding at any time, when aggregated with the
Swingline Lender’s other outstanding Revolving Loans, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero.  During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swingline
Loans shall be Base Rate Loans only.  Notwithstanding the foregoing, if at any
time any Lender is a Defaulting Lender, such Defaulting Lender’s Revolving
Commitment Percentage of the Swingline Loans will be reallocated among all
Lenders that are not Defaulting Lenders (pro rata in accordance with their
respective Revolving Commitment Percentage) but only to the extent the Aggregate
Revolving Outstandings of all Lenders that are not Defaulting Lenders plus such
Defaulting Lender’s Revolving Commitment Percentage of the Swingline Loans and
any Letter of Credit Outstandings, in each case, except to the extent Cash
Collateralized, does not exceed the Total Revolving Commitments (excluding the
Revolving Commitment of any Defaulting Lender) (in which case the Revolving
Commitments of all Defaulting Lenders will be deemed to be zero (except to the
extent Cash Collateral has been posted by such Defaulting Lender in respect of
any portion of such Defaulting Lender’s participations in Swingline Loans or
Letter of Credit Outstandings) for purposes of any determination of the Lenders’
respective Revolving Commitment Percentage of the Swingline Loans (including for
purposes of all fee calculations hereunder)); provided, to the extent that such
reallocation cannot be made, the Borrower and such Defaulting Lender, on a joint
and several basis, hereby agree, within two Business Days following notice by
the Administrative Agent, to cause to be, deposited with the Administrative
Agent for the benefit of the Swingline Lender Cash Collateral or similar
security satisfactory to such Swingline Lender (in its sole discretion) in the
full amount of such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans (less the amount of any reallocation effected
pursuant to the foregoing provisions of this sentence).  Such Defaulting Lender
and/or the Borrower, as applicable, hereby grants to the Administrative Agent,
for the benefit of the Swingline Lender and the other holders of First Lien Debt
(to the extent required by the Collateral Agency and Intercreditor Agreement
and/or the Guarantee and Collateral Agreement), a security interest in all such
Cash Collateral and all proceeds of the foregoing.  Such Cash Collateral shall
be maintained in blocked deposit accounts at the office of the Collateral Agent,
and may be invested in Cash Equivalents reasonably acceptable to the
Administrative Agent.  If at any time the Administrative Agent determines that
any funds held as Cash Collateral under this paragraph are subject to any right
or claim of any Person other than the Administrative Agent for the benefit of
the Swingline Lender (other than the claims of any other holder of First Lien
Debt as may be required by the Collateral Agency and Intercreditor Agreement) or
that the total amount of such funds is less than the aggregate risk
participation of such Defaulting Lender in the applicable Swingline Loan, the
Borrower and/or such Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate risk participation over (y) the total amount of funds, if any, then
held as Cash Collateral under this paragraph that the Administrative Agent
determines to be free and clear of any such right and claim.  If the Lender that
triggers the Cash Collateral requirement under this paragraph ceases to be a
Defaulting Lender (as determined by the Swingline Lender in good faith), or if
the Swingline Commitments have been permanently reduced to zero, the funds held
as Cash Collateral shall thereafter be returned to the Defaulting Lender or the
Borrower, whichever provided the funds for the Cash Collateral.  For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Swingline Lender, the applicable
Fronting Bank and the relevant Lenders, as collateral for the Swingline Loans or
Letter of Credit Outstandings, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Swingline Lender or relevant
Fronting Bank (which documents are hereby consented to by
 

 
-35-

--------------------------------------------------------------------------------

 

the Lenders).  Derivatives of such term have corresponding
meanings.  Notwithstanding the foregoing, the Borrower shall not be required to
Cash Collateralize any such Defaulting Lender’s Revolving Commitment Percentage
to the extent the respective Lien is not permitted by the terms of any First
Lien Debt.
 
(b)           The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Termination Date (subject to
Section 2.4(f)).
 
2.4.           Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a)           Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $1,000,000 or a whole multiple thereof.  Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Borrower an
amount in immediately available funds by depositing such proceeds in an account
of the Borrower specified in writing to the Swingline Lender on such Borrowing
Date.
 
(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one (1)
Business Day’s notice given by the Swingline Lender no later than 1:00 P.M., New
York City time, request each Lender to make, and each Lender hereby agrees to
make, a Revolving Loan, in an amount equal to such Lender’s Revolving Commitment
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender.  Each Lender shall make the amount of such Revolving Loan available to
the Administrative Agent at the Funding Office in immediately available funds,
not later than 10:00 A.M., New York City time, one (1) Business Day after the
date of such notice.  The proceeds of such Revolving Loans shall be immediately
made available by the Administrative Agent to the Swingline Lender for
application by the Swingline Lender to the repayment of the Refunded Swingline
Loans.  The Borrower irrevocably authorizes the Swingline Lender to charge the
Borrower’s accounts with the Administrative Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.
 
(c)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.4(b), if for any reason, as determined by the
Swingline Lender in its sole discretion, Revolving Loans may not be made as
contemplated by Section 2.4(b), each Lender shall, on the date such Revolving
Loan was to have been made pursuant to the notice referred to in Section 2.4(b),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Lender’s Revolving
Commitment Percentage times (ii) the sum of the aggregate principal amount of
Swingline Loans then outstanding that were to have been repaid with such
Revolving Loans.
 
(d)           Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
(e)           Each Lender’s obligation to make the Revolving Loans referred to
in Section 2.4(b) and to purchase participating interests pursuant to Section
2.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever,
 

 
-36-

--------------------------------------------------------------------------------

 

(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 4, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
 
(f)           If the Termination Date shall have occurred in respect of any
tranche of Revolving Commitments at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer Termination Date, then
on the earliest occurring Termination Date all then outstanding Swingline Loans
shall be repaid in full on such date (and there shall be no adjustment to the
Swingline Participation Amounts as a result of the occurrence of such
Termination Date); provided, however, that if on the occurrence of such earliest
Termination Date (after giving effect to any repayments of Revolving Loans and
any reallocation of Letter of Credit participations as contemplated in Section
2.5(b) below), there shall exist sufficient unutilized Extended Revolving
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant the Extended Revolving Commitments which will remain in effect after
the occurrence of such Termination Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the relevant Extended
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest Termination Date.
 
2.5.           Letters of Credit.
 
(a)           Subject to the terms and conditions hereof, the Borrower may
request any Fronting Bank, from time to time during the Revolving Commitment
Period, to issue, and subject to the terms and conditions contained herein, each
Fronting Bank agrees, in reliance on the agreements of the other Lenders set
forth in Section 2.5(e), to issue, for the account of the Borrower, one or more
Letters of Credit; provided that (i) no Letter of Credit shall be issued if
after giving effect to such issuance, (A) the Letter of Credit Outstandings
would exceed the L/C Commitment, (B)  the Aggregate Revolving Outstandings would
exceed the Total Revolving Commitment, (C) any Lender is at such time a
Defaulting Lender, unless the applicable Fronting Bank has received (as set
forth in Section 2.5(g) below) Cash Collateral or similar security satisfactory
to such Fronting Bank (in its sole discretion) from either such Defaulting
Lender or the Borrower, such Defaulting Lender’s Revolving Commitment Percentage
of the Letter of Credit Outstandings has been reallocated pursuant to Section
2.5(g) below in respect of such Defaulting Lender’s obligation to fund under
Section 2.5(f) or other arrangements have been entered into that are
satisfactory to the Borrower and such Fronting Bank (in its sole discretion), or
(D) the Letter of Credit Outstandings for any particular Fronting Bank would
exceed the Fronting Bank Sublimit of such Fronting Bank and (ii) no Letter of
Credit shall be issued if the applicable Fronting Bank shall have received
notice from the Administrative Agent or the Required Lenders (and a copy of such
notice shall be delivered to the Borrower) that the conditions to such issuance
have not been met.
 
(b)           Each Letter of Credit shall be denominated in Dollars or an
Alternative Currency and expire no later than the earlier of (x) the twelve
month anniversary of its date of issuance and (y) the date that is five (5)
Business Days prior to the Stated Maturity (unless, not later than five (5)
Business Days prior to the Stated Maturity, the respective Letter of Credit is
secured by a “back to back” letter of credit satisfactory to the applicable
Fronting Bank in its sole discretion or, if acceptable to the applicable
Fronting Bank in its sole discretion, the Borrower Cash Collateralizes such
Letter of Credit, in either case in an amount equal to (but not to exceed) 105%
of the face amount of such Letter of Credit by depositing (in the case of Cash
Collateralization) cash in such amount into the L/C Cash Collateral Account);
provided that (i) any Letter of Credit with a one year term may provide for the
renewal thereof for additional one year periods (which, in no event, shall
extend beyond the date described in the foregoing clause (y) except to the
extent otherwise permitted by such clause (y)) and (ii) any Specified Letter of
Credit may provide for an initial expiration after the twelve month anniversary
of the issuance thereof, so long as such Specified Letter of Credit shall
provide for an initial expiration date not later than February 1, 2012;
provided, further, that if the Termination Date in respect of any tranche of
Revolving Commitments occurs prior to the expiration of any Letter of Credit
under such tranche (and the applicable Fronting Bank has consented in its sole
discretion to the extension of the expiration of such Letter of Credit in
accordance with clause (y) above), then (i) if one or more other tranches of
Revolving Commitments in respect of which the Termination Date shall not have
occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
 

 
-37-

--------------------------------------------------------------------------------

 

Lenders to purchase participations therein pursuant to Section 2.5(e) and to
make Revolving Loans and payments in respect thereof pursuant to Sections 2.5(d)
and (f)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i) and
unless provisions satisfactory to the applicable Fronting Bank in its sole
discretion for the treatment of such Letter of Credit as a letter of credit
under a successor credit facility have been agreed upon, the Borrower shall, on
or prior to the Termination Date, cause all such Letters of Credit to be
replaced and returned to the applicable Fronting Bank undrawn and marked
“cancelled” or to the extent that the Borrower is unable to so replace and
return any Letter(s) of Credit, such Letter(s) of Credit shall be secured by a
“back to back” letter of credit satisfactory to the applicable Fronting Bank in
its sole discretion, or, if acceptable to the applicable Fronting Bank in its
sole discretion, Cash Collateralized in either case in an amount equal to (but
not to exceed) 105% of the face amount of such Letter(s) of Credit by the
deposit (in the case of Cash Collateralization) by the Borrower of cash in
Dollars in such amount into the L/C Cash Collateral Account.  Such cash shall be
remitted to the Borrower upon the expiration, cancellation or other termination
or satisfaction of all Obligations hereunder.  Except to the extent of
reallocations of participations pursuant to clause (i) of the second proviso to
the first sentence of this Section 2.5(b), the occurrence of a Termination Date
with respect to a given tranche of Revolving Commitments shall have no effect
upon (and shall not diminish) the percentage participations of the Lenders in
any Letter of Credit issued before such Termination Date.
 
(c)           Each Letter of Credit may be subject to the ISP or the UCP and, in
any event, shall be subject to, the laws of the state under whose laws each
Letter of Credit is issued, as applicable.  No Fronting Bank shall at any time
be obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause such Fronting Bank or any Lender to exceed any limits
imposed by, any applicable Requirement of Law.  The Borrower shall pay to the
applicable Fronting Bank, in addition to such other fees and charges as are
specifically provided for in Section 2.23, such fees and charges in connection
with the issuance, amendment, payment and other processing of the Letters of
Credit issued by such Fronting Bank as are customarily imposed by such Fronting
Bank from time to time in connection with similar letter of credit transactions.
 
(d)           If any drawing shall be paid under any Letter of Credit (which
shall be pursuant to a sight drawing), the applicable Fronting Bank shall
promptly notify the Borrower of the date and amount thereof.  Drawings paid
under each Letter of Credit shall be reimbursed by the Borrower not later than
the date that is two Business Days following the date that the Borrower receives
notice from the Fronting Bank that such the drawing has been paid in immediately
available funds in an amount equal to (i) if such drawing shall be paid in
Dollars, the amount so paid or (ii) at the Borrower’s option, if such drawing
shall be paid in an Alternative Currency, the amount thereof in such Alternative
Currency or the Dollar Equivalent thereof using the Exchange Rate at the time
such drawing is so paid, on the date that the drawing is paid and shall bear
interest from the date the drawing is paid until the drawing is reimbursed in
full at a rate per annum equal to the Base Rate plus Applicable Margin for
Revolving Loans; it being understood that no interest shall accrue to the extent
the applicable Fronting Bank receives payment prior to 2:00 p.m., New York City
time, on the date the drawing is paid.  The Borrower shall effect such
reimbursement (x) if such draw occurs prior to the Termination Date in respect
of the tranche or tranches of Revolving Commitments pursuant to which such
Letter of Credit was issued (or deemed issued), in cash or through a Borrowing
of Base Rate Loans without the satisfaction of the conditions precedent set
forth in Section 4.2 and which Borrowing shall be effected without the need for
a request therefor from the Borrower or (y) if such draw occurs on or after the
Termination Date in respect of the tranche or tranches of Revolving Commitments
pursuant to which such Letter of Credit was issued (or deemed issued), in cash;
provided that to the extent that the respective Letter of Credit is participated
in by Lenders whose Revolving Commitments have terminated because of the
occurrence of a Termination Date with respect thereto, then the amount so
participated shall in any event be paid by the Borrower in cash; provided
further that with respect to drawings under Letters of Credit that individually
or in the aggregate exceed $100,000,000 in aggregate principal amount, the
Borrower may not effect the reimbursement of such drawings through a Borrowing
of Base Rate Loans unless the Borrower can satisfy the conditions precedent set
forth in Section 4.2 at the time of, and after giving effect to, such Borrowing
and which Borrowing shall be effected without the need for a request therefor
from the Borrower.  Subject to the second proviso in the preceding sentence,
each Lender agrees to make the Loans described in clause (x) of the preceding
sentence notwithstanding a failure to satisfy the conditions precedent set forth
in Section 4.2.
 

 
-38-

--------------------------------------------------------------------------------

 

(e)           Immediately upon the issuance of any Letter of Credit by any
Fronting Bank, such Fronting Bank shall be deemed to have sold to each Lender
other than such Fronting Bank, and each such other Lender shall be deemed
unconditionally and irrevocably to have purchased from such Fronting Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Revolving Commitment Percentage, in such Letter of
Credit, each drawing thereunder and the obligations of the Loan Parties under
this Agreement with respect thereto.  Upon any change in the Revolving
Commitments pursuant to Section 9.6, it is hereby agreed that with respect to
all Letter of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Revolving Commitment
Percentages of the assigning and assignee Lenders.  Any action taken or omitted
by any Fronting Bank under or in connection with a Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct as determined
in a final and non-appealable decision of a court of competent jurisdiction,
shall not create for such Fronting Bank any resulting liability to any other
Lender.
 
(f)           In the event that any Fronting Bank makes any payment under any
Letter of Credit and the Borrower shall not have reimbursed such amount in full
to such Fronting Bank pursuant to Section 2.5(d), such Fronting Bank shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the applicable Fronting Bank the amount of such Lender’s
Revolving Commitment Percentage of (i) the amount of such payment, or any part
thereof, that is paid in Dollars and is not so reimbursed or (ii) the Dollar
Equivalent, using the Exchange Rate at the time such draft is paid, of the
amount of such draft, or any part thereof, that is paid in an Alternative
Currency and is not so reimbursed.  If the applicable Fronting Bank so notifies
the Administrative Agent, and the Administrative Agent so notifies the Lenders
prior to 11:00 A.M., New York City time, on any Business Day where reimbursement
is required pursuant to Section 2.5(d), each Lender shall make available to such
Fronting Bank such Lender’s Revolving Commitment Percentage of the amount of
such payment on such Business Day in same day funds and if such notice is
received after such time period, each Lender shall make such payment on the next
succeeding Business Day in same day funds (with interest at the rate provided in
the following sentence from the date such Fronting Bank makes such payment until
the date such Fronting Bank is paid).  If and to the extent any such Lender
shall not have so made its Revolving Commitment Percentage of the amount of such
payment available to such Fronting Bank, such Lender agrees to pay to such
Fronting Bank, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the applicable
Fronting Bank at a rate equal to the effective rate for overnight funds in New
York as reported by the Federal Reserve Bank of New York for such day (or, if
such day is not a Business Day, the next preceding Business Day).  The failure
of any Lender to make available to any Fronting Bank its Revolving Commitment
Percentage of any payment under any Letter of Credit shall not relieve any other
Lender of its obligation hereunder to make available to any Fronting Bank its
Revolving Commitment Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no Lender shall be responsible for the
failure of any other Lender to make available to any Fronting Bank such other
Lender’s Revolving Commitment Percentage of any such payment.  Whenever any
Fronting Bank receives a payment of a reimbursement obligation as to which it
has received any payments from the Lenders pursuant to this paragraph, such
Fronting Bank shall pay to each Lender which has paid its Revolving Commitment
Percentage thereof, in same day funds, an amount equal to such Lender’s
Revolving Commitment Percentage thereof.
 
(g)           In the case where any Lender is at any time a Defaulting Lender,
the Defaulting Lender’s Revolving Commitment Percentage of the Letter of Credit
Outstandings will be reallocated among all Lenders that are not Defaulting
Lenders (pro rata in accordance with their respective Revolving Commitment
Percentage) but only to the extent the Aggregate Revolving Outstandings of all
Lenders that are not Defaulting Lenders plus such Defaulting Lender’s Revolving
Commitment Percentage of the Letter of Credit Outstandings and any Swingline
Loans, in each case, except to the extent Cash Collateralized, does not exceed
the Total Revolving Commitments (excluding the Revolving Commitment of any
Defaulting Lender) (in which case the Revolving Commitments of all Defaulting
Lenders shall be deemed to be zero (except to the extent Cash Collateral has
been posted by such Defaulting Lender in respect of any portion of such
Defaulting Lender’s Letter of Credit Outstandings or participations in Swingline
Loans) for purposes of any determination of the Lenders’ respective Revolving
Commitment Percentage of Letter of Credit Outstandings (including for purposes
of all fee calculations hereunder)); provided, to the extent that if such
reallocation cannot be made as provided above, the Borrower and such Defaulting
Lender, on a joint and several basis, hereby agree, within two Business Days
following written notice by the Administrative Agent, to cause to be deposited
with the applicable Fronting Bank, Cash Collateral in the full amount of such
Defaulting Lender’s Revolving Commitment Percentage of the outstanding Letter of
Credit Outstandings.  The Borrower and such Defaulting
 

 
-39-

--------------------------------------------------------------------------------

 

Lender hereby grant to the Administrative Agent, for the benefit of the
applicable Fronting Bank and the other holders of First Lien Debt (to the extent
required by the Collateral Agency and Intercreditor Agreement and/or the
Guarantee and Collateral Agreement), a security interest in any Cash Collateral
and all proceeds of the foregoing with respect to such Defaulting Lender’s
participations in Letters of Credit deposited hereunder.  Such Cash Collateral
shall be maintained in cash in Dollars in blocked deposit accounts at the
applicable Fronting Bank.  If at any time the Administrative Agent determines
that any funds held as Cash Collateral under this Section 2.5(g) are subject to
any right or claim of any Person other than the Administrative Agent for the
benefit of the applicable Fronting Bank (other than the claims of any other
holder of First Lien Debt as may be required by the Collateral Agency and
Intercreditor Agreement) or that the total amount of such funds is less than
such Defaulting Lender’s Revolving Commitment Percentage of all Letter of Credit
Outstandings that has not been reallocated as provided above, the Administrative
Agent will so notify each applicable Fronting Bank and the Borrower and/or such
Defaulting Lender will, promptly upon demand by the Administrative Agent (either
on its own initiative or at the request of the applicable Fronting Bank), pay to
the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (I) such Defaulting Lender’s
Revolving Commitment Percentage of all Letter of Credit Outstandings that have
not been so reallocated over (II) the total amount of funds, if any, then held
as Cash Collateral in respect thereof under this Section 2.5(g) that the
Administrative Agent determines to be free and clear of any such right and
claim.  Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable laws, to reimburse the applicable Fronting Bank.  If the Lender that
triggers the Cash Collateral requirement under this Section 2.5(g) ceases to be
a Defaulting Lender (as determined by the applicable Fronting Bank in good
faith), or if there are no Letter of Credit Outstandings, any funds held as Cash
Collateral pursuant to the foregoing provisions shall thereafter be returned to
the Borrower or the Defaulting Lender, whichever provided the funds for the Cash
Collateral, and the Revolving Commitments of the Letter of Credit Outstandings
of each Lender shall thereafter take into account such Lender’s Revolving
Commitment.  Notwithstanding the foregoing, the Borrower shall not be required
to Cash Collateralize any such Defaulting Lender’s Revolving Commitment
Percentage to the extent the respective Lien is not permitted by the terms of
any First Lien Debt (but in such case, the Borrower shall as promptly as
practicable cause a sufficient amount of Letters of Credit to be returned to the
applicable Fronting Bank undrawn and marked “cancelled” to permit such
reallocation to occur up to the full amount of such Defaulting Lender’s
Revolving Commitment Percentage in the remaining outstanding Letters of Credit
issued by such Fronting Bank or enter into other such arrangements that may be
satisfactory to the Borrower and the applicable Fronting Bank in its sole
discretion at such time).
 
2.6.           Issuance of Letters of Credit.  The Borrower may from time to
time request that the applicable Fronting Bank issue or amend a Letter of Credit
by delivering to the Fronting Bank and the Administrative Agent a request
substantially in the form of Exhibit D attached hereto (a “Letter of Credit
Request”) and such other certificates, documents and other papers and
information as the applicable Fronting Bank may reasonably request.  Upon
receipt of a Letter of Credit Request, the applicable Fronting Bank agrees to
promptly process each such request and the certificates, documents, L/C
Application and other papers and information delivered to it therewith in
accordance with its customary procedures and shall issue the Letter of Credit
requested thereby (but in no event shall any Fronting Bank be required to issue
any Letter of Credit earlier than two (2) Business Days after its receipt of the
Letter of Credit Request therefor and all such other certificates, documents,
L/C Application and other papers and information relating thereto and unless
such terms and conditions of the requested Letter of Credit are commercially
customary) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by the applicable Fronting Bank and the
Borrower.  In the event of any conflict between the terms and conditions of this
Agreement and the terms and conditions of any such Letter of Credit Request, L/C
Application, and any other certificates, documents and other papers and
information as may be delivered in connection therewith, the terms and
conditions of this Agreement shall govern and prevail.  Promptly after the
issuance or amendment of a Letter of Credit, the applicable Fronting Bank shall
notify the Borrower and the Administrative Agent, in writing, of such issuance
or amendment and such notice shall be accompanied by a copy of such Letter of
Credit or amendment.  Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender, in writing, of such Letter of Credit or
amendment and if so requested by a Lender, the Administrative Agent shall
furnish such Lender with a copy of such Letter of Credit or amendment.
 
2.7.           Nature of Letter of Credit Obligations Absolute.  The Borrower’s
obligations in respect of the Letter of Credit Outstandings shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including without
limitation:  (i) any lack of validity or enforcea-
 

 
-40-

--------------------------------------------------------------------------------

 

bility of any Letter of Credit; (ii) the existence of any claim, set-off,
defense or other right which the Borrower may have at any time against a
beneficiary of any Letter of Credit or against any of the Lenders, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by any Fronting Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of the Letter of Credit, except payment
resulting from the gross negligence or willful misconduct, as determined in a
final and nonappealable decision of a court of competent jurisdiction, of the
Fronting Bank; or (v) the fact that any Default or Event of Default shall have
occurred and be continuing.
 
2.8.           Repayment of Loans; Evidence of Debt.
 
(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the Original Termination Date (or on the
respective Termination Date following any Extension of Revolving Loan
Commitments pursuant to Section 2.27).  The Borrower hereby further agrees to
pay interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.9.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
(c)           The Administrative Agent shall, in respect of the Revolving
Facility, record in the Register, with separate sub-accounts for each Lender,
(i) the amount and Borrowing Date of each Loan made hereunder, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) both the amount of any payment
received by the Administrative Agent hereunder from the Borrower and each
Lender’s Revolving Commitment Percentage thereof.
 
(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Sections 2.8(b) and (c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded absent manifest error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.
 
(e)           If so requested after the Closing Date by any Lender by written
notice to the Borrower (with a copy to the Administrative Agent), the Borrower
will execute and deliver to such Lender, promptly after the Borrower’s receipt
of such notice, a Note to evidence such Lender’s Loans in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.
 
2.9.           Interest Rates and Payment Dates.
 
(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such Interest Period plus the Applicable Margin as in effect
from time to time during such Interest Period.
 
(b)           Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate from time to time plus the Applicable Margin as in effect from
time to time.
 
(c)           Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default under Section 7(a) or 7(f), at any time after
the date on which any principal amount of any Loan is due and payable (whether
on the maturity date therefor, upon acceleration or otherwise), or after any
other monetary Obligation of the Borrower or any other Loan Party shall have
become due and payable, and, in each case, for so long as such overdue
Obligation remains unpaid, the Borrower shall pay, but only to the extent
permitted by law, interest
 

 
-41-

--------------------------------------------------------------------------------

 

(after as well as before judgment) on such unpaid overdue amounts at a rate per
annum equal to (a) in the case of overdue principal on any Loan, the rate of
interest that otherwise would be applicable to such Loan plus 2% per annum and
(b) in the case of overdue interest, fees, and other monetary Obligations, the
rate then applicable to Base Rate Loans plus 2% per annum.
 
(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
 
(e)           The provisions of this Section 2.9 (and the interest rates
applicable to various extensions of credit hereunder) shall be subject to
modification as expressly provided in Section 2.27 hereof.
 
2.10.           Computation of Interest and Fees.
 
(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to Base Rate Loans, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurodollar Rate.  Any change
in the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate hereunder.
 
2.11.           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:
 
(i)       the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(ii)       the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period in good faith by such Required Lenders will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans hereunder requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any
Loans hereunder that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurodollar Loans hereunder shall be converted, on the last
day of the then-current Interest Period, to Base Rate Loans; provided that if
the circumstances giving rise to such notice shall cease or otherwise become
inapplicable to such Required Lenders, then such Required Lenders shall promptly
give notice of such change in circumstances to the Administrative Agent and the
Borrower.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans hereunder shall be made or continued as such, nor shall
the Borrower have the right to convert Loans hereunder to Eurodollar Loans.
 
2.12.           Optional Termination or Reduction of Revolving Commitment.  Upon
not less than three (3) Business Days’ prior written notice to the
Administrative Agent, the Borrower may at any time, without premium or penalty,
in whole permanently terminate, or from time to time in part permanently reduce,
the Total Revolving Commitments; provided that no such termination or reduction
of the Total Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans, the Aggregate Revolving
Outstandings at such time would exceed the Total Revolving Commitments.  Each
such partial reduction of the Total
 

 
-42-

--------------------------------------------------------------------------------

 

Revolving Commitments shall be in the principal amount of $1,000,000 or a whole
multiple thereof.  Simultaneously with any termination or reduction of the Total
Revolving Commitments, the Borrower shall pay to the Administrative Agent for
the account of each Lender the Commitment Fee accrued on the amount of the
Revolving Commitments of such Lender so terminated or reduced through the date
thereof.  Any reduction of the Total Revolving Commitment pursuant to this
Section 2.12 shall be applied pro rata in accordance with each Lender’s
Revolving Commitment Percentage to reduce the Revolving Commitment of each such
Lender.  A notice of termination of the Total Revolving Commitments pursuant to
this Section 2.12, delivered by the Borrower contemporaneously with a notice of
prepayment of all outstanding Loans pursuant to Section 2.13, may state that
such notice is conditioned upon the effectiveness of other credit facilities the
proceeds of which will be used to refinance in full this Agreement, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.
 
2.13.           Optional Prepayment of Loans.  Subject to the provisos below,
the Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent prior to 10:00 A.M., New York City time on the same
Business Day, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.20.  Upon receipt of any such notice of prepayment
the Administrative Agent shall notify each relevant Lender thereof on the date
of receipt of such notice.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of prepayments of Swingline Loans and Revolving Loans
maintained as Base Rate Loans, unless the Total Revolving Commitments have
terminated or are being terminated substantially concurrently therewith) accrued
interest to such date on the amount prepaid.  Partial prepayments shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, if less, the then outstanding principal amount of Revolving
Loans); provided that partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $500,000 or a whole multiple thereof (or, if less,
the then outstanding principal amount of Swingline Loans).  The application of
any prepayment pursuant to this Section 2.13 shall be made, first, to Base Rate
Loans of the respective Lenders (and of the respective tranche, if there are
multiple tranches) and, second, to Eurodollar Loans of the respective Lenders
(and of the respective tranche, if there are multiple tranches).  A notice of
prepayment of all outstanding Loans pursuant to this Section 2.13, delivered by
the Borrower contemporaneously with a notice of termination of the Total
Revolving Commitments pursuant to Section 2.12, may state that such notice is
conditioned upon the effectiveness of other credit facilities the proceeds of
which will be used to refinance in full this Agreement, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
 
2.14.           Mandatory Prepayment.
 
(a)           After repayment in full of all Credit Facility Obligations under
the Existing Credit Agreement, if on any date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds in excess of $3,000,000,000 in the
aggregate from any Designated Asset Sale, then the Borrower shall apply such
excess Net Cash Proceeds within ten (10) Business Days after the date of the
respective Prepayment Notice towards the prepayment of the outstanding Revolving
Loans in accordance with Section 2.14(c); provided that any such prepayment
shall not result in a reduction in the Total Revolving Commitments and any
prepaid amounts may be reborrowed in accordance with the terms and conditions
set forth in this Agreement.
 
(b)           Upon the Original Termination Date, the Total Revolving
Commitments (other than the Extended Revolving Commitment) shall automatically
terminate in full and the Borrower shall pay the Loans (other than the Revolving
Loans outstanding with respect to an Extended Revolving Commitment) in full
(including all accrued and unpaid interest thereon, Fees and other Obligations
in respect thereof).  On the Termination Date applicable thereto, the relevant
Extended Revolving Commitments, except as extended pursuant to another
Extension, shall automatically terminate in full and the Borrower shall pay the
Revolving Loans outstanding with respect to such Extended Revolving Commitments
in full (including all accrued and unpaid interest thereon, Fees and other
Obligations in respect thereof).
 

 
-43-

--------------------------------------------------------------------------------

 

(c)           With respect to the events described in Section 2.14(a), the
Borrower shall give the Administrative Agent telephonic notice (promptly
confirmed in writing) requesting that the Administrative Agent prepare and
provide to each Lender a notice (each, a “Prepayment Notice”) as described
below.  As promptly as practicable after receiving such notice from the
Borrower, the Administrative Agent will send to each Lender a Prepayment Notice,
which shall be substantially in the form of Exhibit H, and shall provide that
the Borrower shall prepay on the date (each a “Mandatory Prepayment Date”) that
is ten (10) Business Days after the date of the Prepayment Notice, the relevant
Revolving Loans of such Lender by an amount equal to the portion of the
prepayment amount (the “Prepayment Amount”) indicated in such Lender’s
Prepayment Notice (which portion shall be based on its pro rata share of then
outstanding Revolving Loans, in accordance with Section 2.17(b)).  On the
Mandatory Prepayment Date, the Borrower shall pay directly to the Administrative
Agent, for payment to the relevant Lenders, the aggregate amount necessary to
prepay that portion of the outstanding relevant Revolving Loans indicated in
such Lender’s Prepayment Notice.  Any amount of such Prepayment Amount remaining
after repaying the Revolving Loans in full may be used by the Borrower as it
elects in accordance with this Agreement.
 
2.15.           Conversion and Continuation Options.
 
(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to Base Rate Loans by giving the Administrative Agent prior irrevocable
notice, in substantially the form attached hereto as Exhibit F, of such election
no later than 12:00 Noon, New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect
thereto.  The Borrower may elect from time to time to convert Base Rate Loans to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 12:00 Noon, New York City time, on the third (3rd)
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no Base Rate
Loan may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders
have determined in its or their sole discretion not to permit such
conversions.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in substantially the form
attached hereto as Exhibit F, in accordance with the applicable provisions of
the term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
2.16.           Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten different Interest Periods
for any tranche of Revolving Commitments shall be outstanding at any one time
(unless a greater number of Interest Periods is permitted by the Administrative
Agent).
 
2.17.           Pro Rata Treatment, etc.

 
(a)           Except as otherwise provided herein (including Sections 2.25 and
2.27), each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Revolving Commitments of the Lenders shall be made pro rata according to the
Revolving Commitment Percentages of the relevant Lenders.
 

 
-44-

--------------------------------------------------------------------------------

 

(b)           Each payment (including each prepayment) by the Borrower on
account of principal or interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders; provided that (x) Incremental Revolving Loans and
Extended Revolving Commitments (and outstanding extensions of credit pursuant
thereto) may have higher pricing applicable thereto as provided in Section 2.25
or 2.27, as applicable, and (y) payments may be applied to the respective
tranches of Revolving Loan Commitments (and related outstanding extensions of
credit) as contemplated by Section 2.25 or 2.27, as applicable.
 
(c)           All payments by the Borrower hereunder and under the Notes shall
be made in Dollars in immediately available funds at the Funding Office of the
Administrative Agent by 2:00 P.M., New York City time, on the date on which such
payment shall be due, provided that if any payment hereunder would become due
and payable on a day other than a Business Day such payment shall become due and
payable on the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.  Interest in respect of any Loan hereunder shall accrue from and
including the date of such Loan to but excluding the date on which such Loan is
paid in full.
 
(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a Borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days after such Borrowing Date, the Administrative Agent shall also be entitled
to recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the Revolving Facility, on demand, from the Borrower, such
recovery to be without prejudice to the rights of the Borrower against any such
Lender.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
 
(f)           Notwithstanding anything to the contrary contained in this Section
2.17 or elsewhere in this Agreement, the Borrower may extend the final maturity
of Revolving Commitments in connection with an Extension that is permitted under
Section 2.27 without being obligated to effect such extensions on a pro rata
basis among the Lenders.  Furthermore, the Borrower may take all actions
contemplated by Section 2.27 in connection with any Extension (including
modifying pricing and repayments or prepayments), and in each case such actions
shall be permitted, and the differing payments contemplated therein shall be
permitted without giving rise to any violation of this Section 2.17 or any other
provision of this Agreement.
 
2.18.           Requirements of Law.
 
(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Fronting Bank or
any Lender with any request or directive (whether or not having the
 

 
-45-

--------------------------------------------------------------------------------

 

force of law) from any central bank or other Governmental Authority, in each
case, made subsequent to the Closing Date:
 
(i)       shall subject any Fronting Bank or any Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any L/C
Application or any Eurodollar Loan made by it (except for Non-Excluded Taxes or
Other Taxes covered by Section 2.19 and the imposition of, or change in the rate
of, any Excluded Taxes payable by such Lender or such Fronting Bank);
 
(ii)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
 
(iii)       shall impose on any Fronting Bank or such Lender any other
condition;
 
and the result of any of the foregoing is to increase the cost to any Fronting
Bank or such Lender, by an amount that such Fronting Bank or such Lender deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans or issuing or participating in Letters of Credit or Swingline Loans, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Fronting Bank or such Lender, upon
its demand, any additional amounts necessary to compensate such Fronting Bank or
such Lender for such increased cost or reduced amount receivable.  If any
Fronting Bank or any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.
 
(b)           If any Fronting Bank or any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Fronting
Bank or such Lender or any corporation controlling such Fronting Bank or such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date shall have the effect of reducing the rate of return on such
Fronting Bank’s or such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Fronting Bank or such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Fronting Bank’s or such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Fronting
Bank or such Lender to be material, then from time to time, after submission by
such Fronting Bank or such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Fronting Bank or such Lender such additional amount or amounts as will
compensate such Fronting Bank or such Lender or such corporation for such
reduction.
 
(c)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Fronting Bank or any Lender to the Borrower (with
a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error.  Notwithstanding anything to the contrary in this Section 2.18,
the Borrower shall not be required to compensate any Fronting Bank or any Lender
pursuant to this Section 2.18 for any amounts incurred more than 180 days prior
to the date that such Lender notifies the Borrower of such Fronting Bank’s or
such Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such 180
days period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower pursuant to this Section 2.18 shall
survive the termination of this Agreement, the expiration of the Letters of
Credit and the payment of the Loans and all other amounts payable hereunder.
 
2.19.           Taxes.
 
(a)           Unless required by applicable law (as determined in the good faith
by the applicable withholding agent), any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes, excluding (i) Taxes imposed on or measured by such Loan
Party’s overall net income (however denominated), gross receipt Taxes (imposed
in lieu of net income Taxes) and franchise Taxes (imposed in lieu of net in-

 
-46-

--------------------------------------------------------------------------------

 

come Taxes) imposed on the Administrative Agent, any Fronting Bank or any Lender
as a result of such recipient (A) being organized or having its principal office
in such jurisdiction, or in the case of any Lender, in having its applicable
lending office in such jurisdiction, or (B) having a present or former
connection with such jurisdiction (other than any such connection arising solely
from the Administrative Agent, such Fronting Bank or such Lender having
executed, delivered, become a party to, or performed its obligations or received
a payment under, or enforced, and/or engaged in any activities contemplated with
respect to this Agreement or any other Loan Document); (ii) any Taxes in the
nature of the branch profits tax within the meaning of Section 884 of the Code
imposed by any jurisdiction described in clause (a) above; (iii) other than in
the case of an assignee pursuant to a request by the Borrower under Section 2.26
hereof, any U.S. federal withholding tax (A) except to the extent such
withholding tax results from a change in a Requirement of Law after the
recipient became a party hereto or (B) except to the extent that such
recipient's assignor (if any) was entitled immediately prior to such assignment
to receive additional amounts from any Loan Party with respect to such
withholding tax pursuant to this Section 2.19(a); (iv) any withholding tax that
is attributable to such Person’s failure to comply with Sections 2.19(e) hereof;
and (v) any United States federal withholding Taxes imposed pursuant to
FATCA.  If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required by
law to be withheld by the applicable withholding agent from any amounts payable
to the Administrative Agent, any Fronting Bank or any Lender hereunder, or under
any other Loan Document: (x) the amounts so payable to the Administrative Agent,
such Fronting Bank or such Lender shall be increased to the extent necessary so
that after all required deductions (including deductions applicable to
additional sums payable under this Section 2.19) have been made, such payments
by the applicable Loan Party yield to the Administrative Agent, such Fronting
Bank or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder (or under any other Loan
Document) at the rates or in the amounts specified in this Agreement, (y) the
applicable withholding agent shall make such deductions, and (z) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


Notwithstanding anything to the contrary contained in this Section 2.19(a) or
Section 2.19(b), unless the Administrative Agent, any Fronting Bank or a Lender
gives notice to the applicable Loan Party that it is obligated to pay an amount
under Section 2.19(a) or Section 2.19(b) within 180 days of the later of (x) the
date the applicable party incurs the Taxes or (y) the date the applicable party
has knowledge of its incurrence of the Taxes, then such party shall only be
entitled to be compensated for such amount by the applicable Loan Party pursuant
to Section  2.19(a) or Section 2.19(b) to the extent the Taxes are incurred or
suffered on or after the date which occurs 180 days prior to such party giving
notice to the applicable Loan Party that it is obligated to pay the respective
amounts pursuant to Section 2.19(a) or Section 2,19(b), but if the circumstances
giving rise to such claim have a retroactive effect (e.g., in connection with
the audit of a prior tax year), then such 180 day period shall be extended to
include such period of retroactive effect.
 
(b)           In addition, the relevant Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by a
Loan Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the applicable
Fronting Bank or the relevant Lender, as the case may be, a certified copy of an
original official receipt received, if any, by the Borrower or other documentary
evidence showing payment thereof.
 
(d)           The Borrower shall indemnify the Administrative Agent, the
Fronting Banks and the Lenders (within 30 days after demand therefor) for the
full amount of any Non-Excluded Taxes or Other Taxes (including Non-Excluded
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.19), and for any interest, penalties and reasonable
expenses arising therefrom or with respect thereto, that may become payable by
the Administrative Agent, any Fronting Bank or any Lender, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the Borrower shall not be
obligated to indemnify the Administrative Agent, any Fronting Bank or any Lender
for any penalties, interest or expenses relating to Non-Excluded Taxes or Other
Taxes to the extent that such penalties, interest or expenses are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such party’s gross negligence or willful misconduct.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Fronting Bank or a Lender (with a copy to the Administrative
 

 
-47-

--------------------------------------------------------------------------------

 

Agent), or by the Administrative Agent on its own behalf or on behalf of a
Fronting Bank or a Lender, shall be conclusive absent manifest error.
 
(e)           Each Lender shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent of its inability to do so.  Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.
 
Without limiting the generality of the foregoing:
 
(i)           Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.
 
(ii)           Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:
 
(A)           two duly completed copies of Internal Revenue Service Form W-8BEN
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,
 
(B)           two duly completed copies of Internal Revenue Service Form W-8ECI
(or any successor forms),
 
(C)           in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit E (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),
 
(D)           to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Lender that has granted a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
the Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)),
 

 
-48-

--------------------------------------------------------------------------------

 

(E)           in the case of any payment made after December 31, 2012 under any
Loan Document, or in respect of any Loan, Note or Obligation that was not
treated as outstanding for purposes of FATCA on March 18, 2012, provide any
forms, documentation, or other information as shall be prescribed by the
Internal Revenue Service (and such additional documentation as may be reasonably
requested by the Borrower or the Administrative Agent) to (X) demonstrate that
such Lender has complied with the applicable reporting requirements of FATCA
(including, without limitation, those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), so that such payments made to such Lender hereunder
or under any Loan Document would not be subject to U.S. federal withholding
taxes imposed by FATCA or (Y) to determine the amount to deduct and withhold
from such payment, or


(F)           any other form prescribed by applicable requirements of U.S.
federal income tax law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.
 
Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify the Administrative Agent
and the Borrower of its inability to deliver any such forms, certificates or
other evidence.
 
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
 
(f)           If the Administrative Agent, any Fronting Bank or any Lender
determines, in its sole discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.19, it shall pay over such refund to the applicable Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by the such Loan Party under this Section 2.19 with respect to the Non-Excluded
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent, such Fronting Bank or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund, net of
any Taxes payable by the Administrative Agent, such Fronting Bank or such
Lender); provided that the applicable Loan Party, upon the request of the
Administrative Agent, such Fronting Bank or such Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Fronting Bank or such Lender in the event the Administrative Agent,
such Fronting Bank or such Lender, as the case may be, is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Administrative Agent, any Fronting Bank or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
 
(g)           The agreements in this Section 2.19 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder or any other Loan Document.
 
(h)           For the avoidance of doubt, any payments made by the
Administrative Agent to any Lender shall be treated as payments made by the
applicable Loan Party.
 
(i)           For purposes of this Section 2.19, the term “Lender” shall include
the Swingline Lender.
 
2.20.           Indemnity.  The Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in
 

 
-49-

--------------------------------------------------------------------------------

 

making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment or conversion of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto.  Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  Notwithstanding anything
to the contrary in this Section 2.20, the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.20 for any amounts incurred more
than 180 days prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such 180
days period shall be extended to include the period of such retroactive
effect.  This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
 
2.21.           Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18 or 2.19(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the good faith judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.18 or 2.19(a).
 
2.22.           Fees.
 
(a)           The Borrower shall pay to the Administrative Agent, for the
account of each Lender, a commitment fee (the “Commitment Fee”) for the period
commencing on the Closing Date to the Termination Date, computed at the
Applicable Revolving Commitment Fee Percentage on the average daily amount of
the Available Revolving Commitment of such Lender during the period for which
payment is made, payable in arrears on each Fee Payment Date commencing on the
first such date to occur after the Closing Date; provided that (x) any
Commitment Fee accrued with respect to the Revolving Commitment of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
Commitment Fee shall otherwise have been due and payable by the Borrower prior
to such time and (y) no Commitment Fee shall accrue on the Revolving Commitment
of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.  Notwithstanding the foregoing, the provisions of this Section 2.22(a)
to the extent otherwise applicable to Incremental Revolving Loans or Extended
Revolving Commitments shall be subject to modification as expressly provided in
Sections 2.25 or 2.27 hereof, as the case may be.
 
(b)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
2.23.           Letter of Credit Fees.  The Borrower shall pay with respect to
each Letter of Credit (a) to the Administrative Agent for the ratable benefit of
the Lenders, a fee on all outstanding Letters of Credit calculated from and
including the date of issuance of such Letter of Credit to the expiration or
termination date of such Letter of Credit at a rate per annum equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility and (b) to the applicable Fronting Bank for its own account
fronting fees as separately agreed in writing between the Borrower and such
Fronting Bank on the undrawn and unexpired amount of each Letter of Cre-
 

 
-50-

--------------------------------------------------------------------------------

 

dit (calculated, in the case of any Letter of Credit denominated in an
Alternative Currency, on the basis of the exchange rate as separately agreed in
writing between the Borrower and such Fronting Bank or, in the absence of any
such separate agreement, on the basis of the Exchange Rate in effect on the date
payment of such fee is due); provided that (x) if any portion of a Defaulting
Lender’s Revolving Commitment Percentage of any Letter of Credit is Cash
Collateralized by the Borrower or reallocated to the other Lenders pursuant to
Section 2.5(g), then the Borrower shall not be required to pay a Letter of
Credit fee with respect such portion of such Defaulting Lender’s Revolving
Commitment Percentage so long as it is Cash Collateralized by the Borrower or
reallocated to the other Lenders and (y) if any portion of a Defaulting Lender’s
Revolving Commitment Percentage is not Cash Collateralized or reallocated
pursuant to Section 2.5(g), then to the extent not Cash Collateralized or
reallocated, the Letter of Credit fee with respect to such portion of such
Defaulting Lender’s Revolving Commitment Percentage shall be payable to the
applicable Fronting Bank until such Revolving Commitment Percentage is Cash
Collateralized or reallocated or such Lender ceases to be a Defaulting
Lender.  Accrued fees described in the foregoing sentence of this Section in
respect of each Letter of Credit shall be due and payable quarterly in arrears
on each Fee Payment Date, commencing on the first such date to occur after the
Closing Date.  Notwithstanding the foregoing, the provisions of clause (a) of
this Section 2.23, solely to the extent otherwise applicable to fees payable on
that portion (if any) of Letters of Credit participated in by Lenders pursuant
to Extended Revolving Commitments, shall be subject to modification as expressly
provided in Section 2.27 hereof.
 
2.24.           Nature of Fees.  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (for the respective
accounts of the Administrative Agent, the Fronting Bank and the Lenders), as
provided herein.  Once paid, none of the Fees shall be refundable under any
circumstances.
 
2.25.           Incremental Revolving Loans.
 
(a)           The Borrower may at any time and from time to time after the
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional revolving credit facility tranches (“Incremental
Revolving Loans”) or increases in the aggregate amount of the Revolving
Commitments (each such increase, a “Revolving Commitment Increase”; together
with the Incremental Revolving Loans, the “Incremental Revolving Facilities”)
from Lenders and/or Additional Lenders (as defined below); provided that at the
time of each such request and upon the effectiveness of each Incremental
Revolving Facility Amendment (as defined below), (i) each such Incremental
Revolving Facility shall be pari passu with the Revolving Facility in respect of
right of payment and lien priority, (ii) at the time that any such Incremental
Revolving Facility Amendment is effective (immediately after giving effect
thereto), no Default or Event of Default shall have occurred and be continuing,
(iii) the Borrower shall be in compliance with the covenants set forth in
Section 6.6 hereof determined on a pro forma basis as of the date of such
Incremental Revolving Loan and the last day of the most recent fiscal period of
the Borrower for which financial statements have been provided, in each case, as
if any Incremental Revolving Loans actually to be incurred on such date had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith and after giving effect to any other customary and
appropriate pro forma adjustment events, including any acquisitions or
dispositions after the beginning of the relevant fiscal quarter but prior to or
simultaneous with the borrowing of such Incremental Revolving Loan, (iv) if the
interest rate margin with respect to such Incremental Revolving Loans shall be
higher than the Applicable Margin then in effect for the Revolving Facility plus
0.50%, such Applicable Margin with respect to the Revolving Facility shall be
automatically adjusted to be equal to the relevant Applicable Margin relating to
such Incremental Revolving Loans minus 0.50%; provided that in determining the
interest rate margin applicable to any Incremental Revolving Facility, (x)
original issue discount or upfront fees (which shall constitute like amounts of
original issue discount) payable by the Borrower for the account of the Lender
or the Additional Lenders under such Incremental Revolving Facility shall be
included (with such original issue discount being equated to interest based on
an assumed four-year life to maturity), (y) customary arrangement or commitment
fees payable to the Joint Lead Arrangers (or their affiliates) in connection
with such Incremental Revolving Facility or to one or more other arrangers (or
their affiliates) under such Incremental Revolving Facility shall be excluded
and (z) if such Incremental Revolving Facility includes an interest rate floor,
such interest rate floor shall be equated to interest rate margin for purposes
of determining whether an increase to the Applicable Margin for the Revolving
Loans under the Revolving Facility shall be required, to the extent an increase
in the interest rate floor in the Revolving Loans would cause an increase in the
interest rate then in effect, and in such case the interest rate floor (but not
the interest rate margin) applicable to the Revolving Loans shall be increased
by such increased amount, (vi) any Incremental Revolving
 

 
-51-

--------------------------------------------------------------------------------

 

Facility shall mature no earlier than, and will require no scheduled
amortization or mandatory commitment reduction prior to, the Termination Date in
respect of the Revolving Facility hereunder, and (vii) the other terms and
conditions in respect of any Incremental Revolving Facility (other than pricing
and maturity), shall be substantially consistent with the Revolving Facility
hereunder and shall otherwise be reasonably satisfactory to the Administrative
Agent; provided that no Fronting Bank or Swingline Lender shall be required to
act as “fronting bank” or “swingline lender” under any such Incremental
Revolving Facility without its written consent.  Notwithstanding anything to the
contrary herein, the aggregate principal amount of the Incremental Revolving
Facilities shall not exceed $250,000,000.  Each Incremental Revolving Facility
shall be in a minimum principal amount of $25,000,000 and integral multiples of
$5,000,000 in excess thereof; provided that such amount may be less than
$25,000,000 if such amount represents all the remaining availability under the
aggregate principal amount of Incremental Revolving Facilities set forth above.
 
(b)           (1)  Each notice from the Borrower pursuant to this Section 2.25
shall set forth the requested amount and proposed terms of the relevant
Incremental Revolving Facility or Revolving Commitment Increase.
 
(i)       Commitments in respect of any Incremental Revolving Loan or Revolving
Commitment Increase may be made by any existing Lender (and each existing Lender
will have the right, but not an obligation, to make a portion of any Incremental
Revolving Loan or provide a Revolving Commitment Increase, or by any other bank
or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”)); provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld or delayed) to such Additional Lender making such Incremental Revolving
Loans if such consent would be required under Section 9.6 for an assignment of
Loans to such Additional Lender.  Commitments in respect of Incremental
Revolving Loans or any Revolving Commitment Increase shall become Commitments
(or in the case of any Revolving Commitment Increase to be provided by an
existing Lender, an increase in such Lender’s Revolving Commitment) under this
Agreement pursuant to an amendment (an “Incremental Revolving Facility
Amendment”) substantially in the form of Exhibit G attached hereto and, as
appropriate, the other Loan Documents, executed solely by the Borrower, the
Guarantors, each Lender agreeing to provide such Revolving Commitment, if any,
each Additional Lender, if any, and the Administrative Agent.  An Incremental
Revolving Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.25.  At the time of
the effectiveness of any Incremental Revolving Facility Amendment, the Borrower
shall, in coordination with the Administrative Agent repay outstanding Revolving
Loans of certain of the Lenders, and incur additional Revolving Loans from
certain other Lenders (including the Lenders making Incremental Revolving
Loans), in each case to the extent necessary so that all of the Lenders
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Commitments (after giving effect to any
increase in the Total Revolving Commitments pursuant to Section 2.25(a) of the
Credit Agreement) and with the Borrower being obligated to pay to the respective
Lenders any costs of the type referred to in Sections 2.18(c) and 2.20 of the
Credit Agreement in connection with any such repayment and/or Borrowing.
 
(c)           The effectiveness of any Incremental Revolving Facility Amendment
permitted by this Section 2.25 shall be subject to the satisfaction of such
conditions as the parties thereto shall agree.
 
(d)           Notwithstanding anything to the contrary in this Section 2.25, no
Lender shall have any obligation to make an Incremental Revolving Loan or
provide a Revolving Commitment Increase unless it agrees to do so in its sole
discretion.
 
2.26.           Replacement of Lenders.  The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18, 2.19 or 2.20, (b) becomes a Defaulting Lender or, (c) does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby (so long
as the consent of the Required Lenders has been obtained), in each case with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement pursuant to preceding clause (a), such Lender shall have taken
no action under Section 2.21 so as to eliminate the continued need for payment
of amounts owing pursuant to Sections 2.18, 2.19 or 2.20, (iv) the replacement
financial
 

 
-52-

--------------------------------------------------------------------------------

 

institution shall purchase, at par, all Revolving Loans outstanding and other
amounts related thereto owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution (if other than a then existing Lender
or an affiliate thereof) shall be reasonably satisfactory to the Administrative
Agent, (vii) the replacement financial institution shall be reasonably
satisfactory to each Fronting Bank, (viii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
9.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (ix) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Sections 2.18, 2.19 or 2.20, as the case may be, and (x)
any such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent, each Fronting Bank or any other Lender shall
have against the replaced Lender.
 
2.27.           Extensions of Loans and Commitments.
 
(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to any or all Lenders holding Revolving Commitments with a
like Stated Maturity, the Borrower may from time to time extend the maturity
date of any Revolving Commitments and otherwise modify the terms of such
Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Revolving Commitments (and related outstandings), in each
case, without the consent of any other Lenders) (an “Extension”, and each group
of Revolving Commitments so extended, as well as the original Revolving
Commitments (not so extended), being a “tranche”; any Extended Revolving
Commitments shall constitute a separate tranche of Revolving Commitments from
the tranche of Revolving Commitments from which they were converted), so long as
the following terms are satisfied:  (i) no Default or Event of Default shall
have occurred and be continuing at the time any the offering document in respect
of an Extension Offer is delivered to the Lenders, (ii) except as to interest
rates, fees and final maturity, the Revolving Commitment of any Lender (an
“Extending Revolving Lender”) extended pursuant to an Extension (an “Extended
Revolving Commitment”), and the related outstandings, shall be a Revolving
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Commitments (and related outstandings); provided that (x)
subject to the provisions of Sections 2.4(f) and 2.5(b) to the extent dealing
with Swingline Loans and Letters of Credit which mature or expire after a
Termination Date when there exist Extended Revolving Commitments with a longer
Termination Date, all Swingline Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their Revolving Commitment Percentages (and except as provided
in Section 2.4(f) and 2.5(b), without giving effect to changes thereto on an
earlier Termination Date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued) and, all borrowings under Revolving Commitments
and repayments thereunder shall be made on a pro rata basis (except for (x)
payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (y) repayments required upon Stated
Maturity of the non-extending Revolving Commitments) and (y) at no time shall
there be Revolving Commitments hereunder (including extended Revolving
Commitments and any original Revolving Commitments) which have more than three
different Stated Maturities, (iii) if the aggregate principal amount of
Revolving Commitments in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Revolving Commitments offered to be extended by the Borrower pursuant to such
Extension Offer, then the Revolving Commitments of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (viii) all documentation in respect
of such Extension shall be consistent with the foregoing, and all written
communications by the Borrower generally directed to the Lenders in connection
therewith shall be in form and substance consistent with the foregoing and
otherwise reasonably satisfactory to the Administrative Agent, and (ix) any
applicable Minimum Extension Condition shall be satisfied.
 
(b)           With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.27, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.13,
2.14 or 2.22(c) and (ii) no Extension Offer is required to be in any minimum
amount or any minimum increment, provided that the Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Borrower’s discretion) of Revolving Commitments
of any or all applicable tranches be tendered.  The
 

 
-53-

--------------------------------------------------------------------------------

 

Administrative Agent and the Lenders hereby consent to the Extensions and the
other transactions contemplated by this Section 2.27(b) (including, for the
avoidance of doubt, payment of any interest or fees in respect of any Extended
Revolving Commitments on the such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.13, 2.14, 2.17, 2.22(c) and
9.7(a)) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.27; provided
that neither any Fronting Bank nor the Swingline Lender shall be required to act
as “fronting bank” or “swingline lender” under any such Extension without its
written consent.
 
(c)           The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order establish new tranches or sub-tranches in
respect of Revolving Commitments so extended and such technical amendments as
may be necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section
2.27.  Notwithstanding the foregoing, the Administrative Agent shall have the
right (but not the obligation) to seek the advice or concurrence of the Required
Lenders with respect to any matter contemplated by this Section 2.27(c) and, if
the Administrative Agent seeks such advice or concurrence, the Administrative
Agent shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrower by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders.  Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest Stated Maturity so
that such maturity date is extended to the then latest Stated Maturity (or such
later date as may be advised by local counsel to the Collateral Agent).
 
(d)           In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.27.
 
SECTION 3

 
Representations and Warranties
 
In order to induce the Fronting Banks and the Lenders to enter into this
Agreement and to make Revolving Loans and other additional Extensions of Credit
hereunder, the Borrower represents and warrants on each date required pursuant
to Section 4 to the Administrative Agent, each Fronting Bank and to each Lender
as follows:
 
3.1.           Existence; Compliance with Law.  Each Loan Party (a) is duly
organized, validly existing and (to the extent such concept is applicable) in
good standing under the laws of the jurisdiction of its organization, (b) has
the power and authority, and the legal right, to own and operate its property,
to lease the property it operates as lessee and to conduct the business in which
it is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and (to the extent such concept is applicable) in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except, in the case of each of the
foregoing clauses (a) through (d), to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
3.2.           Power; Authorizations; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enfor-
 

 
-54-

--------------------------------------------------------------------------------

 

ceability of this Agreement or any of the Loan Documents, except (i) that have
been obtained or made and are in full force and effect, (ii) the filings made in
respect of the Security Documents and (iii) to the extent that the failure to
obtain any such consent, authorization, filing, notice or other act would not,
in the aggregate, reasonably be expected to have a Material Adverse
Effect.  Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
3.3.           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof (x) will not violate
any Requirement of Law or any material Contractual Obligation of any Loan Party
and (y) will not result in, or require, the creation or imposition of any Lien
on any of their respective properties or revenues pursuant to any Requirement of
Law or any such material Contractual Obligation (other than the Liens created by
the Security Documents).
 
3.4.           Accuracy of Information.  No statement or information contained
in this Agreement, any other Loan Document, or any other document, certificate
or statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the Closing Date, taken as a whole and in light of the
circumstances in which made, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not materially misleading.
 
3.5.           No Material Adverse Effect.  Since December 31, 2009, there has
been no development or event that has had or would reasonably be expected to
have a Material Adverse Effect.
 
3.6.           Subsidiaries.  Schedule 3.6 annexed hereto sets forth the name
and jurisdiction of organization of each Subsidiary of the Borrower as of the
Closing Date and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party as of the Closing Date, and (b) as of the
Closing Date, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options or
restricted stock granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any of the Guarantors
directly owned by the Loan Parties that are included in the Collateral, except
as created by the Loan Documents or permitted under Section 6.2.
 
3.7.           Title to Assets; Liens.  The Loan Parties have title in fee
simple to, or a valid leasehold or easement interest in, all their material real
property, taken as a whole, and good and marketable title to, or a valid
leasehold or easement interest in, all their other material property, taken as a
whole, and none of such property is subject to any Lien except Permitted Liens.
 
3.8.           Intellectual Property.  Each Loan Party owns, or is licensed to
use, all Intellectual Property material to the conduct of its business, and the
use thereof by each Loan Party does not infringe upon the Intellectual Property
rights of any other Person, in each case except where the failure to do so would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
3.9.           Use of Proceeds.  The proceeds of the Loans shall be used for
working capital and other general corporate purposes (including, without
limitation, to refinance the Original Loans) of the Loan Parties and, to the
extent permitted by this Agreement, their Subsidiaries.
 
3.10.           Litigation.  Except as disclosed in writing to the
Administrative Agent and the Lenders prior to the Closing Date or otherwise
disclosed in the Borrower’s public filings made prior to the Closing Date (other
than any such disclosure in the “Risk Factors” section of such public filings or
in any other forward-looking statements contained therein), no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Loan Party or against any of their re-
 

 
-55-

--------------------------------------------------------------------------------

 

spective properties or revenues that, in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
3.11.           Federal Reserve Regulations.  No part of the proceeds of any
Loan, and no other Extensions of Credit hereunder, will be used (a) for “buying”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board of
Governors or (b) for any purpose that violates the provisions of the Regulations
of the Board of Governors.  Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin stock.”
 
3.12.           Solvency.  The Borrower and its Subsidiaries, taken as a whole,
are, and after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith will be, Solvent.
 
3.13.           Taxes.  Each Loan Party has filed or caused to be filed all
federal and state income Tax and other Tax returns that are required to be
filed, except if the failure to make any such filing would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
has paid all Taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other Taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any (x) the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Loan Party, or (y) those where the failure to pay, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect).  There is no proposed Tax assessment or other claim against, and no Tax
audit with respect to, any Loan Party that would reasonably be expected to, in
the aggregate, have a Material Adverse Effect.
 
3.14.           ERISA.  Except as, in the aggregate, does not or would not
reasonably be expected to result in a Material Adverse Effect:  neither a
Reportable Event nor a failure to satisfy the minimum funding standard of
Section 430 of the Code or Section 303 of ERISA, whether or not waived, with
respect to a Plan has occurred during the five year period prior to the date on
which this representation is made or deemed made with respect to any Plan, and
each Plan has complied in all respects with the applicable provisions of ERISA
and the Code; no termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period; the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits; neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan; to the knowledge of
the Borrower after due inquiry, neither the Borrower nor any Commonly Controlled
Entity would become subject to any liability under ERISA if the Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made; and to the knowledge of the
Borrower after due inquiry, no Multiemployer Plan is in Reorganization or
Insolvent.
 
3.15.           Environmental Matters; Hazardous Material.  There has been no
matter with respect to Environmental Laws or Materials of Environmental Concern
which, in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
 
3.16.           Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board of Governors) that limits its ability to incur
Indebtedness under this Agreement and the other Loan Documents.
 
3.17.           Labor Matters.  Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Loan Party pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Loan Party have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters;
 

 
-56-

--------------------------------------------------------------------------------

 

and (c) all payments due from any Loan Party on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Loan Party.
 
3.18.           Security Documents.
 
(a)           The Guarantee and Collateral Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Lenders and the Fronting
Banks, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates (if
any) representing such Pledged Stock are delivered to the Collateral Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
3.18(a) in appropriate form are filed in the offices specified on Schedule
3.18(a), the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof to the extent
security interests can be so perfected (by delivery or filing UCC financing
statements as applicable) on such Collateral, as security for the Obligations
(as defined in the Guarantee and Collateral Agreement), in each such case prior
and superior in right to any other Person (except, in the case of Collateral
other than Pledged Stock, other Permitted Liens).
 
(b)           Each of the Mortgages, as amended by the respective Fifth
Amendment to Mortgage (and as may be further amended thereafter), is effective
to create in favor of the Collateral Agent, for the benefit of the Lenders and
the Fronting Banks, a legal, valid and enforceable Lien on the Mortgaged
Properties described therein and proceeds thereof, and when the Fifth Amendment
to Mortgage (and any subsequent amendments thereto) are filed in the offices
specified on Schedule 3.18(b), each such Mortgage, as amended by the respective
Fifth Amendment to Mortgage (and as may be further amended thereafter), shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person other than
Permitted Liens.  Schedule 1.1C lists, as of the Closing Date, each parcel of
owned real property and each leasehold interest in real property located in the
United States and held by the Borrower or any of its Subsidiaries that has a
value, in the reasonable opinion of the Borrower, in excess of $5,000,000.
 
3.19.           Energy Regulation

 
The Borrower and its Subsidiaries are in compliance with the Public Utility
Holding Company Act of 2005 and the implementing regulations of the Federal
Energy Regulatory Commission (“FERC”), as amended from time to time (together,
“PUHCA 2005”), and consummation of the transactions contemplated by this
Agreement and the other Loan Documents will not cause the Borrower or its
Subsidiaries to cease to be in compliance with PUHCA 2005, except where any such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 4

 
Conditions Precedent
 
4.1.           Conditions to the Closing Date.  The occurrence of the Closing
Date and the making of Revolving Loans and other additional Extensions of Credit
hereunder on the Closing Date are subject to the satisfaction or waiver of the
following conditions precedent:
 
(a)           Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) counterparts hereof executed and
delivered by the Borrower, the Administrative Agent, the Collateral Agent, each
Documentation Agent, the Syndication Agent and each other Lender and (ii)
Schedules to this Agreement.
 
(b)           Existing Credit Agreement Amendment.  The Administrative Agent
shall have received the executed Existing Credit Agreement Amendment and the
Guarantee and Collateral Agreement as amended and restated on or prior to the
Closing Date.
 

 
-57-

--------------------------------------------------------------------------------

 

(c)           Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each jurisdiction where a Loan Party is
organized, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.2 or discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
 
(d)           Corporate Documents and Proceedings.  The Administrative Agent
shall have received (i) a certificate of each Loan Party, dated the Closing
Date, substantially in the form attached hereto as Exhibit A, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party, and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization
(provided that to the extent any Loan Party that is not a Significant Subsidiary
is not in good standing, such failure could not reasonably be expected to have a
Material Adverse Effect and such good standing certificate shall be delivered in
accordance with Section 5.10).
 
(e)           Solvency Certificate.  The Administrative Agent shall have
received a certificate from the chief financial officer of the Borrower in form
and substance reasonably satisfactory to the Administrative Agent certifying as
to the solvency of the Borrower and its Subsidiaries on a consolidated basis
after giving effect to the transactions contemplated to occur on the Closing
Date.
 
(f)           Payment of Fees; Expenses.  The Lenders, the Joint Lead Arrangers,
the Fronting Banks and the Administrative Agent shall have received all fees
required to be paid, and all reasonable costs and expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Closing Date.
 
(g)           Legal Opinion.  The Administrative Agent shall have received the
following executed legal opinions:
 
(i)       one or more legal opinions from White & Case LLP, counsel to the
Borrower and the Guarantors, in form and substance reasonably satisfactory to
the Administrative Agent; and
 
(ii)       the legal opinion of such local counsel as may be reasonably required
by the Administrative Agent.
 
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
(h)           No Material Adverse Effect.  Since December 31, 2009, there has
been no development or event that has had or would reasonably be expected to
have a Material Adverse Effect.
 
(i)           Ratings.  Each of Moody's and S&P shall have verbally indicated to
the Borrower their respective public rating of the Revolving Facility and the
Borrower shall have communicated such ratings to the Administrative Agent.  The
Borrower shall have obtained corporate credit ratings from Moody’s and S&P.
 
(j)           Patriot Act.  The Administrative Agent and the Commitment Parties
shall have received all documentation and other information about the Loan
Parties as shall have been reasonably requested in writing at least 5 days prior
to the Closing Date by the Administrative Agent or the Commitment Parties that
they shall have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act.
 
(k)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Collateral
 

 
-58-

--------------------------------------------------------------------------------

 

Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall be in proper form for filing,
registration or recordation.
 
(l)           Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.
 
(m)           Required Intercreditor Actions. The Administrative Agent shall
have received an executed copy of each of the Required Intercreditor
Actions.  For purposes of this Agreement, the “Required Intercreditor Actions”
means, collectively, delivery of a joinder to the Collateral Agency and
Intercreditor Agreement, delivery to the Collateral Agent of an officers’
certificate describing the Obligations under this Agreement, stating that the
Borrower intends to enter into this Agreement as additional secured debt and
designating the Obligations as “First Lien Debt” for the purposes of the
Collateral Agency and Intercreditor Agreement, delivery by the Borrower and the
Administrative Agent to the Collateral Agent of notice specifying the name and
address of the Administrative Agent as the Secured Debt Representative for the
Obligations under this Agreement and the Loan Documents, and the execution by
the Borrower, the Guarantors, the Administrative Agent and the Collateral Agent
of the Acknowledgement.
 
(n)           Real Estate Collateral.  The Administrative Agent shall have
received each of the following documents which shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel with respect
to the Mortgaged Properties, as appropriate:
 
(i)       with respect to each Mortgage encumbering Mortgaged Property, Fifth
Amendment to Mortgage, in order to cause the Obligations (as defined in each
Mortgage) to be appropriately secured by the Mortgaged Property underlying such
Mortgages, each such Fifth Amendment to Mortgage duly executed and acknowledged
by the applicable Loan Party, in each case, in form for recording in the
recording office where each such Mortgaged Property is located, together with
such documentation, certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording thereof under applicable law,
 
(ii)       with respect to each Mortgaged Property, a date down and modification
endorsement, or other title product where such an endorsement is unavailable,
from the Title Insurance Company to the lender’s title policy that insures that
the Mortgage, as amended by the Fifth Amendment to Mortgage, encumbering such
Mortgaged Property is a valid and enforceable first priority lien on such
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all defects and encumbrances and liens except
Permitted Liens;
 
(iii)       with respect to each Fifth Amendment to Mortgage, opinions of local
counsel to the Loan Parties, which opinions (x) shall be addressed to the
Administrative Agent and each of the Secured Parties, and (y) shall cover the
enforceability of the respective Mortgage as amended by the respective Fifth
Amendment to Mortgage, as applicable, and such other matters incidental to the
transactions contemplated herein as the Administrative Agent may reasonably
request;
 
(iv)       (x) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the respective Loan Party relating thereto)
and (y) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.4 including, without limitation, flood insurance policies)
and the applicable provisions of the Security Documents, each of which shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable) and shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured;
 
(v)       evidence acceptable to the Administrative Agent of payment by the
appropriate Loan Party of all applicable search and examination charges and
related charges, mortgage record-
 

 
-59-

--------------------------------------------------------------------------------

 

ing taxes, fees, charges, costs and expenses required for the recording and
filing of the Fifth Amendments to Mortgage; and
 
(vi)       evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to cause the Obligations to be
appropriately and properly secured by a valid and subsisting first priority Lien
on the Mortgaged Property.
 
4.2.           Conditions to Each Extension of Credit.  The obligation of the
Lenders and the Fronting Bank to make each Extension of Credit, including the
initial Extension of Credit, is subject to the following conditions precedent:
 
(a)           Notice.  The Administrative Agent shall have received the
applicable notice of borrowing, in substantially the form attached hereto as
Exhibit B, from the Borrower or, in the case of a Letter of Credit, the Fronting
Bank shall have received an L/C Application.
 
(b)           Representations and Warranties.  All representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of each
Extension of Credit hereunder with the same effect as if made on and as of such
date (unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).
 
(c)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such Borrowing Date or after giving
effect to such Extension of Credit on such Borrowing Date.
 
The request by the Borrower for, and the acceptance by the Borrower of, each
Extension of Credit and issuance of a Letter of Credit hereunder shall be deemed
to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.2 have been satisfied or waived at that time.
 
SECTION 5

 
Affirmative Covenants
 
The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender, any Fronting Bank or the Administrative Agent hereunder or
under any other Loan Document (other than Letters of Credit, together with all
fees that have accrued and will accrue thereon through the stated termination
date of such Letters of Credit, which have been supported in the manner
described in Section 2.5(b), and contingent indemnification obligations for
which no claim has been asserted), the Borrower shall and shall cause each of
the Guarantors to:
 
5.1.           Financial Statements, Etc.  Deliver to the Administrative Agent
(for distribution to the Fronting Banks and the Lenders):
 
(a)           within ninety (90) days (or, if agreed to by the Administrative
Agent acting in its reasonable discretion, 105 days) after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit (other than a
“going concern” or like qualification or exception included solely as a result
of such report being issued in the year immediately preceding the Termination
Date and the Indebtedness evidenced hereunder being classified as short term
indebtedness), by PricewaterhouseCoopers or other independent certified public
accountants of nationally recognized standing; and
 

 
-60-

--------------------------------------------------------------------------------

 

(b)           within forty-five (45) days (or, if agreed to by the
Administrative Agent acting in its reasonable discretion, sixty (60) days) after
the end of each of the first three quarterly fiscal periods of each fiscal year
of the Borrower, a copy of the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income in such quarter and of cash
flows for the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the corresponding consolidated
figures for the corresponding periods in the preceding fiscal year, accompanied
by a certificate of a Responsible Officer, which certificate shall state that
such consolidated financial statements fairly present, in all material respects,
the consolidated financial condition and results of operations of the Borrower
and its consolidated Subsidiaries, in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year-end
audit adjustments and the absence of footnotes).
 
All such financial statements delivered pursuant to Sections 5.1(a) and (b)
shall be complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods.  The Borrower may provide
the financial statements and other materials required to be furnished pursuant
to this Section 5.1 by posting such financial statements and materials on
IntraLinks/IntraAgency, SyndTrak or other relevant website or other information
platform (the “Platform”)  to which the Administrative Agent has access.  If
delivered to the Administrative Agent, the Administrative Agent will provide the
financial statements and other materials required to be furnished pursuant to
this Section 5.1 to the Lenders by posting such financial statements and
materials on the Platform within five Business Days after receipt
thereof.  Information required to be delivered pursuant to Sections 5.1(a) and
(b) shall be deemed satisfied by delivery within the time periods set forth in
such Sections of the Borrower’s annual report on Form 10-K and quarterly report
on Form 10-Q, respectively, in each case as filed with the SEC for the
applicable period.
 
5.2.           Certificates; Other Information.  Deliver to the Administrative
Agent and, in the case of clause (g) below, to the applicable Lender or the
applicable Fronting Bank:
 
(a)           Concurrently with the delivery of the financial statements
referred to in Section 5.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary thereof no knowledge was obtained of any Default or Event
of Default pursuant to Section 6.6, except as specified in such certificate
(which certificate may be limited to the extent required by accounting rules or
guidelines);
 
(b)           concurrently with (or, in the case of clause (ii)(x)(2) below,
within 15 days after) the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and if such certificate specifies any
Default or Event of Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto) and (ii) in the case of quarterly or annual financial statements, (x) a
Compliance Certificate (1) containing all calculations reasonably necessary for
determining compliance by the Borrower with Section 6.6 and (2) setting
forth the CNTA Ratio of the Borrower and its Subsidiaries, in each case, as of
the last day of the fiscal quarter or fiscal year of the Borrower, as the case
may be, and (y) to the extent not previously disclosed to the Administrative
Agent, (1) a description of any change in the jurisdiction of organization of
any Loan Party, (2) a list of any material Intellectual Property acquired by any
Loan Party and (3) a description of any Person that has become a Loan Party, in
each case since the date of the most recent report delivered pursuant to this
clause (y) (or, in the case of the first such report so delivered, since the
Closing Date);
 
(c)           as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer
 

 
-61-

--------------------------------------------------------------------------------

 

stating that such Projections, at the time of preparation thereof, were based on
reasonable estimates, information and assumptions;
 
(d)           concurrently with the delivery of financial statements pursuant to
Section 5.1, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous
year.  Information required to be delivered pursuant to this clause (d) shall be
deemed satisfied by delivery within the time period set forth herein of the
Borrower’s annual report on Form 10-K and quarterly report on Form 10-Q,
respectively, in each case as filed with the SEC for the applicable period.
 
(e)           no later than five (5) Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any material proposed
amendment, supplement, waiver or other modification with respect to any Junior
Lien Agreement;
 
(f)           within five Business Days after the same are sent (but only to the
extent the same are not filed with the SEC or posted on the Platform), copies of
all financial statements and reports that the Borrower sends to the holders of
any class of its debt securities or public equity securities and, within five
Business Days after the same are filed, copies of all financial statements and
reports that the Borrower may make to, or file with, the SEC;
 
(g)           promptly upon request, such other material information (financial
or otherwise), as may be reasonably requested by the Administrative Agent (on
behalf of itself, any Fronting Bank or any Lender); and
 
(h)           concurrently with the delivery of any document required to be
delivered pursuant to Section 5.1 or this Section 5.2, the Borrower shall
indicate in writing whether such document contains non-public information.
 
The Borrower may provide the certificates and other information required to be
furnished pursuant to this Section 5.2 by posting such certificates and
information on the Platform to which the Administrative Agent has access.  If
delivered to the Administrative Agent, the Administrative Agent will provide the
certificates and other information required to be furnished by the Borrower
pursuant to this Section 5.2 to the Lenders by posting such certificates and
other information on the Platform within five Business Days after receipt
thereof.
 
5.3.           Maintenance of Existence; Compliance with Requirements of Law.
 
(a)           (i)  Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises reasonably necessary in the normal conduct of
its business, except, in each case, (x) as otherwise permitted by Section 6.3 or
(y) to the extent that failure to do so would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and
 
(b)           Comply with all Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
5.4.           Maintenance of Property; Insurance.
 
(a)           Keep all property useful and necessary in its business in good
working order and condition, subject to ordinary wear and tear, obsolescence and
damage by casualty and from time to time make all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner useful or customary for companies in
similar businesses, except where failure to do any of the foregoing would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
 

 
-62-

--------------------------------------------------------------------------------

 

(b)           maintain with financially sound and reputable insurance companies
insurance policies (or where appropriate, self-insurance) on all its material
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies of a similar
size engaged in the same or a similar business (provided, however, that there
shall be no breach of this Section 5.4(b) if any such insurer becomes
financially unsound and such Loan Party obtains promptly insurance coverage from
a different financially sound insurer).
 
5.5.           Inspection of Property; Books and Records.
 
(a)           Keep proper books of records and account in which full, true and
correct entries in all material respects in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities; and
 
(b)           Upon reasonable prior notice to the Borrower through the
Administrative Agent, permit representatives of the Administrative Agent, any
Fronting Bank or any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time during normal business hours to discuss the business, operations,
properties and financial and other condition of the Loan Parties with officers
and employees of the Loan Parties and with their independent certified public
accountants and with their financial advisors; provided that so long as no Event
of Default has occurred and is continuing, the Lenders and the Administrative
Agent shall not be permitted to exercise such rights more than once per year,
and the exercise of such rights will be coordinated through the Administrative
Agent on behalf of the Lenders.  The Administrative Agent agrees to coordinate
and consolidate visits pursuant to this Section 5.5 by Lenders, the Fronting
Banks and their representatives (including the examination of books and records
and the making of copies and abstracts of books and records) at mutually
convenient times and in such a manner so as to cause minimum disruption to the
operations of the Borrower and to minimize costs associated with such visits.
 
5.6.           Notices.  Promptly, and in any event within five (5) Business
Days after a Responsible Officer becomes aware thereof (except as otherwise
provided in (e) below), give notice to the Administrative Agent, with a copy for
each Fronting Bank and each Lender, of:
 
(a)           the occurrence of any Event of Default;
 
(b)           any litigation, investigation or proceeding that may exist at any
time between a Loan Party and any Governmental Authority, that in either case,
if not cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;
 
(c)           any litigation or proceeding affecting any Loan Party (i) that
would reasonably be expected to have a Material Adverse Effect or (ii) which
relates to any Loan Document;
 
(d)           any development or event that has had or would reasonably be
expected to have a Material Adverse Effect; and
 
(e)           the following events, as soon as practicable and in any event
within 30 days after any Responsible Officer knows thereof:  (i) the occurrence
of any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan, in the case of each of the foregoing
clauses (i) or (ii) where such event would reasonably be expected to have a
Material Adverse Effect.
 
Each notice pursuant to this Section shall be accompanied or provided as soon as
practicable thereafter by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the
relevant Loan Party has taken or proposes to take with respect thereto.
 

 
-63-

--------------------------------------------------------------------------------

 

5.7.           Environmental Laws.  Comply with, and take reasonable efforts to
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except where the failure to comply with the foregoing would not be
reasonably be expected to give rise to a Material Adverse Effect.
 
5.8.           [Reserved].
 
5.9.           Further Assurances.
 
(a)           With respect to any property acquired after the Closing Date by
any Loan Party (other than any property described in paragraph (b), (c) or (d)
below) that constitutes Collateral and as to which the Collateral Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent.
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $5,000,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Permitted Lien which precludes the granting of a Mortgage thereon), within
sixty (60) days after the creation or acquisition thereof (i) execute and
deliver a first priority Mortgage or where appropriate under the circumstances,
an amendment to an existing Mortgage, in each case in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real property, (ii)
if requested by the Administrative Agent, provide the Secured Parties with (x)
either (1) title insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) in form and substance
reasonably satisfactory to Administrative Agent as well as a current ALTA survey
thereof, together with a surveyor’s certificate (only with respect to any power
plant or any other real property for which an ALTA survey was obtained when such
property was acquired) or (2) where an amendment to an existing Mortgage has
been delivered pursuant to clause (i) instead of a Mortgage, an endorsement to
the existing title policy adding such property as an insured parcel, and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage or Mortgage amendment (to
the extent obtainable using commercially reasonable efforts), each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
 
(c)           With respect to any new Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date by any Loan Party (which,
for the avoidance of doubt, shall not include any existing Subsidiary that
ceases to be an Excluded Subsidiary unless designated by the Borrower as
provided in the last sentence of this Section 5.9(c)), within sixty (60) days of
the creation or acquisition thereof (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any Loan Party, (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) cause such new Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Collateral Agent a certificate of such Subsidiary, substantially in the form of
Exhibit A, with appropriate insertions
 

 
-64-

--------------------------------------------------------------------------------

 

and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.  Notwithstanding anything to the
contrary in this Agreement, the Borrower shall have the right to designate an
Excluded Subsidiary as a Guarantor under this Agreement and the other Loan
Documents.
 
(d)           With respect to any new Foreign Subsidiary (or Domestic Subsidiary
of the type described in clause (d) of the definition of Excluded Subsidiary)
created or acquired after the Closing Date by any Loan Party, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any such Loan Party (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary be required to be so pledged), (ii) if commercially
reasonable, deliver to the Collateral Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Collateral Agent’s security interest therein, and (iii)
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
SECTION 6

 
Negative Covenants
 
The Borrower agrees that, so long as the Revolving Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender. any Fronting Bank or the Administrative Agent hereunder or under any
other Loan Document (other than Letters of Credit, together with all fees that
have accrued and will accrue thereon through the stated termination date of such
Letters of Credit, which have been supported in the manner described in
Section 2.5(b), and contingent indemnification obligations for which no claim
has been asserted):
 
6.1.           Limitation on Indebtedness.
 
(a)           The Borrower shall not, and shall not permit any of the Guarantors
to, directly or indirectly, incur Indebtedness that will constitute First Lien
Debt, unless the CNTA Ratio (after giving pro forma effect to any such
incurrence and the application of the net proceeds thereof) is equal to or
greater than 1.66 to 1.00.
 
(b)           For purposes of this Section 6.1, the aggregate amount of First
Lien Debt outstanding as of any date of determination shall be calculated as the
sum of, without duplication:
 
(i)       the aggregate outstanding principal amount of all Indebtedness (or, if
such Indebtedness is issued with original issue discount, the then accreted
value thereof) for borrowed money that constitutes First Lien Debt, plus
 
(ii)       the aggregate face amount of any letters of credit or similar
instruments issued but not yet drawn that, when drawn, would constitute First
Lien Debt, and the aggregate amount of reimbursement obligations in respect of
drawn letters of credit or similar instruments that constitute First Lien Debt,
plus
 
(iii)       the aggregate amount of undrawn and unutilized commitments under
which any First Lien Debt could be drawn and/or utilized as of such date, plus
 
(iv)       the aggregate outstanding principal amount of any First Lien Debt
(or, if such Indebtedness is issued with original issue discount, the then
accreted value thereof) outstanding consisting of notes, bonds, debentures,
credit agreements (including any Eligible Commodity Hedge Financing) or similar
instruments or agreements.
 

 
-65-

--------------------------------------------------------------------------------

 

(c)           Section 6.1(a) hereof shall not apply to:
 
(i)       any Specified Cash Management and Swap Obligations, other Cash
Management Obligations that would constitute First Lien Debt and any First Lien
Hedging Obligations;
 
(ii)       (A) Indebtedness under the Existing Credit Agreement outstanding on
the Closing Date, (B) the 2017 Notes, plus (C) the 2019 Notes, (D) the 2020
Notes, plus (E) the 2021 Notes, plus (F) up to $2.0 billion in term loans or
debt securities issued in lieu of term loans in either case that were otherwise
permitted to be issued or incurred under the Existing Credit Agreement (as in
effect immediately prior to the Closing Date) incurred to repay or redeem
secured debt, secured lease obligations or preferred securities of any Project
Subsidiary pursuant to the provisions of Section 2.27(a) thereof as in effect on
the 2017 Notes Issue Date (but, for purposes hereof, deemed to be amended or
waived, to remove (i) any most favored nation pricing required thereunder, (ii)
the Schedule Limit as set forth therein or (iii) the requirement that the
Borrower be in pro forma compliance with any financial covenants thereunder);
 
(iii)       Indebtedness of any Loan Party pursuant to this Agreement and the
other Loan Documents;
 
(iv)       any accretion of original issue discount or the payment of interest
on any Indebtedness in the form of Indebtedness with the same terms (it being
understood that each will be taken into account in determining the aggregate
amount of First Lien Debt outstanding as specified in Section 6.1(b)(i) hereof);
 
(v)       any incurrence of Indebtedness that constitutes First Lien Debt (A)
resulting from the drawing of, or reimbursement obligations under, any letters
of credit or similar instruments or (B) resulting from borrowings under any
undrawn and unutilized commitments to lend such Indebtedness, in each case, that
were (i) in existence as of the Closing Date or (ii) included in any calculation
of the amount of First Lien Debt outstanding pursuant to Section 6.1(a) hereof
in connection with an incurrence of First Lien Debt pursuant to Section 6.1(a)
hereof; and, in either case, any Permitted Replacement Commitments that replaced
such letters of credit, similar obligations and commitments;
 
(vi)       any Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness that was permitted to
be incurred pursuant to this Section 6.1; and
 
(vii)      any Eligible Commodity Hedge Financings, so long as the lenders
thereunder (or their representatives on their behalf) become a party to, or
consent or agree to be bound by the terms and conditions, of the Collateral
Agency and Intercreditor Agreement.
 
(d)           Notwithstanding the foregoing, the Borrower or any of the
Guarantors may not incur (1) additional Indebtedness (other than Specified Cash
Management and Swap Obligations, other Cash Management Obligations that would
constitute First Lien Debt, any First Lien Hedging Obligations and any
extension, renewal or refinancing of the Eligible Commodity Hedge Financings
existing on the Closing Date) pursuant to Section 6.1(a) hereof, (2) any
Permitted Refinancing Indebtedness with respect to Indebtedness incurred under
clauses (ii), (iii), (iv) or (v) of Section 6.1(c) hereof or (3) any Permitted
Refinancing Indebtedness with respect to any of the foregoing, unless:
 
(i)       the Borrower and the Guarantors shall enter into, and deliver to the
Collateral Agent, in the sole discretion of the Collateral Agent, a mortgage
modification or new mortgage with regard to each Mortgaged Property, in proper
form for recording in all applicable jurisdictions, in a form reasonably
satisfactory to the Collateral Agent and, as applicable, consistent with the
mortgage modifications delivered in connection with the issuance of the 2021
Notes;
 
(ii)       the Borrower or the applicable Guarantor shall cause to be delivered
a local counsel opinion with respect to each Mortgaged Property in form and
substance, and issued by law firms, in each case, reasonably satisfactory to the
Collateral Agent and, as applicable, consistent with the local counsel opinions
delivered in connection with the issuance of the 2021 Notes;
 

 
-66-

--------------------------------------------------------------------------------

 

(iii)       the Borrower or the applicable Guarantor shall cause a title company
approved by the Collateral Agent to have delivered to the Collateral Agent an
endorsement to each title insurance policy then in effect for the benefit of the
Secured Parties, date down(s) or other evidence reasonably satisfactory to the
Collateral Agent (which may include a new title insurance policy) (each such
delivery, a “Title Datedown Product”), in each case insuring that (I) the
priority of the Lien of the applicable Mortgage(s) as security for the
Obligations has not changed, (II) since the date of the Title Datedown Product
delivered most recently prior to (and not in connection with) such additional
Indebtedness, there has been no change in the condition of title and (III) there
are no intervening liens or encumbrances which may then or thereafter take
priority over the Lien of the applicable Mortgage(s), in each case other than
with respect to Permitted Liens; and
 
(iv)       the Borrower or the applicable Guarantor shall, upon the request of
the Collateral Agent, deliver to the approved title company, the Collateral
Agent and/or all other relevant third parties all other items reasonably
necessary to maintain the continuing priority of the Lien of the Mortgages as
security for the Obligations.
 
6.2.           Limitation on Liens.  The Borrower shall not, and shall not
permit any of the Guarantors to, directly or indirectly, create, incur, assume
or suffer to exist any Lien upon any asset now owned or hereafter acquired,
except Permitted Liens.
 
6.3.           Merger, Consolidation, or Sale of Assets.
 
(A)           (i)  The Borrower shall not, directly or indirectly:  (1)
consolidate or merge with or into another Person (whether or not the Borrower is
the surviving corporation); or (2) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Borrower
and its Restricted Subsidiaries, taken as a whole, in one or more related
transactions, to another Person, unless:
 
(1)           either:
 
(A)           the Borrower is the surviving corporation; or
 
(B)           the Person formed by or surviving any such consolidation or merger
(if other than the Borrower) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is a corporation, partnership or
limited liability company organized or existing under the laws of the United
States, any state of the United States or the District of Columbia;
 
(2)           the Person formed by or surviving any such consolidation or merger
(if other than the Borrower) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Borrower under this Agreement and the Security Documents
pursuant to joinder agreements or other documents and agreements reasonably
satisfactory to the Administrative Agent; and
 
(3)           immediately after such transaction, no Default or Event of Default
exists;
 
(b)           In addition, the Borrower will not, directly or indirectly, lease
all or substantially all of its properties or assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to any other Person.
 
This Section 6.3 shall not apply to:
 
(1)           a merger of the Borrower with an Affiliate solely for the purpose
of reincorporating the Borrower in another jurisdiction; or
 

 
-67-

--------------------------------------------------------------------------------

 

(2)           any consolidation or merger of (a) the Borrower into a Guarantor,
(b) a Guarantor into the Borrower or another Guarantor or (c) a Subsidiary of
the Borrower into the Borrower or another Subsidiary of the Borrower; or
 
(3)           any sale, assignment, transfer, conveyance, lease or other
disposition of assets (a) by the Borrower to a Guarantor, (b) by a Guarantor to
the Borrower or another Guarantor or (c) by a Subsidiary of the Borrower to the
Borrower or another Subsidiary of the Borrower.
 
(B)           Upon any consolidation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the properties or assets of the Borrower in a transaction that is subject to,
and that complies with the provisions of, Section 6.3(A) hereof, the successor
Person formed by such consolidation or into or with which the Borrower is merged
or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Agreement referring to
the “Borrower” shall refer instead to the successor Person and not to the
Borrower), and may exercise every right and power of the Borrower under this
Agreement with the same effect as if such successor Person had been named as the
Borrower herein; provided, however, that the predecessor Borrower shall not be
relieved from the obligation to pay the principal of and interest on the Loans
except in the case of a sale of all of the Borrower’s assets in a transaction
that is subject to, and that complies with the provisions of, Section 6.3(A)
hereof.
 
6.4.           Limitation on Sale and Leaseback Transactions.  The Borrower
shall not, and shall not permit any of the Guarantors to, enter into any sale
and leaseback transaction; provided that the Borrower or any Guarantor may enter
into a sale and leaseback transaction if:
 
(1)           the Borrower or that Guarantor, as applicable, could have incurred
a Lien (other than a Lien created under the Security Documents) to secure such
Indebtedness pursuant to Section 6.2 hereof; and
 
(2)           the gross cash proceeds of that sale and leaseback transaction are
at least equal to the Fair Market Value, as determined in good faith by the
Board of Directors of the Borrower and set forth in a certificate of a
Responsible Officer delivered to the Administrative Agent, of the property that
is the subject of that sale and leaseback transaction.
 
6.5.           Limitation on Secured Commodity Hedging.  The Borrower shall not,
and shall not permit any of the Guarantors to, directly or indirectly, enter
into any Commodity Hedge Agreement that will constitute First Lien Debt, other
than Eligible Commodity Hedge Agreements.
 
6.6.           Financial Covenants.
 
(a)           Consolidated Leverage Ratio.  The Borrower shall not permit the
Consolidated Leverage Ratio as at the end of any fiscal quarter of the Borrower
(commencing with the first such fiscal quarter that begins on a date after the
Closing Date) to exceed 7.00:1.00.
 
(b)           Consolidated Interest Coverage Ratio.  The Borrower shall not
permit the Consolidated Interest Coverage Ratio for any period of four
consecutive fiscal quarters of the Borrower ending on the last day of any fiscal
quarter of the Borrower (commencing with the first such fiscal quarter that
begins after the Closing Date) to be less than 1.50:1.00.
 
SECTION 7

 
Events of Default
 
7.1.           Events of Default.
 

 
-68-

--------------------------------------------------------------------------------

 

If any of the following events shall occur and be continuing:
 
(a)           The Borrower shall fail to (i) pay any principal of any Loan under
this Agreement, including, without limitation, pursuant to Section 2.14 hereof,
when due in accordance with the terms thereof or hereof or to reimburse the
Fronting Bank in accordance with Section 2.5(d) or (ii) pay any interest on any
Note or under this Agreement, or any other amount payable hereunder or under any
other Loan Document (including any fees payable under Section 2.23), in each
case within five (5) Business Days after any such interest or other amount
becomes due in accordance with the terms thereof or hereof; or
 
(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or which is contained in any
certificate, document or financial or other statement required to be furnished
by a Loan Party at any time under or in connection with this Agreement or any
other Loan Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or
 
(c)           any Loan Party shall default in the observance or performance of
any agreement contained in Section 6 of this Agreement; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 7), and
such default shall continue unremedied for a period of forty-five (45) days
after notice to the Borrower from the Administrative Agent or the Required
Lenders; or
 
(e)           the Borrower or any Guarantor that is a Significant Subsidiary
shall (A) default in making any payment of any principal of any Indebtedness
(excluding the Loans) on the scheduled or original due date with respect
thereto; or (B) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (C) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required (but after the expiration of all grace periods applicable thereto),
such Indebtedness to become due prior to its stated maturity, provided that this
clause (C) shall not apply to Indebtedness that becomes due solely as a result
of the voluntary sale or transfer of property or assets to the extent such sale
or transfer is permitted by the terms of such Indebtedness; provided, that a
default, event or condition described in clause (A), (B) or (C) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (A), (B) and (C) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $100,000,000 or
 
(f)           (i) the Borrower or any Guarantor that is a Significant Subsidiary
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any Guarantor that is a Significant Subsidiary shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against the Borrower or any Guarantor that is a Significant
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 consecutive days; or (iii) there shall be commenced against the
Borrower or any Guarantor that is a Significant Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order
 

 
-69-

--------------------------------------------------------------------------------

 

for any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) the
Borrower or any Guarantor that is a Significant Subsidiary shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any Guarantor that is a Significant Subsidiary shall generally not
pay its debts as they become due; or
 
(g)           one or more judgments or decrees shall be entered against the
Borrower or any Guarantor that is a Significant Subsidiary involving in the
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $100,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof (except
any such judgment or decree in respect of the CalGen Makewhole Payment shall not
be counted as a judgment or decree for purposes of this clause (g)); or
 
(h)           (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
(ii) any failure to meet the minimum funding standard of Section 430 of the Code
or Section 303 of ERISA, whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of any
Loan Party or any Commonly Controlled Entity; (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, pursuant to Section 4042 of ERISA to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is likely to result in
the termination of such Plan for purposes of Title IV of ERISA; (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA and (v) any Loan
Party or any Commonly Controlled Entity shall incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan; and in each case in clauses (i) through (v) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or
 
(i)           any of the Security Documents shall cease, for any reason, to be
in full force and effect (other than in accordance with its terms) with respect
to Collateral with a book value greater than $50,000,000, or any Loan Party
shall so assert, or any Lien (affecting Collateral with a book value greater
than $50,000,000) created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(other than, in each case, pursuant to a failure of the Administrative Agent,
the Collateral Agent, any other agent appointed by the Administrative Agent, the
Collateral Agent or the Lenders to take any action within the sole control of
such Person) (it being understood that the release of Collateral from the
Security Documents or the discharge of a Guarantor therefrom shall not be
construed (x) as any of the Security Documents ceasing to be in full force and
effect or (y) as any of the Liens created thereunder ceasing to be enforceable
or of the same priority and effect purported to be created thereby); or
 
(j)           the guarantee of any Guarantor with a book value greater than
$50,000,000 contained in Section 2 of the Guarantee and Collateral Agreement
shall cease, for any reason, to be in full force and effect (other than in
accordance with its terms) or any Loan Party shall so assert (it being
understood that the discharge of a Guarantor from the Guarantee and Collateral
Agreement shall not be construed as the Guarantee and Collateral Agreement
ceasing to be in full force and effect); or
 
(k)           the Lien subordination provisions in favor of the Lenders or any
other provision of the Collateral Agency and Intercreditor Agreement shall cease
for any reason to be valid (other than by its express terms) and, in the case of
any provision of the Collateral Agency and Intercreditor Agreement other than
the Lien subordination provisions in favor of the Lenders, the result thereof is
that the interests of the Lenders are materially and adversely affected, or any
Loan Party shall assert in writing that the Lien subordination provisions or any
such other provision of the Collateral Agency and Intercreditor Agreement shall
not for any reason be valid (other than by its express terms) ; or
 
(l)           there shall occur a Change of Control;
 

 
-70-

--------------------------------------------------------------------------------

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of Letter of
Credit Outstandings, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken:  (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of Letter of Credit Outstandings, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the Dollar Equivalent, using the Exchange Rate, of the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drawings under such Letters of Credit, and the unused portion thereof after
all such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents.  After all such Letters of Credit shall have expired
(without any pending drawing) or been fully drawn upon, all Letter of Credit
Outstandings shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section 7, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
 
SECTION 8

 
The Agents
 
8.1.           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Each Lender hereby irrevocably designates and appoints the Collateral
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Collateral Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, none of the Administrative Agent and the
Collateral Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.
 
8.2.           Delegation of Duties.  Each of the Administrative Agent and the
Collateral Agent may execute any of their duties under this Agreement and the
other Loan Documents by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  None of the Administrative Agent and the Collateral Agent shall be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.
 

 
-71-

--------------------------------------------------------------------------------

 

8.3.           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys in fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
8.4.           Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts reasonably selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless the Administrative
Agent shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement or any other Loan Document, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
8.5.           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless it has received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, it shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement or any other Loan Document, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as the Administrative Agent shall deem advisable in the best
interests of the Lenders.
 
8.6.           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except
 

 
-72-

--------------------------------------------------------------------------------

 

for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.
 
8.7.           Indemnification.  The Lenders agree to indemnify the Agents and
the Fronting Banks in their capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Revolving Commitment Percentage in effect
on the date on which indemnification is sought under this Section 8.7 (or, if
indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Revolving Commitment Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or Fronting
Bank, as applicable, in any way relating to or arising out of, the Commitments,
Letters of Credit, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s or such Fronting
Bank’s, as applicable, gross negligence or willful misconduct.  The agreements
in this Section 8.7 shall survive the expiration or cancellation of all Letters
of Credit and the payment of the Loans and all other amounts payable hereunder.
 
8.8.           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
 
8.9.           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be subject to approval by the Borrower (which approval
shall not be unreasonably withheld or delayed), whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as an Administrative Agent shall be terminated, without any
other or further act or deed on the part of such former Administrative Agent or
any of the parties to this Agreement or any holders of the Loans.  If no
successor agent has accepted appointment as an Administrative Agent by the date
that is ten (10) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  After the
retiring Administrative Agent’s resignation, the provisions of this Section 8
and Section 9.5 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
 
8.10.           The Syndication Agent and the Documentation Agents.  The
Syndication Agent and the Documentation Agents shall not have any duties or
responsibilities hereunder in their capacity as such or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Syndication
Agent and the Documentation Agents.
 

 
-73-

--------------------------------------------------------------------------------

 

8.11.           Collateral Security.  The Collateral Agent will hold, administer
and manage any Collateral pledged from time to time hereunder either in its own
name or as Collateral Agent, but each Lender and each Fronting Bank shall hold a
direct, undivided pro rata beneficial interest therein, on the basis of its
proportionate interest in the secured obligations, by reason of and as evidenced
by this Agreement and the other Loan Documents, subject to the priority of
payments referenced in Section 6.5 of the Guarantee and Collateral Agreement and
subject to the terms of the Collateral Agency and Intercreditor Agreement.
 
8.12.           Enforcement by the Administrative Agent and Collateral
Agent.  All rights of action under this Agreement and under the Notes and all
rights to the Collateral hereunder may be enforced by the Administrative Agent
and the Collateral Agent and any suit or proceeding instituted by the
Administrative Agent or the Collateral Agent in furtherance of such enforcement
shall be brought in its name as Administrative Agent or Collateral Agent without
the necessity of joining as plaintiffs or defendants any other Lenders or any
Fronting Banks, and the recovery of any judgment shall be for the benefit of
Lenders and the Fronting Banks subject to the expenses of the Administrative
Agent and the Collateral Agent.
 
8.13.           Withholding Tax.  To the extent required by any applicable law,
the Administrative Agent may deduct or withhold from any payment to any Lender
an amount equivalent to any applicable withholding Tax.  If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Agents (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower pursuant to Sections 2.18 and 2.19 and without
limiting or expanding the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this Section
8.13.  The agreements in this Section 8.13 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the repayment,
satisfaction or discharge of all other Obligations.  For purposes of this
Section 8.13, the term “Lender” shall include any Fronting Bank and any
Swingline Lender.
 
SECTION 9

 
Miscellaneous
 
9.1.           Amendments and Waivers.
 
(a)           None of this Agreement, any Note, any other Loan Document, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.1.  The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (I) enter into
written amendments, supplements or modifications hereto or to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (II) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A)(i) forgive the principal amount or extend
the final scheduled date of maturity of any Loan or Letter of Credit
reimbursement obligation, (ii) reduce the stated rate of any interest or fee
payable hereunder (except (x) in connection with the waiver of applicability of
any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders) and (y) that any amendment or
modification of defined terms used in the
 

 
-74-

--------------------------------------------------------------------------------

 

financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, (iii) increase the amount or extend the
expiration date of any Lender’s Revolving Commitment (it being understood that a
waiver of any Event of Default or Default shall not be deemed to be an increase
in the amount of any Lender’s Revolving Commitments), or (iv) release all or
substantially all of the Collateral for the Obligations or release all or
substantially all of the Guarantors (except, in either case, as expressly
permitted by the Loan Documents), in each case without the written consent of
each Lender and each Fronting Bank directly affected thereby, (B) without the
written consent of the Swingline Lender, amend, modify or waive any provision of
Section 2.3 or 2.4; (C) without the consent of all the Lenders, (i) amend,
modify or waive any provision of this Section 9.1(a) or any other provision of
any Section hereof expressly requiring the consent of all the Lenders (except,
in either case, for technical amendments with respect to additional extensions
of credit pursuant to this Agreement which afford protections to such additional
extensions of credit of the type provided to the Revolving Commitments on the
Closing Date), or (ii) reduce the percentage specified in or otherwise change
the definition of Required Lenders (it being understood that, with the consent
of the Required Lenders or as otherwise permitted hereunder, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Revolving Commitments are included on the Closing Date), or (iii)
change Section 2.17 in a manner that would alter the pro rata sharing of
payments required thereby (other than as permitted thereby or by Section
9.1(b)), (D) amend, modify or waive any provision of (i) Sections 2.5 through
2.7 or any other provision of this Agreement or the other Loan Documents which
affect the rights, duties or obligations of any Fronting Bank without the
written consent of such Fronting Bank, including the definitions of “Fronting
Bank” and “Fronting Bank Sublimit”, or (ii) Section 8 or any other provision of
this Agreement or the other Loan Documents, which affects, the rights, duties or
obligations of the Administrative Agent without the written consent of the
Administrative Agent and (E) require consent of any Person to an amendment to
this Agreement made pursuant to (x) Section 2.25 other than the Borrower, the
Guarantors, each Lender agreeing to provide a commitment to such Incremental
Revolving Loans, each Additional Lender with respect thereto and the
Administrative Agent or (y) Section 2.27 other than the Borrower and each Lender
participating in the respective Extension.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under any other Loan Documents, and any
Default or Event of Default waived shall be deemed to have not occurred or to be
cured and not continuing, as the parties may agree; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.
 
(b)           Notwithstanding the foregoing, (A) this Agreement may be amended
(or amended and restated) with the written consent of the Borrower and the
institutions providing each Refinancing Revolving Facility (as defined below)
(a) to add one or more additional credit facilities to this Agreement for the
purpose of refinancing or replacing any and all of the Loans and Revolving
Commitments hereunder (each a “Refinancing Revolving Facility”) and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents and Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders; provided that (i) no Default or Event of Default then
exists or would result therefrom, (ii) any Refinancing Revolving Facility does
not mature prior to the maturity date of the Loans and Revolving Commitments
being refinanced and (iii) the other terms and conditions of such Refinancing
Revolving Facility (excluding pricing and optional prepayment and redemption
terms) are substantially identical to, or (taken as a whole) are no more
favorable to the Lenders providing such Refinancing Revolving Facility than,
those applicable to the Revolving Commitments being refinanced (except for
covenants or other provisions applicable only to periods after the latest
Termination Date of the Revolving Commitments existing at the time of such
refinancing) and (B) this Agreement may be amended (or amended and restated) as,
and to the extent, contemplated by Sections 2.25 and 2.27.
 
(c)           Notwithstanding anything to the contrary contained in this Section
9.1, if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature,
in each case, in any provision of the Loan Documents, then the Administrative
Agent and the Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required
 

 
-75-

--------------------------------------------------------------------------------

 

Lenders within ten (10) Business Days following receipt of notice
thereof.  Notwithstanding anything to the contrary in this Agreement or the
other Loan Documents, the Administrative Agent and the Collateral Agent are each
hereby irrevocably authorized by each Lender (and each such Lender expressly
consents), without any further action or the consent of any other party to any
Loan Document, to make any technical amendments to the Guarantee and Collateral
Agreement to correct any cross-references therein to any provision of this
Agreement that may be necessary in order to properly reflect the amendments made
to this Agreement (as this Agreement has been amended and restated on the
Closing Date).
 
(d)           Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments, waivers and consents hereunder and the Revolving Commitment and the
outstanding Revolving Loans or other extensions of credit of such Lender
hereunder will not be taken into account in determining whether the Required
Lenders or all of the Lenders, as required, have approved any such amendment,
waiver or consent (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided that
any such amendment or waiver that would increase or extend the term of the
Revolving Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal at final maturity or interest owing, or fees or other
amounts due to such Defaulting Lender hereunder, reduce the principal amount of
any obligation owing to such Defaulting Lender, reduce the amount of or the rate
or amount of interest on any amount owing to such Defaulting Lender or of any
fee payable to such Defaulting Lender hereunder (excluding, in either case, the
waiver of the applicability of any post-default increase in interest rates or
fees), or alter the terms of this proviso, will require the consent of such
Defaulting Lender.
 
9.2.           Notices.
 
(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when received, addressed as follows in the case of the Loan
Parties and the Administrative Agent, and as set forth in the administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto and any future holders of the Notes:
 
The Borrower and the Guarantors:
Calpine Corporation
 
717 Texas Avenue
 
Suite 1000
 
Houston, TX 77002
 
Attention: Chief Legal Officer
 
Telecopier No.: 832-325-4508
     
with copies (which shall not constitute notice) to:
     
717 Texas Avenue
 
Suite 1000
 
Houston, TX 77002
 
Attention: Associate General Counsel
 
Telecopier No.: 713-830-8751
   
The Administrative Agent and Swingline Lender:
Goldman Sachs Bank USA
 
c/o Goldman, Sachs & Co.
 
30 Hudson Street, 17th Floor
 
Jersey City, NJ 07302
 
Attention: SBD Operations
 
Attention:
 
Telecopier No.:


 
-76-

--------------------------------------------------------------------------------

 
 



 
with copies (which shall not constitute notice) to:
     
Cahill Gordon & Reindel llp
   
80 Pine Street
   
New York, NY 10005
   
Attention: Noah Newitz, Esq.
   
Telecopier No.: 212-378-2548
       
Fronting Bank:
Deutsche Bank AG New York Branch
   
60 Wall Street, 25th Floor
   
New York, New York 10005
   
Attention: Jack Leong
   
Telecopier No.: 212-797-0304
       
with a copy to (which shall not constitute notice):
     
Deutsche Bank AG New York Branch
   
60 Wall Street, 25th Floor
   
New York, New York 10005
   
Attention: Lynn Nicaretta
   
Telecopier No.: 212-797-0780
       
Fronting Bank:
Union Bank, N.A.
   
1980 Saturn Street
   
Monterey Park, CA 91755
   
Trade Service Operations
   
Telecopier No.: 323-720-2773
 

 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Sections 2.2, 2.3, 2.5, 2.6, 2.8(e), 2.11-2.13,
2.14(c), 2.15, 2.20, 2.25, and 2.27(d) unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           Each Fronting Bank may rely upon any notice or other communication
of any nature (written, electronic or oral, including telephone conversations
and transmissions through such Fronting Bank's remote access system, whether or
not such notice or other communication is made in a manner permitted or required
by this Agreement or any other Loan Document) purportedly made by or on behalf
of the proper party or parties, and such Fronting Bank shall not have any duty
to verify the identity or authority of any Person giving such notice or other
communication. Whenever any Fronting Bank shall deem it necessary or desirable
that a matter be proved or established with respect to the Borrower, the
Administrative Agent, or any Lender, such matter may be established by a
certificate of the Borrower, the Administrative Agent, or such Lender, as the
case may be, and each Fronting Bank may conclusively rely upon such
certificate.  No Fronting Bank shall be deemed to have any knowledge or notice
of the occurrence of any Default unless such Fronting Bank has received notice
from the Administrative Agent or the
 

 
-77-

--------------------------------------------------------------------------------

 

Required Lenders referring to this Agreement, describing such Default, and
stating that such notice is a "notice of default".
 
(d)           Each of the Loan Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
 
(e)           The Platform and any Approved Electronic Communications are
provided “as is” and “as available”.  None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
warrant the accuracy, adequacy, or completeness of the Approved Electronic
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Platform and the Approved Electronic Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by any of the
Agents or any of their respective officers, directors, employees, agents,
advisors or representatives in connection with the Platform or the Approved
Electronic Communications.
 
(f)           Each of the Loan Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.
 
9.3.           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
9.4.           Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and the other extensions of credit hereunder.
 
9.5.           Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each of the Administrative Agent, each Fronting Bank and the
Collateral Agent for all its reasonable out-of-pocket costs and expenses
reasonably incurred in connection with (i) the development, negotiation,
preparation, execution and delivery of this Agreement, the Notes , the Letters
of Credit and any other documents prepared in connection herewith or therewith,
including any amendment, supplement or modification to any of the foregoing and
(ii) the consummation and administration of the transactions contemplated hereby
and thereby, and the reasonable fees and disbursements of one counsel to the
Administrative Agent, the Collateral Agent and the Joint Lead Arrangers, taken
as a whole (and, to the extent necessary, one local counsel in each relevant
jurisdiction for all such entities, taken as a whole and, solely in the case of
an actual or potential conflict of interest, one additional local counsel in
each relevant jurisdiction to the affected entities similarly situated, taken as
a whole), and security interest filing and recording fees and expenses, (b) to
pay or reimburse the Administrative Agent, the Collateral Agent, each Fronting
Bank and each Lender for all its reasonable costs and expenses reasonably
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the Notes, the Letters of Credit, the other Loan Documents and
any such other documents following the occurrence and during the continuance of
an Event of Default, including without limitation, the reasonable fees and
disbursements of one counsel to the Administrative Agent, the Collateral Agent,
the Fronting Banks and the Lenders and each of their respective affiliates,
taken as a whole (and, to the extent reasonably necessary, one local counsel in
each relevant jurisdiction for all such entities, taken as a whole, and, solely
in the case of an actual or potential conflict of interest, one additional local
counsel in each relevant jurisdiction to the affected entities similarly
situated, taken as a whole), (c) to pay, and indemnify and hold harmless each
Lender, each Joint Lead Arranger, each Documentation Agent, the Syndication
Agent, the Collateral Agent, each Fronting Bank and the Administrative Agent
from, any and all recording and filing fees and any and all liabilities with
respect to, or
 

 
-78-

--------------------------------------------------------------------------------

 

resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the Notes, the Letters of
Credit, the other Loan Documents and any such other documents (without
duplication to payments made pursuant to Section 2.19) and (d) to pay, and
indemnify and hold harmless each Lender, each Joint Lead Arranger, the
Collateral Agent, the Syndication Agent, each Documentation Agent, each Fronting
Bank, the Administrative Agent and each of their respective Affiliates,
directors, officers, employees, representatives, partners and agents (each, an
“Indemnitee”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance, preservation of rights and administration of
this Agreement, the Notes, the Letters of Credit, the other Loan Documents or
the use of the proceeds of the Extensions of Credit, including without
limitation, arising out of any demand for payment, other presentation, or
request under any Letter of Credit or transactions supported by any Letter of
Credit or any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of the
Loan Parties or any of their respective properties and the reasonable fees and
expenses of one legal counsel for the Indemnitees taken as a whole in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to indemnified liabilities to the
extent (x) determined by the final judgment of a court of competent jurisdiction
to have resulted from the bad faith, gross negligence or willful misconduct
of  such Indemnitee or any of such Indemnitee’s Related Persons, (y) resulting
from a material breach by such Indemnitee or any of such Indemnitee’s Related
Persons of its material obligations under this Agreement or the other Loan
Documents or (z) related to any dispute solely among Indemnitees other than any
claims against any Indemnitee in its capacity or in fulfilling its role as an
Agent, a Joint Lead Arranger or any similar role under this Agreement and the
other Loan Documents and other than any claims involving any act or omission on
the part of the Borrower or its Subsidiaries; provided, further, that the
Borrower shall in no event be responsible for consequential, indirect, special
or punitive damages to any Indemnitee pursuant to this Section 9.5 except such
consequential, indirect, special or punitive damages required to be paid by such
Indemnitee in respect of any indemnified liabilities.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  To the extent permitted by
applicable law, no Loan Party nor any of their respective Subsidiaries shall
assert, and each Loan Party hereby waives, on behalf of itself and its
Subsidiaries, any claim against each Lender, the Fronting Bank, each
Documentation Agent, the Syndication Agent, each Joint Lead Arranger, each Agent
and their respective affiliates, directors, officers, employees, attorneys,
representatives, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each Loan Party hereby waives, releases and agrees, on behalf of
themselves and each of their respective Subsidiaries, not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.  All amounts due under this Section 9.5 shall
be payable not later than 10 days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section 9.5 shall be submitted to the
Treasurer of the Borrower (Telecopy No. 713-353-9144), at the address of the
Borrower set forth in Section 9.2 (with copies (which shall not constitute
notice) to the Associate General Counsel of the Borrower at the respective
addresses set forth in Section 9.2), or to such other Person or address as may
be hereafter designated by the Borrower in a written notice to the
Administrative Agent.  The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder.
 
9.6.           Successors and Assigns; Participations.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Fronting Bank that
 

 
-79-

--------------------------------------------------------------------------------

 

issues any Letter of Credit), except that (i) unless otherwise permitted by
Section 6.3 hereof, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.
 
(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitments and the Loans at the time owing to it)
with the prior written consent of:
 
(A)           the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 7(a) or
Section 7(f) (in the case of the Borrower only) has occurred and is continuing,
any other Person;
 
(B)           the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
affiliate of a Lender or an Approved Fund;
 
(C)           each Fronting Bank (such consent not to be unreasonably withheld,
delayed or conditioned); and
 
(D)           the Swingline Lender (such consent not to be unreasonably
withheld, delayed or conditioned).
 
(ii)       Assignments shall be subject to the following additional conditions:
 
(A)           except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitments or Loans, the amount of the
Revolving  Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 7(a) or Section 7(f) (in the case
of the Borrower only) has occurred and is continuing and (2) such amounts shall
be aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;
 
(B)           (1) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 (although the Borrower shall not be
responsible for the payment of the recordation fee unless the Borrower has
chosen to replace a Lender pursuant to Section 2.26  hereof) and (2) the
assigning Lender shall have paid in full any amounts owing by it to the
Administrative Agent; and
 
(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
(D)           Notwithstanding anything else in this Section 9.6 to the contrary,
none of the Loan Parties, their respective Affiliates or any natural person
shall be an Assignee hereunder.
 

 
-80-

--------------------------------------------------------------------------------

 

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
 
(iii)       Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 9.5 for the period of time in which it was a Lender
hereunder.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.6 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this Section.
 
(iv)       The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitments of, and principal
amount (and interest amounts) of the Loans and Letter of Credit Outstandings
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Fronting Banks and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.  Any assignment of any Loan shall be effective only upon appropriate
entries with respect thereto being made in the Register.
 
(v)       Upon its receipt of an Assignment and Acceptance (executed via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually)), by a transferor
Lender and an Assignee, as the case may be, (and, in the case of an Assignee
that is not then a Lender, by the Administrative Agent, the Fronting Bank, the
Swingline Lender and the Borrower to the extent required under paragraph (c)
above) together with payment to the Administrative Agent by the transferor
Lender or the Assignee of a recordation and processing fee of $3,500 (which fee
may be waived or reduced in the sole discretion of the Administrative Agent),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance, (ii) on the effective date of such transfer determined pursuant
thereto record the information contained therein in the Register and (iii) give
notice of such acceptance and recordation to the transferor Lender, the Assignee
and the Borrower.
 
(c)           (2)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, any Fronting Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and any other Loan Document or to otherwise exercise
its voting righting rights under this Agreement and any other Loan Document;
provided that such agreement may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 9.1(a) and (2) directly affects
such Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.18,
2.19 and 2.20 (subject to the requirements and limitations of such sections) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section
 

 
-81-

--------------------------------------------------------------------------------

 

9.7(b) as though it were a Lender, provided such Participant shall be subject to
Section 9.7(a) as though it were a Lender.
 
(i)       A Participant shall not be entitled to receive any greater payment
under Section 2.18,  2.19  or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent that any entitlement to a greater payment results from a
change in any Requirement of Law arising after such Participant became a
Participant.
 
(ii)       Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)           Subject to Section 9.15, the Borrower authorizes each Lender to
disclose to any Transferee and any prospective Transferee (in each case which
agrees to comply with the provisions of Section 9.15 or confidentiality
requirements no less restrictive on such prospective transferee than those set
forth in Section 9.15) any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or any
other Loan Document or which has been delivered to such Lender by or on behalf
of the Borrower in connection with such Lender’s credit evaluation of the
Borrower and its Affiliates prior to becoming a party to this Agreement.
 
(f)           Each Fronting Bank may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced Fronting
Bank, and the successor Fronting Bank.  The Administrative Agent shall notify
the Lenders of any such replacement of any Fronting Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Fronting Bank, including pursuant to
Section 2.23 and after the effective date of any such replacement, (i) the
successor Fronting Bank shall have all the rights and obligations of the
replaced Fronting Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term "Fronting Bank"
shall be deemed to refer to such successor or to any previous Fronting Bank, or
to such successor and all previous Fronting Banks, as the context shall require.
After the replacement of a Fronting Bank hereunder, the replaced Fronting Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of a Fronting Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
 
9.7.           Adjustments; Setoff.
 
(a)           Except to the extent that this Agreement, any other Loan Document
or a court order expressly provides or permits for payments to be allocated to a
particular Lender or to the Lenders, if any Lender (a “Benefited Lender”) shall
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment or participation made pursuant to Section 9.6), or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by setoff, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided that if all or any portion of such excess payment
or benefits is thereafter recovered from such Benefited Lender, such purchase
shall
 

 
-82-

--------------------------------------------------------------------------------

 

be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.  Notwithstanding anything to the contrary
contained in this Section 9.7(a), no extension of Revolving Commitments and
Revolving Loans that is permitted under Section 2.27, shall constitute a payment
of any of such Revolving Loans for purposes of this Section 9.7.
 
(b)           In addition to any rights and remedies of the Lenders provided by
law and subject to the terms of the Guarantee and Collateral Agreement, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
 
9.8.           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.
 
9.9.           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
9.10.         Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof (other than the
provisions of the Commitment Letter that expressly survive pursuant to the terms
thereof), and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Loan Documents
(other than the provisions of the Commitment Letter that expressly survive
pursuant to the terms thereof).
 
9.11.         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
9.12.         Submission To Jurisdiction; Waivers.
 
(a)           Subject to clause (b)(iii) of this Section 9.12, each party hereto
hereby irrevocably and unconditionally submits for itself and its property in
any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof, in each case that
are located in the Borough of Manhattan, The City of New York;
 
(b)           The Borrower hereby irrevocably and unconditionally:
 
(i)       agrees that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(ii)       agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepa-
 

 
-83-

--------------------------------------------------------------------------------

 

id, to the Borrower at its address set forth in Section 9.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;
 
(iii)       agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right of any
Agent, Joint Lead Arranger, Fronting Bank, Swingline Lender or Lender to sue in
any other jurisdiction; and
 
(iv)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
9.13.         Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           notwithstanding the provisions of this Agreement or any of the
other Loan Documents, the Syndication Agent, the Documentation Agents and the
Joint Lead Arrangers shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement and the other Loan Documents;
 
(c)           the Agents, the Joint Lead Arrangers, the Documentation Agents,
the Syndication Agent, the Lenders and their Affiliates may have economic
interests that conflict with those of the Borrower; and
 
(d)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
9.14.         Releases of Guarantees and Liens.
 
(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, each of the Administrative Agent and the Collateral
Agent is hereby irrevocably authorized by each Lender (and each such Lender
hereby expressly consents) (without requirement of notice to or consent of any
Lender except as expressly required by Section 9.1(a)) to take any action
requested by the Borrower having the effect of releasing any Collateral or
Guarantor from its guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.1(a), including, in each case and
without limitation, any sale, transfer or other disposition of any Collateral or
Guarantor, including as a result of any investments of Collateral in
non-Guarantor Subsidiaries to the extent not prohibited by the Loan Documents or
(ii) under the circumstances described in paragraphs (b) or (c) below (and, upon
the consummation of any such transaction in preceding clause (i) or (ii), such
Collateral shall be disposed of free and clear of all Liens under the Collateral
Documents and/or such Guarantor shall be released from its obligations under the
Guarantee and Collateral Agreement).
 
(b)           Subject to the terms of the Collateral Agency and Intercreditor
Agreement, at such time as the Loans, the Letter of Credit Outstandings and the
other obligations under the Loan Documents (other than obligations under or in
respect of Swap Agreements) shall have been paid in full, the Revolving
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent, the
Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.
 
(c)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Lenders hereby agree, and each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender) to
take any action required by the Borrower having the effect of releasing a
Guarantor from its guarantee obligations hereunder and as a Grantor under the
Security Documents if the CNTA Ratio of the Borrower and the Guarantors, on a
pro forma basis after giving effect to such release, is equal to or greater than
1.66 to 1.00 (the “CNTA Guarantor Release Condition”); provided
 

 
-84-

--------------------------------------------------------------------------------

 

however, that prior to any such release, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth in reasonable detail the information and calculations reasonably
necessary for determining compliance with the CNTA Guarantor Release Condition.
 
(d)           In connection with any release of Collateral of the type described
above in clause (a) or (c) or any other transaction involving Collateral which
transaction is not prohibited by the Loan Documents, notwithstanding anything to
the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (and each such Lender hereby expressly consents) (without
requirement of notice to or consent of any Lender except as expressly required
by Section 9.1 (a)) to take any action with respect to the Collateral requested
by the Borrower to the extent necessary to permit such release or other
transaction, including without limitation, directing the Collateral Agent to
execute agreements (including, without limitation, with third parties) with
respect to any Collateral, upon the delivery to the Administrative Agent and
Collateral Agent of a certificate signed by an officer of the Borrower stating
that such action and the release of the Collateral or other transaction, as
applicable, is permitted by each Secured Debt Document.
 
9.15.        Confidentiality.  Each Agent, each Joint Lead Arranger, each
Documentation Agent, the Syndication Agent, and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement; provided that nothing herein shall prevent any Agent, any Joint Lead
Arranger, any Documentation Agent, the Syndication Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof (so long as such affiliate agrees to be bound by
the provisions of this Section 9.15), (b) subject to an agreement to comply with
provisions no less restrictive than this Section 9.15, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, officers, agents, attorneys, accountants, partners and
other professional advisors or those of any of its affiliates, (d) upon the
request or demand, or in accordance with the requirements (including reporting
requirements), of any Governmental Authority having jurisdiction over such
Lender, provided that to the extent permitted by law, such Lender shall promptly
notify the applicable Loan Party of such disclosure (except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority), (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law or other legal process, provided
that to the extent permitted by law, such Lender shall promptly notify the
applicable Loan Party of such disclosure (except with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising examination or regulatory authority), (f) if requested or required to
do so in connection with any litigation or similar proceeding; provided that to
the extent permitted by law, such Lender shall promptly notify the applicable
Loan Party of such disclosure, (g) to the extent such information has been
independently developed by such Lender or that has been publicly disclosed other
than in breach of this Agreement, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.
 
Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by the Borrower or the Administrative Agent pursuant
to, or in the course of administering this Agreement or the other Loan
Documents, will be syndicate-level information, which may (except as provided in
the following paragraph) contain material non-public information concerning the
Borrower and its Affiliates and their related parties or their respective
securities.  Accordingly, each Lender confirms to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information, (ii) it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws and
(iii) it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.
 
The Borrower acknowledges that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its subsidiaries or their securities) (each, a
“Public Lender”) and, if documents required to be delivered pursuant to Sections
5.1 or 5.2 or otherwise are being distributed through the Platform, the Borrower
agrees to designate those documents or other information that
 

 
-85-

--------------------------------------------------------------------------------

 

are suitable for delivery to the Public Lenders as such. Any document that the
Borrower has indicated contains non-public information shall not be posted on
that portion of the Platform designated for such Public Lenders.  If the
Borrower has not indicated whether a document delivered pursuant to Sections 5.1
or 5.2 contains non-public information, the Administrative Agent reserves the
right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material nonpublic information with
respect to the Borrower, its Subsidiaries and their securities.   The Borrower
acknowledges and agrees that copies of the Loan Documents may be distributed to
Public Lenders (unless the Borrower promptly notifies the Administrative Agent
that any such document contains material non-public information with respect to
the Borrower or its securities).
 
9.16.         WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
9.17.         U.S.A. Patriot Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.  The Borrower
shall, and shall cause each of its Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by each Lender and the Administrative Agent to maintain
compliance with the Patriot Act.
 
9.18.         No Fiduciary Duty.  Each Agent, each Fronting Bank, each Lender,
the Joint Lead Arrangers and their respective Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower, its stockholders and/or its
affiliates.  The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower, its stockholders or its affiliates, on the other.  The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person.  The Borrower acknowledges and agrees that the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  The Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transaction or the process leading thereto.
 
9.19.         Lien Sharing and Priority Confirmation.  Each Lender party to this
Agreement, and the Administrative Agent on behalf of the Lenders, hereby agree
that:
 
(a)           all First Lien Obligations will be and are secured equally and
ratably by all First Liens at any time granted by the Borrower or any other
Grantor to secure any Obligations (as defined in the Collateral Agency and
Intercreditor Agreement) in respect of this Agreement and the Loan Documents and
the Series of First Lien Debt represented thereby, whether or not upon property
otherwise constituting collateral for such Obligations (as defined in the
Collateral Agency and Intercreditor Agreement) in respect of this Agreement and
the Loan Documents and the Series of First Lien Debt represented thereby and
that all such First Liens will be enforceable by the Collateral Agent for the
benefit of all holders of First Lien Obligations equally and ratably;
 
(b)           the Administrative Agent and each of the Lenders in respect of the
Obligations (as defined in the Collateral Agency and Intercreditor Agreement) in
respect of this Agreement and the Loan Documents and the Se-
 

 
-86-

--------------------------------------------------------------------------------

 

ries of First Lien Debt represented thereby are bound by the provisions of the
Collateral Agency and Intercreditor Agreement, including without limitation (i)
the provisions relating to the ranking of First Liens and the order of
application of proceeds from enforcement of First Liens and (ii) the provisions
of Section 8.22 thereof; and
 
(c)           the Administrative Agent and each of the Lenders consent to and
direct the Collateral Agent to perform the Collateral Agent’s obligations under
the Collateral Agency and Intercreditor Agreement and the other Security
Documents.
 
The foregoing provisions of this Section 9.19 are intended for the enforceable
benefit of, and will be enforceable as a third party beneficiary by, all holders
of each existing and future Series of First Lien Debt, each existing and future
First Lien Representative, all holders of each existing and future Series of
Second Lien Debt, each existing and future Second Lien Representative and the
Collateral Agent.
 
9.20.         Credit Agreement.  The Borrower, the Administrative Agent and the
Lenders hereby (i) provide that this Agreement and the other Loan Documents (and
the Obligations hereunder and thereunder) shall constitute First Lien Debt for
purposes of the Collateral Agency and Intercreditor Agreement and (ii) designate
this Agreement as a “Credit Agreement” for purposes of the Collateral Agency and
Intercreditor Agreement, the Guarantee and Col-lateral Agreement and the other
Loan Documents.  The Collateral Agent hereby acknowledges that it has received
notice as required by the Collateral Agency and Intercreditor Agreement that
this Agreement shall constitute a “Credit Agreement” for purposes of the
Collateral Agency and Intercreditor Agreement, the Guarantee and Collateral
Agreement and the other Loan Documents. IN WITNESS HEREOF, the parties hereto
have caused this Agreement to be duly executed as of the day and the year first
written.
 

 
BORROWER:
 
CALPINE CORPORATION
       
By:
  /s/ ZAMIR RAUF  
   
Name:  Zamir Rauf
Title:    Chief Financial Officer   

 
 
 
 
 
 
 
 
 
 
 

 
 
-87-

--------------------------------------------------------------------------------

 




 
GOLDMAN SACHS BANK USA,
 
as Administrative Agent and a Lender
       
By:
  /s/ ALEXIS MAGED  
   
Name:  Alexis Maged
Title:    Authorized Signatory



 
 
 
 
 
 
 
 
 
 

 
 
S-88

--------------------------------------------------------------------------------

 




 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Collateral Agent
       
By:
  /s/ ALEXIS MAGED  
   
Name:  Alexis Maged
Title:    Authorized Signatory

 
 
 
 
 
 
 
 
 
 

 

 
S-89

--------------------------------------------------------------------------------

 




 
BARCLAYS BANK PLC, as a Lender
           
By:
  /s/ ANN E. SUTTON  
   
Name:  Ann E. Sutton
Title:    Director

 
 
 
 
 
 
 
 
 
 

 
 
S-90

--------------------------------------------------------------------------------

 




 
CITIBANK, N.A.,
 
as a Lender
       
By:
  /s/ ANITA J. BRICKELL  
   
Name:  Anita J. Brickell
Title:    Vice President

 
 
 
 
 
 
 
 
 

 
 
S-91

--------------------------------------------------------------------------------

 




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as a Lender
       
By:
  /s/ NUPUR KUMAR 
   
Name:  Nupur Kumar
Title:    Vice President
       
By:
  /s/ RAHUL PARMAR     
Name:  Rahul Parmar
Title:    Associate

 
 
 
 
 
 
 
 
 
 

 
 
S-92

--------------------------------------------------------------------------------

 




 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as a Lender
       
By:
  /s/ WILLIAM GRAHAM  
   
Name:  William Graham
Title:    Authorized Signatory
       
MORGAN STANLEY BANK, N.A.,
 
as a Lender
       
By:
  /s/ WILLIAM GRAHAM     
Name:  William Graham
Title:    Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 

 
 
S-93

--------------------------------------------------------------------------------

 




 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as a Fronting Bank and a Lender
       
By:
  /s/ MARCUS M. TARKINGTON
   
Name:  Marcus M. Tarkington
Title:    Director
       
By:
  /s/ ENRIQUE LANDAETA     
Name:  Enrique Landaeta
Title:    Vice President

 
 
 
 
 
 
 
 
 
 
 

 
 
S-94

--------------------------------------------------------------------------------

 




 
JPMORGAN CHASE BANK, N.A., as a Lender
       
By:
  /s/ JUAN JAVELLANA
   
Name:  Juan Javellana
Title:    Vice President

 
 
 
 
 
 
 
 
 
 
 
 

 
 
S-95

--------------------------------------------------------------------------------

 




 
ROYAL BANK OF CANADA, as a Lender
       
By:
  /s/ THOMAS CASEY
   
Name:  Thomas Casey
Title:    Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 

 
 
S-96

--------------------------------------------------------------------------------

 




 
THE ROYAL BANK OF SCOTLAND PLC, as a Lender
       
By:
  /s/ ORHAN SARAYLI
   
Name:  Orhan Sarayli
Title:    Director

 
 
 
 
 
 
 
 
 
 
 

 
 
S-97

--------------------------------------------------------------------------------

 




 
UBS AG, STAMFORD BRANCH, as a Lender
       
By:
  /s/ IRJA R. OTSA
   
Name:  Irja R. Otsa
Title:    Associate Director
       
By:
  /s/ MARY E. EVANS    
Name:  Mary E. Evans
Title:    Associate Director

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
S-98

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A., as a Lender
       
By:
  /s/ JUSTIN MARTIN
   
Name:  Justin Martin
Title:    Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
S-99

--------------------------------------------------------------------------------

 




 
ING CAPITAL LLC, as a Lender
       
By:
  /s/ ERWIN THOMET
   
Name:  Erwin Thomet
Title:    Managing Director
       
By:
  /s/ THOMAS CANTELLO     
Name:  Thomas Cantello
Title:    Director

 
 
 
 
 
 
 
 
 
 
 
 

 
 
S-100

--------------------------------------------------------------------------------

 




 
UNION BANK, N.A., as a Fronting Bank and as a Lender
       
By:
  /s/ ALEX WERNBERG
   
Name:  Alex Wernberg, CFA
Title:    Senior Vice President



 
 
 
 
 
 
 
 
 
S-101
 
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULES TO THE CREDIT AGREEMENT
 


 


 


 


 
 

--------------------------------------------------------------------------------

 


Schedule 1.1A
Revolving Commitment Amounts






COMMITMENT PARTY
COMMITMENT AMOUNT
GOLDMAN SACHS BANK USA
$79,090,909.00
BARCLAYS BANK PLC
$79,090,909.00
CITIBANK, N.A.
$79,090,909.00
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$79,090,909.00
DEUTSCHE BANK AG NEW YORK BRANCH
$79,090,909.00
JPMORGAN CHASE BANK, N.A.
$79,090,909.00
MORGAN STANLEY BANK, N.A.
$50,000,000.00
MORGAN STANLEY SENIOR FUNDING, INC.
$29,090,909.00
ROYAL BANK OF CANADA
$79,090,909.00
THE ROYAL BANK OF SCOTLAND PLC
$79,090,909.00
UBS AG, STAMFORD BRANCH
$79,090,909.00
BANK OF AMERICA, N.A.
$75,000,000.00
ING CAPITAL LLC
$67,045,455.00
UNION BANK, N.A.
$67,045,455.00



 


 
2

--------------------------------------------------------------------------------

 


Schedule 1.1C
Mortgaged Properties


Owner
Real Property Location
Auburndale Peaker Energy Center, LLC
Gas fired power generation facility located at 1501 W. Derby Avenue, Auburndale,
FL  33823
Polk County, Florida
Baytown Energy Center, LP
Gas fired power generation facility located at 8605 FM 1405,
Baytown, Texas 77520
Chambers County, Texas
Carville Energy LLC
Gas fired power generation facility located at 4322 LA Highway 30
St. Gabriel, LA 70776
Iberville Parish, Louisiana
Channel Energy Center, LP
Gas fired power generation facility located at 12000 Lawndale, Houston, TX 77017
Harris County, Texas
Columbia Energy LLC
Gas fired power generation facility located at 100 Calpine Way
Gaston, SC 29053
Calhoun County and Lexington County, South Carolina
Corpus Christi Cogeneration LP
Gas fired power generation facility located at 3952 Buddy Lawrence Drive
Corpus Christi, TX 78407
Nueces County, Texas
Decatur Energy Center, LLC
Gas fired power generation facility located at 2024 Highway 20 W.
Decatur, AL 35601
Morgan County, Alabama
Delta Energy Center, LLC
Gas fired power generation facility located at 1200 Arcy Lane
Pittsburg, CA 94565
Contra Costa County, CA
Freestone Power Generation LP
75% undivided interest in gas fired power generation facility located at 1366 FM
488
Fairfield, TX 75840
Freestone County, Texas
Mobile Energy L L C
Gas fired power generation facility located at 1003 Paper Mill Road
Mobile, AL 36610
Mobile County, Alabama
Los Medanos Energy Center LLC
Gas fired power generation facility located at 750 East 3rd
Pittsburg, CA 94565
Contra Costa County, California
Morgan Energy Center, LLC
Gas fired power generation facility located at 1410 Red Hat Road
Decatur, AL 35601
Morgan County, Alabama

 
 
 
3

--------------------------------------------------------------------------------

 
 
Owner
Real Property Location

Calpine Newark, LLC
Gas fired power generation facility located 35 Blanchard Street,
Newark, NJ 07105
Essex County, New Jersey
Calpine Oneta Power, L.P.
Gas fired power generation facility located at 25142 E. 105th St. S.
Broken Arrow, OK 74014
Wagoner County, Oklahoma
Pastoria Energy Facility L.L.C.
Gas fired power generation facility located at 39789 Edmonston Pumping Plant
Road
Lebec, CA 93243
Kern County, California
Pine Bluff Energy, LLC
Gas fired power generation facility located at 5301 Fairfield Rd.
Pine Bluff, AR 71601
Jefferson County, Arkansas
Santa Rosa Energy Center, LLC
Gas fired power generation facility located at 5001 Sterling Way
Pace, FL 32571
Santa Rosa County, Florida
Zion Energy LLC
Gas fired power generation facility located at 5701 9th Street
Zion, IL 60099
Lake County, Illinois
Clear Lake Cogeneration Limited Partnership
Gas fired power generation facility located at 9602 Bayport Road, Pasadena, TX
77507
Harris County, Texas
RockGen Energy LLC
Gas fired power generation facility located at 2346 Clearview Road, Cambridge,
WI 53523
Dane County, Wisconsin
Texas City Cogeneration, L.P.
Gas fired power generation facility located at 3221 Fifth Avenue South, Texas
City, TX 77590
Galveston County, Texas









Unit
Owner
Real Property Location
Unit 1
Aidlin
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 2
Bear Canyon
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 3
Sonoma (aka SMUDGEO)
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 4
West Ford Flat (Moody Parcel and Thorne Parcel)
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Units 5&6
 
Geysers Power Company, LLC
Geothermal power generation facility located in

 
 
 
4

--------------------------------------------------------------------------------

 
 
Unit
Owner
Real Property Location

McCabe
  Sonoma County, California
Units 7&8
Ridge Line
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Units 9&10
Fumarole
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 11
Eagle Rock
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 12
Cobb Creek
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 13
Big Geysers
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 14
Sulpher Springs
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 16
Quicksilver
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 17
Lakeview
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 18
Socrates
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 19
Calistoga
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County and Sonoma County,
California
Unit 20
Grant
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California



 


 
5

--------------------------------------------------------------------------------

 


Schedule 3.6
Subsidiaries


 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)
1066917 Ontario Inc.†
Ontario, Canada
50.00%
50.00% owned by Atlantic Packaging Product Ltd.
2196686 Ontario Inc.†
Ontario, Canada
100.00%
 
Anacapa Land Company, LLC
Delaware
100.00%
 
Anderson Springs Energy Company
California
100.00%
 
Auburndale Peaker Energy Center, LLC
Delaware
100.00%
 
Aviation Funding Corp.
Delaware
100.00%
 
Baytown Energy Center, LP
Delaware
100.00%
 
Bellingham Cogen, Inc.
California
100.00%
 
Bethpage Energy Center 3, LLC
Delaware
100.00%
 
Bethpage Fuel Management Inc.
Delaware
100.00%
 
Brazos Valley Energy LLC (converted from Brazos Valley Energy LP)
Delaware
100.00%
 
Broad River Energy LLC
Delaware
100.00%
 
Broad River OL-1, LLC
Delaware
100.00%
 
Broad River OL-2, LLC
Delaware
100.00%
 
Broad River OL-3, LLC
Delaware
100.00%
 
Broad River OL-4, LLC
Delaware
100.00%
 
BRSP, LLC
Delaware
100.00%
 
CalGen Expansion Company, LLC
Delaware
100.00%
 
CalGen Finance Corp.
Delaware
100.00%
 




--------------------------------------------------------------------------------

 
1 A Subsidiary marked with a “†” is a Foreign Subsidiary.

 
6

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

CalGen Project Equipment Finance Company One, LLC
Delaware
100.00%
 
CalGen Project Equipment Finance Company Three, LLC
Delaware
100.00%
 
CalGen Project Equipment Finance Company Two, LLC
Delaware
100.00%
 
Calpine Administrative Services Company, Inc.
Delaware
100.00%
 
Calpine Agnews, Inc.
California
100.00%
 
Calpine Auburndale Holdings, LLC
Delaware
100.00%
 
Calpine Baytown Energy Center GP, LLC
Delaware
100.00%
 
Calpine Baytown Energy Center LP, LLC
Delaware
100.00%
 
Calpine BRSP, LLC
Delaware
100.00%
 
Calpine Bethlehem, LLC
Delaware
100.00%
 
Calpine c*Power, Inc.
Delaware
100.00%
 
Calpine CalGen Holdings, Inc.
Delaware
100.00%
 
Calpine California Holdings, Inc.
Delaware
100.00%
 
Calpine Calistoga Holdings, LLC
Delaware
100.00%
 
Calpine Canada Energy Corp.†
Nova Scotia, Canada
100.00%
 
Calpine Canada Energy Finance ULC†
Nova Scotia, Canada
100.00%
 
Calpine Canada Whitby Holdings Company†
Alberta, Canada
100.00%
 
Calpine CCFC GP, Inc.
Delaware
100.00%
 
Calpine CCFC Holdings, Inc.
Delaware
100.00%
 
Calpine CCFC LP, Inc.
Delaware
100.00%
 
Calpine Central Texas GP, Inc.
Delaware
100.00%
 
Calpine Central, Inc.
Delaware
100.00%
 
Calpine Central, L.P.
Delaware
100.00%
 
Calpine Central-Texas, Inc.
Delaware
100.00%
 

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

Calpine Channel Energy Center GP, LLC
Delaware
100.00%
 
Calpine Channel Energy Center LP, LLC
Delaware
100.00%
 
Calpine Cogeneration Corporation
Delaware
100.00%
 
Calpine Construction Finance Company, L.P.
Delaware
100.00%
 
Calpine Construction Management Company, Inc.
Delaware
100.00%
 
Calpine Development Holdings, Inc.
Delaware
100.00%
 
Calpine Eastern Corporation
Delaware
100.00%
 
Calpine Edinburg, Inc.
Delaware
100.00%
 
Calpine Energy Finance Luxembourg S.a.r.l.†
Luxembourg
100.00%
 
Calpine Energy Management, L.P.
Delaware
100.00%
 
Calpine Energy Services Canada Ltd.†
Alberta, Canada
100.00%
 
Calpine Energy Services Holdings, Inc.
Delaware
100.00%
 
Calpine Energy Services, L.P.
Delaware
100.00%
 
Calpine European Finance LLC
Delaware
100.00%
 
Calpine Foundation
Delaware
100.00%
 
Calpine Freestone, LLC
Delaware
100.00%
 
Calpine Fuels Corporation
California
100.00%
 
Calpine Generating Company, LLC
Delaware
100.00%
 
Calpine Geysers Company, L.P.
Delaware
100.00%
 
Calpine Gilroy 1, Inc.
Delaware
100.00%
 
Calpine Gilroy 2, Inc.
Delaware
100.00%
 
Calpine Gilroy Cogen, L.P.
Delaware
100.00%
 
Calpine Global Investments, S.L.†
Spain
100.00%
 
Calpine Global Services Company, Inc.
Delaware
100.00%
 

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

Calpine Greenfield (Holdings) Corporation
Delaware
100.00%
 
Calpine Greenfield Commercial Trust†
Ontario, Canada
100.00%
 
Calpine Greenfield LP Holdings Inc.†
Ontario, Canada
100.00%
 
Calpine Greenfield ULC†
Alberta, Canada
100.00%
 
Calpine Greenleaf Holdings, Inc.
Delaware
100.00%
 
Calpine Greenleaf, Inc.
Delaware
100.00%
 
Calpine Hidalgo Energy Center, L.P.
Texas
100.00%
 
Calpine Hidalgo Holdings, Inc.
Delaware
100.00%
 
Calpine Hidalgo, Inc.
Delaware
100.00%
 
Calpine Holdings, LLC
Delaware
100.00%
 
Calpine International Holdings, LLC
Delaware
100.00%
 
Calpine Jupiter, LLC
Delaware
100.00%
 
Calpine Kennedy Airport, Inc.
Delaware
100.00%
 
Calpine Kennedy Operators, Inc.
New York
100.00%
 
Calpine KIA, Inc.
New York
100.00%
 
Calpine King City 1, LLC
Delaware
100.00%
 
Calpine King City 2, LLC
Delaware
100.00%
 
Calpine King City Cogen, LLC
Delaware
100.00%
 
Calpine King City, Inc.
Delaware
100.00%
 
Calpine King City, LLC
Delaware
100.00%
 
Calpine Leasing Inc.
Delaware
100.00%
 
Calpine Long Island, Inc.
Delaware
100.00%
 
Calpine Magic Valley Pipeline, Inc.
Delaware
100.00%
 
Calpine Mid-Atlantic Development, LLC
Delaware
100.00%
 

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

Calpine Mid-Atlantic Energy, LLC
Delaware
100.00%
 
Calpine Mid-Atlantic Generation, LLC
Delaware
100.00%
 
Calpine Mid-Atlantic Marketing, LLC
Delaware
100.00%
 
Calpine Mid-Atlantic Operating, LLC
Delaware
100.00%
 
Calpine Mid Merit, LLC
Delaware
100.00%
 
Calpine Monterey Cogeneration, Inc.
California
100.00%
 
Calpine MVP, Inc.
Delaware
100.00%
 
Calpine New Jersey Generation, LLC
Delaware
100.00%
 
Calpine Newark, LLC
Delaware
100.00%
 
Calpine Northbrook Corporation of Maine, Inc.
Illinois
100.00%
 
Calpine Northbrook Holdings Corporation
Delaware
100.00%
 
Calpine Northbrook Investors, LLC
Delaware
100.00%
 
Calpine Northbrook Project Holdings, LLC
Delaware
100.00%
 
Calpine Northbrook Southcoast Investors, LLC
Delaware
100.00%
 
Calpine Oneta Power I, LLC
Delaware
100.00%
 
Calpine Oneta Power II, LLC
Delaware
100.00%
 
Calpine Oneta Power, L.P.
Delaware
100.00%
 
Calpine Operating Services Company, Inc.
Delaware
100.00%
 
Calpine Operations Management Company, Inc.
Delaware
100.00%
 
Calpine Pasadena Cogeneration, Inc.
Delaware
100.00%
 
Calpine Peaker Holdings, LLC
Delaware
100.00%
 
Calpine Philadelphia, Inc.
Delaware
100.00%
 
Calpine Pittsburg, LLC
Delaware
100.00%
 
Calpine Power Company
California
100.00%
 

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

Calpine Power Management, Inc.
Delaware
100.00%
 
Calpine Power Management, LP
Texas
100.00%
 
Calpine Power Services, Inc.
Delaware
100.00%
 
Calpine Power, Inc.
Virginia
100.00%
 
Calpine PowerAmerica, Inc.
Delaware
100.00%
 
Calpine PowerAmerica, LP
Texas
100.00%
 
Calpine PowerAmerica - CA, LLC
Delaware
100.00%
 
Calpine PowerAmerica-CT, LLC
Delaware
100.00%
 
Calpine PowerAmerica-MA, LLC
Delaware
100.00%
 
Calpine PowerAmerica - ME, LLC
Delaware
100.00%
 
Calpine PowerAmerica-NH, LLC
Delaware
100.00%
 
Calpine PowerAmerica-NY, LLC
Delaware
100.00%
 
Calpine PowerAmerica - OR, LLC
Delaware
100.00%
 
Calpine PowerAmerica-PA, LLC
Delaware
100.00%
 
Calpine PowerAmerica-RI, LLC
Delaware
100.00%
 
Calpine Producer Services, L.P.
Texas
100.00%
 
Calpine Project Holdings, Inc.
Delaware
100.00%
 
Calpine Pryor, Inc.
Delaware
100.00%
 
Calpine Riverside Holdings, LLC
Delaware
100.00%
 
Calpine Rumford I, Inc.
Delaware
100.00%
 
Calpine Rumford, Inc.
Delaware
100.00%
 
Calpine Russell City, LLC
Delaware
100.00%
 
Calpine Schuylkill, Inc.
Delaware
100.00%
 
Calpine Securities Company, L.P.
Delaware
100.00%
 

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

Calpine Siskiyou Geothermal Partners, L.P.
California
100.00%
 
Calpine Solar, LLC
Delaware
100.00%
 
Calpine Sonoran Pipeline, LLC
Delaware
100.00%
 
Calpine Steamboat Holdings, LLC
Delaware
100.00%
 
Calpine Stony Brook Operators, Inc.
New York
100.00%
 
Calpine Stony Brook, Inc.
New York
100.00%
 
Calpine Sumas, Inc.
California
100.00%
 
Calpine TCCL Holdings, Inc.
Delaware
100.00%
 
Calpine Texas Cogeneration, Inc.
Delaware
100.00%
 
Calpine Texas Pipeline GP, Inc.
Delaware
100.00%
 
Calpine Texas Pipeline LP, Inc.
Delaware
100.00%
 
Calpine Texas Pipeline, L.P.
Delaware
100.00%
 
Calpine Tiverton I, Inc.
Delaware
100.00%
 
Calpine Tiverton, Inc.
Delaware
100.00%
 
Calpine UK Holdings Limited†
United Kingdom
100.00%
 
Calpine ULC I Holding, LLC
Delaware
100.00%
 
Calpine University Power, Inc.
Delaware
100.00%
 
Calpine Vineland Solar, LLC
Delaware
100.00%
 
Carville Energy LLC
Delaware
100.00%
 
CCFC Development Company, LLC
Delaware
100.00%
 
CCFC Finance Corp.
Delaware
100.00%
 
CCFC Preferred Holdings, LLC
Delaware
100.00%
 
CCFC Project Equipment Finance Company One, LLC
Delaware
100.00%
 
CES Marketing IX, LLC
Delaware
100.00%
 

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

CES Marketing V, L.P.
Delaware
100.00%
 
CES Marketing X, LLC
Delaware
100.00%
 
Channel Energy Center, LP
Delaware
100.00%
 
Clear Lake Cogeneration Limited Partnership
Texas
100.00%
 
CM Greenfield Power Corp.†
Ontario, Canada
50.00%
50.00% owned by MIT Power Canada Investment Inc.
Columbia Energy LLC
Delaware
100.00%
 
Corpus Christi Cogeneration LP
Delaware
100.00%
 
CPN 3rd Turbine, Inc.
Delaware
100.00%
 
CPN Acadia, Inc.
Delaware
100.00%
 
CPN Bethpage 3rd Turbine, Inc.
Delaware
100.00%
 
CPN Cascade, Inc.
Delaware
100.00%
 
CPN Clear Lake, Inc.
Delaware
100.00%
 
CPN Decatur Pipeline, Inc.
Delaware
100.00%
 
CPN East Fuels, LLC
Delaware
100.00%
 
CPN Energy Services GP, Inc.
Delaware
100.00%
 
CPN Energy Services LP, Inc.
Delaware
100.00%
 
CPN Freestone, LLC
Delaware
100.00%
 
CPN Funding, Inc.
Delaware
100.00%
 
CPN Insurance Corporation
Hawaii
100.00%
 
CPN Morris, Inc.
Delaware
100.00%
 
CPN Pipeline Company
Delaware
100.00%
 
CPN Pryor Funding Corporation
Delaware
100.00%
 

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

CPN Telephone Flat, Inc.
Delaware
100.00%
 
CPN Wild Horse Geothermal LLC
Delaware
100.00%
 
Creed Energy Center, LLC
Delaware
100.00%
 
Decatur Energy Center, LLC
Delaware
100.00%
 
Deer Park Energy Center LLC (converted from Deer Park Energy Center Limited
Partnership)
Delaware
100.00%
 
Deer Park Holdings, LLC
Delaware
100.00%
 
Delta, LLC
Delaware
100.00%
 
Delta Energy Center, LLC
Delaware
100.00%
 
East Altamont Energy Center, LLC
Delaware
100.00%
 
Fontana Energy Center, LLC
Delaware
100.00%
 
Freeport Energy Center, LLC (converted from Freeport Energy Center, LP)
Delaware
100.00%
 
Freestone Power Generation LP
Texas
100.00%
 
GEC Bethpage Inc.
Delaware
100.00%
 
GEC Holdings, LLC
Delaware
100.00%
 
Geysers Power Company, LLC
Delaware
100.00%
 
Geysers Power I Company
Delaware
100.00%
 
Gilroy Energy Center, LLC
Delaware
100.00%
 
Goose Haven Energy Center, LLC
Delaware
100.00%
 
Greenfield Energy Centre, L.P.†
Ontario, Canada
50.000%
49.996% directly owned by MIT Power Canada LP Inc. and 0.004% indirectly owned
by MIT Power Canada Investment Inc.

 
 
 
14

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

Hermiston Power LLC (converted from Hermiston Power Partnership)
Delaware
100.00%
 
Hillabee Energy Center, LLC
Delaware
100.00%
 
Idlewild Fuel Management Corp.
Delaware
100.00%
 
JMC Bethpage, Inc.
Delaware
100.00%
 
KIAC Partners
New York
100.00%
 
King City Holdings, LLC
Delaware
100.00%
 
Lone Oak Energy Center, LLC
Delaware
100.00%
 
Los Esteros Critical Energy Facility, LLC
Delaware
100.00%
 
Los Medanos Energy Center LLC
Delaware
100.00%
 
Magic Valley Pipeline, L.P.
Delaware
100.00%
 
Mankato Energy Center, LLC
Delaware
100.00%
 
Metcalf Energy Center, LLC
Delaware
100.00%
 
Metcalf Funding, LLC
Delaware
100.00%
 
Metcalf Holdings, LLC
Delaware
100.00%
 
Moapa Energy Center, LLC
Delaware
100.00%
 
Mobile Energy L L C
Delaware
100.00%
 
Modoc Power, Inc.
California
100.00%
 
Morgan Energy Center, LLC
Delaware
100.00%
 
Mount Hoffman Geothermal Company, L.P.
California
100.00%
 
New Development Holdings, LLC
Delaware
100.00%
 
New Steamboat Holdings, LLC
Delaware
100.00%
 
Nissequogue Cogen Partners
New York
100.00%
 
Northwest Cogeneration, Inc.
California
100.00%
 
NTC Five, Inc.
Delaware
100.00%
 

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

Nueces Bay Energy LLC
Delaware
100.00%
 
O.L.S. Energy-Agnews, Inc.
Delaware
100.00%
 
Otay Mesa Energy Center, LLC (changed its name from Otay Acquisition Company,
LLC on 5/1/2010)
Delaware
100.00%
 
Otay Holdings, LLC
Delaware
100.00%
 
Pasadena Cogeneration L.P.
Delaware
100.00%
 
Pastoria Energy Center, LLC
Delaware
100.00%
 
Pastoria Energy Facility L.L.C.
Delaware
100.00%
 
Philadelphia Biogas Supply, Inc.
Delaware
100.00%
 
Pine Bluff Energy, LLC
Delaware
100.00%
 
Power Contract Financing III, LLC
Delaware
100.00%
 
Power Contract Financing, L.L.C.
Delaware
100.00%
 
Quintana Canada Holdings, LLC
Delaware
100.00%
 
Riverside Energy Center, LLC
Wisconsin
100.00%
 
RockGen Energy LLC
Wisconsin
100.00%
 
Rumford Power Associates Limited Partnership
Maine
100.00%
 
Russell City Energy Company, LLC
Delaware
65.00%
35.00% owned by Aircraft Services Corporation
San Joaquin Valley Energy Center, LLC
Delaware
100.00%
 
Santa Rosa Energy Center, LLC (changed its name from CES Marketing VIII, LLC on
08/29/07)
Delaware
100.00%
 
SBR OP-1, LLC
Delaware
100.00%
 
SBR OP-2, LLC
Delaware
100.00%
 
SBR OP-3, LLC
Delaware
100.00%
 
SBR OP-4, LLC
Delaware
100.00%
 

 
 
 
16

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership
(if any)

South Point Energy Center, LLC
Delaware
100.00%
 
South Point Holdings, LLC
Delaware
100.00%
 
South Point OL-1, LLC
Delaware
100.00%
 
South Point OL-2, LLC
Delaware
100.00%
 
South Point OL-3, LLC
Delaware
100.00%
 
South Point OL-4, LLC
Delaware
100.00%
 
Stony Brook Cogeneration Inc.
Delaware
100.00%
 
Stony Brook Fuel Management Corp.
Delaware
100.00%
 
Sutter Dryers, Inc.
California
100.00%
 
TBG Cogen Partners
New York
100.00%
 
Texas City Cogeneration, L.P.
Texas
100.00%
 
Texas Cogeneration Five, Inc.
Delaware
100.00%
 
Texas Cogeneration One Company
Delaware
100.00%
 
Thermal Power Company
California
100.00%
 
Thomassen Turbine Systems America, Inc.
Delaware
100.00%
 
Tiverton Power Associates Limited Partnership
Rhode Island
100.00%
 
Washington Parish Energy Center One, LLC
Delaware
100.00%
 
Wawayanda Energy Center, LLC
Delaware
100.00%
 
Whatcom Cogeneration Partners, L.P.
Delaware
100.00%
 
Whitby Cogeneration Limited Partnership†
Ontario, Canada
50.00%
50.00% owned by Atlantic Packaging Product Ltd.
Zion Energy LLC
Delaware
100.00%
 



 
 
17

--------------------------------------------------------------------------------

 


Schedule 3.18(a)
UCC Filing Jurisdictions


 
Name of Grantor
UCC Filing Jurisdiction/Office
Calpine Corporation
Secretary of State of Delaware
Anacapa Land Company, LLC
Secretary of State of Delaware
Anderson Springs Energy Company
Secretary of State of California
Auburndale Peaker Energy Center, LLC
Secretary of State of Delaware
Aviation Funding Corp.
Secretary of State of Delaware
Baytown Energy Center, LP
Secretary of State of Delaware
Bellingham Cogen, Inc.
Secretary of State of California
Bethpage Fuel Management Inc.
Secretary of State of Delaware
CalGen Expansion Company, LLC
Secretary of State of Delaware
CalGen Finance Corp.
Secretary of State of Delaware
CalGen Project Equipment Finance Company One, LLC
Secretary of State of Delaware
CalGen Project Equipment Finance Company Three, LLC
Secretary of State of Delaware
CalGen Project Equipment Finance Company Two, LLC
Secretary of State of Delaware
Calpine Administrative Services Company, Inc.
Secretary of State of Delaware
Calpine Auburndale Holdings, LLC
Secretary of State of Delaware
Calpine Baytown Energy Center GP, LLC
Secretary of State of Delaware
Calpine Baytown Energy Center LP, LLC
Secretary of State of Delaware
Calpine c*Power, Inc.
Secretary of State of Delaware
Calpine CalGen Holdings, Inc.
Secretary of State of Delaware

 
 
 
18

--------------------------------------------------------------------------------

 
 
 
Calpine California Holdings, Inc.
Secretary of State of Delaware
Calpine Calistoga Holdings, LLC
Secretary of State of Delaware
Calpine CCFC Holdings, Inc.
Secretary of State of Delaware
Calpine Central Texas GP, Inc.
Secretary of State of Delaware
Calpine Central, Inc.
Secretary of State of Delaware
Calpine Central, L.P.
Secretary of State of Delaware
Calpine Central-Texas, Inc.
Secretary of State of Delaware
Calpine Channel Energy Center GP, LLC
Secretary of State of Delaware
Calpine Channel Energy Center LP, LLC
Secretary of State of Delaware
Calpine Cogeneration Corporation
Secretary of State of Delaware
Calpine Construction Management Company, Inc.
Secretary of State of Delaware
Calpine Eastern Corporation
Secretary of State of Delaware
Calpine Edinburg, Inc.
Secretary of State of Delaware
Calpine Energy Services Holdings, Inc.
Secretary of State of Delaware
Calpine Freestone, LLC
Secretary of State of Delaware
Calpine Fuels Corporation
Secretary of State of California
Calpine Generating Company, LLC
Secretary of State of Delaware
Calpine Geysers Company, L.P.
Secretary of State of Delaware
Calpine Gilroy 1, Inc.
Secretary of State of Delaware
Calpine Gilroy 2, Inc.
Secretary of State of Delaware
Calpine Global Services Company, Inc.
Secretary of State of Delaware
Calpine Hidalgo Energy Center, L.P.
Secretary of State of Texas
Calpine Hidalgo Holdings, Inc.
Secretary of State of Delaware
Calpine Hidalgo, Inc.
Secretary of State of Delaware

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
Calpine Jupiter, LLC
Secretary of State of Delaware
Calpine Kennedy Airport, Inc.
Secretary of State of Delaware
Calpine Kennedy Operators, Inc.
Secretary of State of New York
Calpine KIA, Inc.
Secretary of State of New York
Calpine King City, Inc.
Secretary of State of Delaware
Calpine King City, LLC
Secretary of State of Delaware
Calpine Leasing Inc.
Secretary of State of Delaware
Calpine Long Island, Inc.
Secretary of State of Delaware
Calpine Magic Valley Pipeline, Inc.
Secretary of State of Delaware
Calpine MVP, Inc.
Secretary of State of Delaware
Calpine Newark, LLC
Secretary of State of Delaware
Calpine Northbrook Corporation of Maine, Inc.
Secretary of State of Illinois
Calpine Northbrook Holdings Corporation
Secretary of State of Delaware
Calpine Northbrook Investors, LLC
Secretary of State of Delaware
Calpine Northbrook Project Holdings, LLC
Secretary of State of Delaware
Calpine Northbrook Southcoast Investors, LLC
Secretary of State of Delaware
Calpine Oneta Power I, LLC
Secretary of State of Delaware
Calpine Oneta Power II, LLC
Secretary of State of Delaware
Calpine Oneta Power, L.P.
Secretary of State of Delaware
Calpine Operating Services Company, Inc.
Secretary of State of Delaware
Calpine Operations Management Company, Inc.
Secretary of State of Delaware
Calpine Power Company
Secretary of State of California
Calpine Power Services, Inc.
Secretary of State of Delaware

 
 
 
20

--------------------------------------------------------------------------------

 
 
 
Calpine Power, Inc.
Secretary of the Commonwealth of Virginia
Calpine Project Holdings, Inc.
Secretary of State of Delaware
Calpine Pryor, Inc.
Secretary of State of Delaware
Calpine Rumford I, Inc.
Secretary of State of Delaware
Calpine Rumford, Inc.
Secretary of State of Delaware
Calpine Schuylkill, Inc.
Secretary of State of Delaware
Calpine Sonoran Pipeline, LLC
Secretary of State of Delaware
Calpine Stony Brook Operators, Inc.
Secretary of State of New York
Calpine Stony Brook, Inc.
Secretary of State of New York
Calpine Sumas, Inc.
Secretary of State of California
Calpine TCCL Holdings, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline GP, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline LP, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline, L.P.
Secretary of State of Delaware
Calpine Tiverton I, Inc.
Secretary of State of Delaware
Calpine Tiverton, Inc.
Secretary of State of Delaware
Calpine University Power, Inc.
Secretary of State of Delaware
Carville Energy LLC
Secretary of State of Delaware
CCFC Development Company, LLC
Secretary of State of Delaware
CCFC Project Equipment Finance Company One, LLC
Secretary of State of Delaware
Channel Energy Center, LP
Secretary of State of Delaware
Clear Lake Cogeneration Limited Partnership
Secretary of State of Texas
Columbia Energy LLC
Secretary of State of Delaware
Corpus Christi Cogeneration LP
Secretary of State of Delaware

 
 
 
21

--------------------------------------------------------------------------------

 
 
 
CPN 3rd Turbine, Inc.
Secretary of State of Delaware
CPN Acadia, Inc.
Secretary of State of Delaware
CPN Cascade, Inc.
Secretary of State of Delaware
CPN Clear Lake, Inc.
Secretary of State of Delaware
CPN Decatur Pipeline, Inc.
Secretary of State of Delaware
CPN East Fuels, LLC
Secretary of State of Delaware
CPN Freestone, LLC
Secretary of State of Delaware
CPN Funding, Inc.
Secretary of State of Delaware
CPN Morris, Inc.
Secretary of State of Delaware
CPN Pipeline Company
Secretary of State of Delaware
CPN Pryor Funding Corporation
Secretary of State of Delaware
CPN Telephone Flat, Inc.
Secretary of State of Delaware
Decatur Energy Center, LLC
Secretary of State of Delaware
Delta Energy Center, LLC
Secretary of State of Delaware
East Altamont Energy Center, LLC
Secretary of State of Delaware
Fontana Energy Center, LLC
Secretary of State of Delaware
Freestone Power Generation LP
Secretary of State of Texas
GEC Bethpage Inc.
Secretary of State of Delaware
Geysers Power Company, LLC
Secretary of State of Delaware
Geysers Power I Company
Secretary of State of Delaware
Hillabee Energy Center, LLC
Secretary of State of Delaware
Idlewild Fuel Management Corp.
Secretary of State of Delaware
JMC Bethpage, Inc.
Secretary of State of Delaware
Lone Oak Energy Center, LLC
Secretary of State of Delaware

 
 
 
22

--------------------------------------------------------------------------------

 
 
 
Los Medanos Energy Center LLC
Secretary of State of Delaware
Magic Valley Pipeline, L.P.
Secretary of State of Delaware
Moapa Energy Center, LLC
Secretary of State of Delaware
Mobile Energy L L C
Secretary of State of Delaware
Modoc Power, Inc.
Secretary of State of California
Morgan Energy Center, LLC
Secretary of State of Delaware
Northwest Cogeneration, Inc.
Secretary of State of California
NTC Five, Inc.
Secretary of State of Delaware
Nueces Bay Energy LLC
Secretary of State of Delaware
Pastoria Energy Center, LLC
Secretary of State of Delaware
Pastoria Energy Facility L.L.C.
Secretary of State of Delaware
Pine Bluff Energy, LLC
Secretary of State of Delaware
RockGen Energy LLC
Secretary of State of Wisconsin
Rumford Power Associates Limited Partnership
Secretary of State of Maine
San Joaquin Valley Energy Center, LLC
Secretary of State of Delaware
Santa Rosa Energy Center, LLC
Secretary of State of Delaware
Stony Brook Cogeneration Inc.
Secretary of State of Delaware
Stony Brook Fuel Management Corp.
Secretary of State of Delaware
Sutter Dryers, Inc.
Secretary of State of California
Texas City Cogeneration, L.P.
Secretary of State of Texas
Texas Cogeneration Five, Inc.
Secretary of State of Delaware
Texas Cogeneration One Company
Secretary of State of Delaware
Thermal Power Company
Secretary of State of California
Thomassen Turbine Systems America, Inc.
Secretary of State of Delaware

 
 
 
23

--------------------------------------------------------------------------------

 
 
 
Tiverton Power Associates Limited Partnership
Secretary of State of Rhode Island
Wawayanda Energy Center, LLC
Secretary of State of Delaware
Whatcom Cogeneration Partners, L.P.
Secretary of State of Delaware
Zion Energy LLC
Secretary of State of Delaware



 


 
24

--------------------------------------------------------------------------------

 


Schedule 3.18(b)
Mortgage Filing Jurisdictions


Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office
Mortgage
Auburndale Peaker Energy Center, LLC
Gas fired power generation facility located at 1501 W. Derby Avenue, Auburndale,
FL  33823
 
Polk County, Florida
Polk County Clerk of the Circuit Court
Official Records Department
Deed of Trust
Baytown Energy Center, LP
Gas fired power generation facility located at 8605 FM 1405,
Baytown, Texas 77522
 
Chambers County, Texas
Chambers County Clerk
Attn: Real Estate Recording
Mortgage
Carville Energy LLC
Gas fired power generation facility located at 4322 LA Highway 30
St. Gabriel, LA 70776
 
Iberville Parish, Louisiana
Iberville Parish Clerk of Court
Attn: Real Estate Recording
Deed of Trust
Channel Energy Center, LP
Gas fired power generation facility located at 12000 Lawndale, Houston, TX 77017
 
Harris County, Texas
Harris County Clerk
Attn: Real Estate Recording
Mortgage
Columbia Energy LLC
Gas fired power generation facility located at 100 Calpine Way
Gaston, SC 29053
 
Calhoun and Lexington Counties, South Carolina
Calhoun Clerk of Court
Attn: Real Estate Recording
 
Lexington County Register of Deeds
Attn: Real Estate Recording
Deed of Trust
Corpus Christi Cogeneration LP
Gas fired power generation facility located at 3952 Buddy Lawrence Drive
Corpus Christi, TX 78407
 
Nueces County, Texas
Nueces County Clerk
Attn: Real Estate Recording
Mortgage
Decatur Energy Center, LLC
Gas fired power generation facility located at 2024 Highway 20 W.
Decatur, AL 35601
 
Morgan County, Alabama
Morgan County Judge of Probate
Attn: Real Estate Recording
Deed of Trust
Delta Energy Center, LLC
Gas fired power generation facility located at 1200 Arcy Lane
Pittsburg, CA 94565
 
Contra Costa County, CA
Contra Costa County Recorder
Attn: Real Estate Recording
Deed of Trust
Freestone Power Generation LP
Gas fired power generation facility located at 1366 FM 488
Fairfield, TX 75840
 
Freestone County, Texas
Freestone County Clerk
Attn: Real Estate Recording

 
 
 
25

--------------------------------------------------------------------------------

 
 
 
Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office

Deed of Trust
Geysers Power Company, LLC
Geothermal power generation facilities located in Sonoma County and Lake County
 
Lake and Sonoma Counties, California
Lake County Recorder
Attn: Real Estate Recording
 
Sonoma County Recorder
Attn: Real Estate Recording
Mortgage
Mobile Energy L L C
Gas fired power generation facility located at 1003 Paper Mill Road
Mobile, AL 36610
 
Mobile County, Alabama
Mobile County Judge of Probate
Attn: Real Estate Recording
Deed of Trust
Los Medanos Energy Center LLC
Gas fired power generation facility located at 750 East 3rd
Pittsburg, CA 94565
 
Contra Costa County, California
Contra Costa County Recorder
Attn: Real Estate Recording
Mortgage
Morgan Energy Center, LLC
Gas fired power generation facility located at 1410 Red Hat Road
Decatur, AL 35601
 
Morgan County, Alabama
Morgan County Judge of Probate
Attn: Real Estate Recording
Mortgage
Calpine Newark, LLC
Gas fired power generation facility located 35 Blanchard Street,
Newark, New Jersey 07105
 
Essex County, New Jersey
Essex County Register’s Office
Attn: Real Estate Recording
Mortgage
Calpine Oneta Power, L.P.
Gas fired power generation facility located at 25142 E. 105th St. S
Broken Arrow, OK 74014
 
Wagoner County, Oklahoma
Wagoner County Clerk
Attn: Real Estate Recording
Deed of Trust
Pastoria Energy Facility L.L.C.
Gas fired power generation facility located at 39789 Edmonston Pumping Plant
Road
Lebec, CA 93243
 
Kern County, California
Kern County Recorder
Attn: Real Estate Recording
Mortgage
Pine Bluff Energy, LLC
Gas fired power generation facility located at 5301 Fairfield Rd.
Pine Bluff, AR 71601
 
Jefferson County, Arkansas
Jefferson County Circuit Clerk
Attn: Real Estate Recording
Mortgage
Santa Rosa Energy Center, LLC
Gas fired power generation facility located at 5001 Sterling Way
Pace, FL 32571
 
Santa Rosa County, Florida
Santa Rosa County Clerk of the Circuit Court
Attn: Real Estate Recording

 
 
 
26

--------------------------------------------------------------------------------

 
 
 
Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office

Mortgage
Zion Energy LLC
Gas fired power generation facility located at 5701 9th Street
Zion, IL 60099
 
Lake County, Illinois
Lake County Recorder
Attn: Real Estate Recording
Deed of Trust
Clear Lake Cogeneration Limited Partnership
Gas fired power generation facility located at 9602 Bayport Road, Pasadena, TX
77507
Harris County, Texas
Harris County Clerk
Attn: Real Estate Recording
Mortgage
RockGen Energy LLC
Gas fired power generation facility located at 2346 Clearview Road, Cambridge,
WI 53523
Dane County, Wisconsin
Dane County Register of Deeds
Attn: Real Estate Recording
Deed of Trust
Texas City Cogeneration, L.P.
Gas fired power generation facility located at 3221 Fifth Avenue South, Texas
City, TX 77590
Galveston County, Texas
Galveston County Clerk
Attn: Real Estate Recording

 
 
 
 
 
 
 
 
 

 
 
 
 
27

 
 


 
 

--------------------------------------------------------------------------------

 


 EXHIBIT A-1
 
FORM OF BORROWER’S
CLOSING CERTIFICATE
 
December 10, 2010
 
Reference is hereby made to the Credit Agreement, dated as of December 10, 2010
(in effect on the date hereof, the “Credit Agreement”), among Calpine
Corporation (the “Borrower”), the Lenders party thereto, Goldman Sachs Bank USA
(“GS Bank”), as Administrative Agent, Goldman Sachs Credit Partners L.P., as
Collateral Agent, Citibank, N.A., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as Co-Documentation Agents, and Morgan Stanley
Senior Funding, Inc., as Syndication Agent.  Unless otherwise defined herein,
capitalized terms are used herein as defined in the Credit Agreement.


Pursuant to Section 4.1(d)(i) of the Credit Agreement, the undersigned Chief
Financial Officer of the Borrower hereby certifies, solely in such person’s
capacity as Chief Financial Officer and not individually, as follows:
 
1.           The representations and warranties of the Borrower set forth in
each of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on and as of the date hereof (unless stated to relate to a specific earlier
date, in which case, such representations and warranties were true and correct
in all material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).
 
2.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to any Extensions of Credit to be made on
the date hereof and the use of proceeds thereof.
 
3.           The conditions precedent set forth in Sections 4.1(h) and (i) of
the Credit Agreement were satisfied or waived as of the Closing Date.
 
4.           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Borrower, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Borrower.
 
5.           Attached hereto as Exhibit A are true and complete copies of
certain resolutions duly adopted by the board of directors of the Borrower as of
November 3, 2010; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Borrower now in force relating to or affecting
the matters referred to therein.
 


 
A-1

--------------------------------------------------------------------------------

 


6.           Attached hereto as Exhibit B are true and complete copies of the
by-laws of the Borrower as in effect on the date hereof together with all
amendments thereto adopted through the date hereof.
 
7.           Attached hereto as Exhibit C are true and complete copies of the
certificate of incorporation of the Borrower as in effect on the date hereof
together with all amendments thereto adopted through the date hereof that are
certified by the relevant authority of the jurisdiction of organization of the
Borrower.
 
8.           Attached hereto as Exhibit D are true and complete copies of the
good standing certificate of the Borrower that is certified by the relevant
authority of the jurisdiction of organization of the Borrower.
 
9.           The following persons are now duly elected and qualified officers
of the Borrower on the date hereof holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each such
officer is duly authorized to execute and deliver on behalf of the Borrower each
of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Borrower pursuant to the Loan Documents to which
it is a party.
 
(Incumbency and specimen signature pages follow)
 


 
A-2

--------------------------------------------------------------------------------

 


Incumbency and Specimen Signature for the Borrower
 

Name   Office   Signature                                  

 
 
 


 
A-3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has hereunto set her name in the capacity of
Chief Financial Officer of the Borrower as of the date first written above.
 


 

             
  
   
Name:
Title:  Chief Financial Officer

 
 
 
 
 
 
 
 
 
 
 
 
 


Closing Certificate- Calpine Corporation
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
 
 
 
 
 
 
 
 

 


 Sch. I-1
 

--------------------------------------------------------------------------------

 


EXHIBIT A TO OFFICERS’ CERTIFICATE


[Resolutions]
 
 
 
 
 
 
 
 
 
 
 
 




 A-1
 

--------------------------------------------------------------------------------

 


EXHIBIT B TO OFFICERS’ CERTIFICATE


[By-Laws]
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 B-1
 

--------------------------------------------------------------------------------

 


EXHIBIT C TO OFFICERS’ CERTIFICATE


[Certificate of Incorporation]
 
 
 
 
 
 
 
 
 
 

 




 C-1 
 

--------------------------------------------------------------------------------

 


EXHIBIT D TO OFFICERS’ CERTIFICATE


[Good Standing Certificate]
 
 
 
 
 
 
 
 
 
 

 


 A-1 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-2
 
FORM OF GUARANTORS’
CLOSING CERTIFICATE
 
December 10, 2010
 
Reference is hereby made to the Credit Agreement, dated as of December 10, 2010
(in effect on the date hereof, the “Credit Agreement”), among Calpine
Corporation (the “Borrower”), the Lenders party thereto, Goldman Sachs Bank USA
(“GS Bank”), as Administrative agent, Goldman Sachs Credit Partners L.P., as
Collateral Agent, Citibank, N.A., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as Co-Documentation Agents, and Morgan Stanley
Senior Funding, Inc., as Syndication Agent.  Unless otherwise defined herein,
capitalized terms are used herein as defined in the Credit Agreement.


Pursuant to Section 4.1(d)(i) of the Credit Agreement, the undersigned
[Responsible Officer of each Loan Party set forth on Schedule A attached hereto
(each, a “Certifying Loan Party”) hereby certifies, solely in such person’s
capacity as a Responsible Officer of each such Certifying Loan Party and not
individually, as follows:
 
1.           The representations and warranties of the Certifying Loan Party set
forth in each of the Loan Documents to which it is a party are true and correct
in all material respects on and as of the date hereof with the same effect as if
made on and as of the date hereof (unless stated to relate to a specific earlier
date, in which case, such representations and warranties were true and correct
in all material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).
 
2.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to any Extensions of Credit to be made on
the date hereof and the use of proceeds thereof.
 
3.           The conditions precedent set forth in Sections 4.1(h) and (i) of
the Credit Agreement were satisfied or waived as of the Closing Date.
 
4.           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against such Certifying Loan Party, nor has any other
event occurred adversely affecting or threatening the continued corporate,
limited liability company or partnership existence, as the case may be, of such
Certifying Loan Party.
 
5.           Attached hereto as Exhibit A are true and complete copies of
certain resolutions duly adopted by the board of directors or other applicable
governing body of such Certifying Loan Party as of December 10, 2010; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate,
limited liability company or partnership proceedings, as applicable, of such
Certifying Loan Party now in force relating to or affecting the matters referred
to therein.
 


 
A-1

--------------------------------------------------------------------------------

 


6.           Attached hereto as Exhibit B are true and complete copies of the
by-laws, limited partnership agreements, operating agreements, limited liability
partnership agreements or limited liability company agreements, as applicable,
of such Certifying Loan Party as in effect on the date hereof together with all
amendments thereto adopted through the date hereof.
 
7.           Attached hereto as Exhibit C are true and complete copies of the
certificate of incorporation, certificate of limited partnership, certificate of
limited liability partnership or certificate of formation, as applicable, of
such Certifying Loan Party as in effect on the date hereof together with all
amendments thereto adopted through the date hereof that are certified by the
relevant authority of the jurisdiction of organization of such Certifying Loan
Party.
 
8.           Attached hereto as Exhibit D are true and complete copies of the
good standing certificate of such Certifying Loan Party that is certified by the
relevant authority of the jurisdiction of organization of such Certifying Loan
Party.
 
9.           The following persons are now duly elected and qualified officers
of such Certifying Loan Party on the date hereof holding the offices indicated
next to their respective names below, and the signatures appearing opposite
their respective names below are the true and genuine signatures of such
officers, and each such officer is duly authorized to execute and deliver on
behalf of such Certifying Loan Party each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party.
 
(Incumbency and specimen signature pages follow)
 


 
A-2

--------------------------------------------------------------------------------

 


Incumbency and Specimen Signature for the Certifying Loan Parties listed on
Schedule I
 
 

Name   Office   Signature                                  

 
 
A-3
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has hereunto set her name in the capacity of
[indicate Responsible Officer] of each of the entities set forth on Schedule I
attached to this Certificate as of the date first written above.
 


 

             
  
   
Name:
Title:  [Responsible Officer]

 
 
 
 
 

 
Closing Certificate 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


Sch. I-1 
 

--------------------------------------------------------------------------------

 


EXHIBIT A TO OFFICERS’ CERTIFICATE


[Resolutions]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 A-1
 

--------------------------------------------------------------------------------

 


EXHIBIT B TO OFFICERS’ CERTIFICATE


[By-Laws, Operating Agreements, Limited Liability Company Agreements, Limited
Partnership Agreements and Limited Liability Partnership Agreements]
 
 
 
 
 
 
 
 
 
 
 
 
 


 B-1
 

--------------------------------------------------------------------------------

 


EXHIBIT C TO OFFICERS’ CERTIFICATE


[Certificate of Incorporation, Certificate of Formation, Certificate of Limited
Liability Partnership and/or Certificate of Limited Partnership]
 


 
 
 
 
 
 
 
 

 


C-1
 

--------------------------------------------------------------------------------

 


EXHIBIT D TO OFFICERS’ CERTIFICATE


[Good Standing Certificates]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
D-1
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF NOTICE OF BORROWING
 
Dated:  ____________, 20__
 
Goldman Sachs Bank USA, as
Administrative Agent
30 Hudson Street, 17th Floor
Jersey City, NJ 07302


Attention:  Lauren Day                                           Email:
gsd.link@gs.com


 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement, dated as of December 10, 2010 (as
amended and in effect on the date hereof, the “Credit Agreement”; capitalized
terms not defined herein shall have the meanings as defined in the Credit
Agreement), among the undersigned, as Borrower, the Lenders named therein,
Goldman Sachs Bank USA (“GS Bank”), as Administrative agent, Goldman Sachs
Credit Partners L.P., as Collateral Agent, Citibank, N.A., Credit Suisse
Securities (USA) LLC and Deutsche Bank Securities Inc., as Co-Documentation
Agents, and Morgan Stanley Senior Funding, Inc., as Syndication Agent.  Pursuant
to Section [2.2] [2.4(a)] of the Credit Agreement, the Borrower hereby requests
a Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing:
 
1.           The Business Day of the proposed Borrowing is _________.1
 
2.           The aggregate principal amount of the proposed Borrowing is
_________.2
 
3.           The proposed Borrowing shall consist of [Swingline Loans]
[Revolving Loans].
 
4.           [The Loans to be made pursuant to the proposed Borrowing shall be
initially maintained as [Base Rate Loans] [Eurodollar Loans].]3
 



--------------------------------------------------------------------------------

 
1
Shall be at least three Business Days after the date hereof for Eurodollar
Loans, or one Business Day after the date hereof for Base Rate Loans (or the
same Business Day in the case of Swingline Loans).

 
2
Not less than $5,000,000 for a Eurodollar Loan (or $1,000,000 in the case of a
Base Rate Loan) and an integral multiple of $1,000,000 in excess thereof (or, if
the then Available Revolving Commitments are less than $1,000,000, such lesser
amount).

 
 
 
B-1

--------------------------------------------------------------------------------

 


5.           [The initial Interest Period for the proposed Borrowing is [one
month] [two months] [three months] [six months] [nine months4] [twelve
months4]]3,5
 
6.           The aggregate principal amount of all Loans outstanding after
giving effect to the proposed Borrowing is $______________ .
 
7.           Account to which the funds will be deposited:  __________________.
 
The Borrower hereby certifies to the Administrative Agent and the Lenders by
execution hereof that:
 
1.           All representations and warranties contained in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of this Notice of Borrowing with the same effect
as if made on and as of such date (unless stated to relate to a specific earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects as of such earlier date) (it being understood
that any representation or warranty that is qualified as to materiality or
Material Adverse Effect shall be correct in all respects).
 
2.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Extension of Credit made on the
date hereof.
 
The Borrower agrees that, if prior to the date of issuance any of the foregoing
certifications shall cease to be true and correct, the Borrower shall forthwith
notify the Administrative Agent thereof in writing (any such notice, a
“Non-Compliance Notice”).  Except to the extent, if any, that prior to the date
of issuance the Borrower shall deliver a
 
Non-Compliance Notice to the Administrative Agent, each of the foregoing
certifications shall be deemed to be made additionally on the date of issuance
as if made on such date.
 
[remainder of page intentionally left blank]







--------------------------------------------------------------------------------

Footnote continued from previous page.
 
3
In the case of Revolving Loans.


4
If agreed to by all Lenders.

 
5
To be included for a proposed Borrowing of Eurodollar Loans.

 


 
B-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.
 

 
CALPINE CORPORATION
       
By:
  
   
Name:
Title:

 
 
 
 
 

 
Borrowing Certificate 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
 
FORM OF
ASSIGNMENT AND ACCEPTANCE
 
Reference is hereby made to the Credit Agreement, dated as of December 10, 2010
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Calpine Corporation (the
“Borrower”), the Lenders party thereto, Goldman Sachs Bank USA (“GS Bank”), as
Administrative agent, Goldman Sachs Credit Partners L.P., as Collateral Agent,
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as Co-Documentation Agents, and Morgan Stanley Senior Funding, Inc., as
Syndication Agent.  Unless otherwise defined herein, capitalized terms are used
herein as defined in the Credit Agreement.


The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
 
1.           The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Revolving Facility as are set forth on
Schedule 1 hereto (the “Assigned Facility”), in a principal amount for the
Assigned Facility as set forth on Schedule 1 hereto.
 
2.           The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
 
3.           The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 5.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Assignor, the
Administrative Agent or any Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent and the Collateral
Agent to take such ac-
 


 
C-1

--------------------------------------------------------------------------------

 


tion as agent on its behalf and to exercise such powers and discretion under the
Credit Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent and the Collateral Agent by the terms thereof, together with such powers
as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.19(d) of the Credit Agreement.
 
4.           The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
 
5.           Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the
Effective Date or accrue subsequent to the Effective Date.  The Assignor and the
Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.
 
6.           From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof (including,
without limitation, the provisions of Section 8.22 of the Collateral Agency and
Intercreditor Agreement and Section 8.6(b) of the Guarantee and Collateral
Agreement) and (b) the Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights and be released from its obligations under
the Credit Agreement.
 
7.           This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
 




 
C-2

--------------------------------------------------------------------------------

 


Schedule 1
to Assignment and Acceptance with respect to
the Credit Agreement, dated as of December 10, 2010,
among Calpine Corporation (the “Borrower”),
the Lenders party thereto, Goldman Sachs Bank USA as administrative agent and
 
Goldman Sachs Credit Partners L.P. as collateral agent
 
Name of Assignor: _______________________


Name of Assignee: _______________________


Effective Date of Assignment: _________________
 
Facility Assigned
Aggregate
Amount of Revolving Commitments for all Lenders
Amount of Revolving Commitment Assigned
 
$______
$______



[Name of Assignee]
[Name of Assignor]
By: _____________________________
By: _____________________________
Title:
Title





Accepted for Recordation in the Register:
Required Consents (if any):
Goldman Sachs Bank USA, as
Calpine Corporation
Administrative Agent
         
By: _____________________________
By: _____________________________
Title:
Title
     
Goldman Sachs Bank USA, as
 
Administrative Agent
 
     
By: _____________________________
 
Title
   



Sch. 1-1 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
 
 [FORM OF]
 
LETTER OF CREDIT REQUEST
 


 
Date:__________________


[Name of Fronting Bank
Address:____________
___________________
Attention: ___________
Telecopier No.: _________]1


Goldman Sachs Bank USA,
as Administrative Agent
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention:  SBD Operations
Telecopier No.:  [______________]


Ladies and Gentlemen:


Reference is hereby made to the Credit Agreement dated as of December 10, 2010
(as the same may be amended, supplemented, or otherwise modified from time to
time, the "Agreement") among Calpine Corporation, as Borrower, the Lenders from
time to time party thereto, Goldman Sachs Bank USA, as Administrative Agent,
Goldman Sachs Credit Partners L.P., as Collateral Agent, Citibank, N.A., Credit
Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., as
Co-Documentation Agents, and Morgan Stanley Senior Funding, Inc., as Syndication
Agent.  All capitalized terms used herein without definition shall have the
meanings given to such terms in the Agreement.


Pursuant to Section 2.6 of the Agreement, the Borrower hereby requests [name of
applicable Fronting Bank], a Fronting Bank, to issue or amend, as applicable,
the following Letter of Credit:



--------------------------------------------------------------------------------

 
1 For Deutsche Bank AG New York Branch, use: Deutsche Bank AG New York Branch,
as Fronting Bank, 60 Wall Street, 25th Floor, New York, NY 10005,
Attention:  Jack Leong, Telecopier No.:  (212) 797-0304 and Deutsche Bank AG New
York Branch, as Fronting Bank, 60 Wall Street, 25th Floor, New York, NY 10005,
Attention:  Lynn Nicaretta, Telecopier No.:  (212) 797-0780
 
 
 
D-1

--------------------------------------------------------------------------------

 


(a) In the case of a request to issue a Letter of Credit:
 
 
(i) The currency (please use ISO currency codes) and amount (expressed in words
and numbers) of the requested Letter of Credit (which must be denominated in
Dollars or an Alternative Currency):
 
 
 
 
_________________________
 
(ii) The expiration date of the requested Letter of Credit (which must be no
later than the earlier of (x) the twelve month anniversary of its date of
issuance and (y) the date that is five (5) Business Days prior to the Stated
Maturity unless otherwise provided in Section 2.5(b) of the Credit Agreement):
 
 
 
 
 
_____________________, 201__
 
(iii) The requested date of issuance of such Letter of Credit (which must be a
Business Day):
 
 
_____________________, 201__
 
(iv) Name and address of the Beneficiary(ies) of the requested Letter of Credit:
 
 
(v) Other information:
Per the attached L/C Application
 
(b) In the case of a request to amend a Letter of Credit:
 
 
(i) The Letter of Credit No. of such Letter of Credit:
 
____________________________
 
(ii) If an extension of the expiration date of the Letter of Credit is being
requested, state the requested extended expiration date (and, if the Letter of
Credit contains an evergreen clause or any other deadlines, specify whether any
of them is also requested to be amended):
 
 
 
 
 
 
_____________________, 201__
___________________________
 
(iii) If a change in the amount of the Letter of Credit is being requested,
complete as appropriate:
increase of ______________ to new stated amount of _______________
 
reduction of _____________ to new stated
 

 
 
 
 
D-2

--------------------------------------------------------------------------------

 
 
 

  amount of _______________
 
(iv) Any other information:
 
Per the attached letter
 

 


 



  Very truly yours,      
CALPINE CORPORATION
       
By:
  
   
Name:
Title:





 
D-3

--------------------------------------------------------------------------------

 




EXHIBIT E-1
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the CREDIT AGREEMENT, dated as of December 10, 2010 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), GOLDMAN SACHS BANK USA (“GS Bank”), as administrative agent (in
such capacity and including any successors in such capacity, the “Administrative
Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent (in such
capacity and including any successors in such capacity, the “Collateral Agent”
and together with the Administrative Agent, the “Agents”), Citibank, N.A.,
Credit Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., as
Co-Documentation Agents, and Morgan Stanley Senior Funding, Inc., as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”).  Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
 
Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.
 
[Signature Page Follows]


 
E-1-1

--------------------------------------------------------------------------------

 


 



   
[Lender]
           
By:
  
   
Name:
Title:
         
[Address]







Dated:           ______________________, 20[  ]




 
E-1-2

--------------------------------------------------------------------------------

 




EXHIBIT E-2
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the CREDIT AGREEMENT, dated as of December 10, 2010 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), GOLDMAN SACHS BANK USA (“GS Bank”), as administrative agent (in
such capacity and including any successors in such capacity, the “Administrative
Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent (in such
capacity and including any successors in such capacity, the “Collateral Agent”
and together with the Administrative Agent, the “Agents”), Citibank, N.A.,
Credit Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., as
Co-Documentation Agents, and Morgan Stanley Senior Funding, Inc., as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”).  Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
 
Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the a United States trade or business
conducted by the undersigned or its partners/members.
 
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
[Signature Page Follows]


 
E-2-1

--------------------------------------------------------------------------------

 


 



   
[Lender]
           
By:
  
   
Name:
Title:
         
[Address]

 


 
Dated:______________________, 20[  ]




 
E-2-2

--------------------------------------------------------------------------------

 


EXHIBIT E-3
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the CREDIT AGREEMENT, dated as of December 10, 2010 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), GOLDMAN SACHS BANK USA (“GS Bank”), as administrative agent (in
such capacity and including any successors in such capacity, the “Administrative
Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent (in such
capacity and including any successors in such capacity, the “Collateral Agent”
and together with the Administrative Agent, the “Agents”), Citibank, N.A.,
Credit Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., as
Co-Documentation Agents, and Morgan Stanley Senior Funding, Inc., as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”).  Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
 
Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code Section
881(c)(3)(B), (iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned.
 
The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
[Signature Page Follows]


 
E-3-1

--------------------------------------------------------------------------------

 


 



   
[Participant]
           
By:
  
   
Name:
Title:
         
[Address]

 


Dated:           ______________________, 20[  ]




 
E-3-2

--------------------------------------------------------------------------------

 


EXHIBIT E-4
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the CREDIT AGREEMENT, dated as of December 10, 2010 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), GOLDMAN SACHS BANK USA (“GS Bank”), as administrative agent (in
such capacity and including any successors in such capacity, the “Administrative
Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent (in such
capacity and including any successors in such capacity, the “Collateral Agent”
and together with the Administrative Agent, the “Agents”), Citibank, N.A.,
Credit Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., as
Co-Documentation Agents, and Morgan Stanley Senior Funding, Inc., as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”).  Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
 
Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B), (v)
none of its partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned’s or its partners/members.
 
The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Signature Page Follows]


 
E-4-1

--------------------------------------------------------------------------------

 


 



   
[Participant]
           
By:
  
   
Name:
Title:
         
[Address]

 


Dated:           ______________________, 20[ ]


 
E-4-2

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF NOTICE OF CONTINUATION/CONVERSION
 
Dated: ____________, 20__
 
Goldman Sachs Bank USA, as
Administrative Agent
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention:  Lauren Day                                           Email:
gsd.link@gs.com


 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement, dated as of December 10, 2010 (the
“Credit Agreement”; capitalized terms not defined herein shall have the meanings
as defined in the Credit Agreement), among Calpine Corporation (the “Borrower”),
the Lenders party thereto, Goldman Sachs Bank USA (“GS Bank”), as Administrative
agent, Goldman Sachs Credit Partners L.P., as Collateral Agent, Citibank, N.A.,
Credit Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., as
Co-Documentation Agents, and Morgan Stanley Senior Funding, Inc., as Syndication
Agent.  Pursuant to Section 2.15 of the Credit Agreement, the undersigned duly
authorized officer hereby requests to [continue][convert] a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing:


The Borrower hereby gives you notice pursuant to Section 2.15 of the Credit
Agreement and requests that on ____________,
 
 
(1)
$____________ of the currently outstanding principal amount of the Revolving
Loans [currently being maintained as Base Rate Loans] [originally made as
Eurodollar loans on ____________, with Interest Period ending on ____]1,

 
 
(2)
be [converted into][continued as],

 
 
(3)
[Eurodollar Loans having an Interest Period of [one] [two] [three] [six]
[nine][twelve]2 month(s)][Base Rate Loans].

 



--------------------------------------------------------------------------------

 
1
Conversion of Eurodollar Loans into Base Loans may only be made on the last day
of an Interest Period with respect thereto.

 
2
Nine or twelve months Interest Periods require agreement of all Lenders.

 


 
F-1

--------------------------------------------------------------------------------

 


 
The Borrower hereby:

 
(a)           certifies and warrants that [no Event of Default has occurred and
is continuing or will (immediately after giving effect to the continuation or
conversion requested hereby) occur and be continuing] [an Event of Default has
occurred and is continuing or will (immediately after giving effect to the
continuation or conversion requested hereby) occur and be continuing]; and
 
(b)           agrees that if prior to the time of such continuation or
conversion any matter certified to herein by it will not be true correct at such
time as if then made, it will immediately so notify the Administrative Agent.
 
Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.
 
[remainder of page intentionally left blank]




 
F-2

--------------------------------------------------------------------------------

 


The Borrower has caused this Notice of Continuation/Conversion to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly authorized officer as of the date first written above.
 
 
Very truly yours,
 


 



 
CALPINE CORPORATION
       
By:
  
   
Name:
Title:



 
F-3

--------------------------------------------------------------------------------

 


EXHIBIT G
 
FORM OF INCREMENTAL REVOLVING FACILITY AMENDMENT
 
Dated:  ____________, 20__
 
Goldman Sachs Bank USA, as
Administrative Agent
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ  07302
Attention:  Lauren Day




Reference is made to the Credit Agreement, dated as of December 10, 2010 (the
“Credit Agreement”; capitalized terms not defined herein shall have the meanings
as defined in the Credit Agreement), among Calpine Corporation (the “Borrower”),
the Lenders party thereto (collectively, the “Lenders”), Goldman Sachs Bank USA
(“GS Bank”), as Administrative agent, Goldman Sachs Credit Partners L.P., as
Collateral Agent, Citibank, N.A., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as Co-Documentation Agents, and Morgan Stanley
Senior Funding, Inc., as Syndication Agent.


This notice is an Incremental Revolving Facility Amendment (this “Amendment”)
referred to in Section 2.25(b)(ii) of the Credit Agreement, and the Borrower and
each of the Lenders party hereto hereby notify you that:


1.           Each Lender party hereto agrees to make, obtain or increase the
amount of its Revolving Commitment in the principal amount set forth under such
Lender’s name on the signature pages hereof under the caption “Incremental
Commitment Amount”1.
 
2.           The closing date of the Incremental Revolving Facility is
___________________.
 
3.           The Incremental Revolving Loans of each Lender shall mature on
[        ].2
4.           The Applicable Margins for the Incremental Revolving Loans
contemplated hereby shall be [____].
 



--------------------------------------------------------------------------------

 
1
To the extent satisfactory to the Administrative Agent, subject to modification
to reflect terms consistent with Section 2.25 of Credit Agreement.

 
2
No earlier than the Termination Date in respect of the Revolving Facility.

 


 
G-1

--------------------------------------------------------------------------------

 


At the time of any provision of any Incremental Commitment Amount pursuant to
Section 2.25 of the Credit Agreement, the Borrower shall, in coordination with
the Administrative Agent repay outstanding Revolving Loans of certain of the
Lenders, and incur additional Revolving Loans from certain other Lenders
(including the Lenders making Incremental Revolving Loans), in each case to the
extent necessary so that all of the Lenders participate in each outstanding
Borrowing of Revolving Loans pro rata on the basis of their respective Revolving
Commitments (after giving effect to any increase in the Total Revolving
Commitments pursuant to Section 2.25(a) of the Credit Agreement) and with the
Borrower being obligated to pay to the respective Lenders any costs of the type
referred to in Section 2.20 of the Credit Agreement in connection with any such
repayment and/or Borrowing.
 
5.           The agreement of each Lender party hereto to make the Incremental
Revolving Loans to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the closing date of
the Incremental Revolving Facility, of the following conditions precedent:
 
 
(a)
The Administrative Agent shall have received this notice, executed and delivered
by the Borrower and each Lender party hereto;

 
 
(b)
each such Incremental Revolving Facility shall be pari passu with the Revolving
Facility in respect of right of payment and lien priority;

 
 
(c)
on the effective date of this Incremental Revolving Facility Amendment
(immediately after giving effect hereto), no Default or Event of Default shall
have then occurred and be continuing;

 
 
(d)
to the extent that any Incremental Revolving Loans are to be incurred on the
date hereof, the Borrower shall be in compliance with the covenants set forth in
Section 6.6 of the Credit Agreement determined on a pro forma basis as of the
date of such Incremental Revolving Loan and the last day of the most recent
fiscal period of the Borrower for which financial statements have been provided,
in each case, as if such Incremental Revolving Loans had been outstanding on the
last day of such fiscal quarter of the Borrower for testing compliance therewith
and after giving effect to any other customary and appropriate pro forma
adjustment events, including any acquisitions or dispositions after the
beginning of the relevant fiscal quarter but prior to or simultaneous with the
borrowing of such Incremental Revolving Loan;

 
 
(e)
all fees and expenses owing in respect of such increase to the Agents and the
Lenders shall have been paid;

 
 
(f)
the aggregate Incremental Commitment Amounts shall be in an aggregate principal
amount that is not less than $25,000,000, provided that such amount may be less
than $25,000,000 if such amount represents all remaining availability under the
limit set forth in clause (j) below);

 


 
G-2

--------------------------------------------------------------------------------

 


 
(g)
the Administrative Agent shall have consented (such consent not to be
unreasonably withheld or delayed) to any Additional Lender participating in the
Incremental Commitment Amount if such consent would be required under
Section 9.6 of the Credit Agreement for an assignment of Revolving Loans to such
Lender or Additional Lender;

 
 
(h)
each of the representations and warranties contained in to the Credit Agreement
or the other Loan Documents shall be true and correct in all material respects
on and as of such date as if made on and as of such date (unless stated to
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date)
(it being understood that any representation or warranty that is qualified as to
materiality or Material Adverse Effect shall be correct in all respects); and

 
 
(i)
the aggregate amount of all Incremental Revolving Facilities pursuant to
Section 2.25 of the Credit Agreement shall not exceed, after giving effect to
the Incremental Commitment Amounts effected hereby, an amount equal to
$250,000,000.

 
6.           This Incremental Revolving Facility Amendment shall be deemed to be
a Loan Document for all purposes.
 
7.           Except as expressly amended hereby, the Credit Agreement and the
other Loan Documents shall continue to be and shall remain in full force and
effect in accordance with its terms.  This Amendment shall not constitute an
amendment or waiver of any provision of the Credit Agreement or the other Loan
Documents not expressly referred to herein and shall not be construed as (or
indicate the Lenders’ willingness to agree to) an amendment, waiver or consent
to any action on the part of the Borrower that would require an amendment,
waiver or consent of the Administrative Agent or the Lenders except as expressly
stated herein.
 


[remainder of page intentionally left blank]




 
G-3

--------------------------------------------------------------------------------

 


 



 
CALPINE CORPORATION
       
By:
  
   
Name:
Title:
       
[NAME OF LENDER]
           
By:
  
   
Name:
Title:
       
Incremental Commitment Amount:
 
$[_________]



CONSENTED TO:


GOLDMAN SACHS BANK USA,
 
as Administrative Agent
             
By:
     
Name:
   
Title:
 



 
G-4

--------------------------------------------------------------------------------

 


EXHIBIT H
 
FORM OF
PREPAYMENT NOTICE
 
Dated:  ____________, 20__
 
Goldman Sachs Bank USA, as
Administrative Agent
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ  07302
Attention:  Lauren Day
Email: gsd.link@gs.com
 
Ladies and Gentlemen:
 
The undersigned, Goldman Sachs Bank USA (“GS Bank”), refers to the Credit
Agreement, dated as of December 10, 2010 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Calpine Corporation (the “Borrower”), the Lenders party
thereto, GS Bank,  as Administrative agent, Goldman Sachs Credit Partners L.P.,
as Collateral Agent, Citibank, N.A., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as Co-Documentation Agents, and Morgan Stanley
Senior Funding, Inc., as Syndication Agent.  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.  The Administrative Agent hereby gives
notice of a prepayment to be made by the Borrower pursuant to Section 2.14(c) of
the Credit Agreement of the Prepayment Amount.  Amounts applied to prepay the
Revolving Loans shall be applied pro rata to the Revolving Loan held by
you.  The portion of the prepayment amount to be allocated to the Revolving Loan
held by you and the date on which such prepayment will be made to you are set
forth below:

(A)
Total Revolving Loan Prepayment Amount
 
(B)
Portion of Revolving Loan Prepayment Amount to be received by you
 
(C)
Mandatory Prepayment Date (ten (10) Business Days after the date of this
Prepayment Notice)
 


[remainder of this page intentionally left blank]


 
H-1

--------------------------------------------------------------------------------

 


 



 
GOLDMAN SACHS BANK USA,
   
as Administrative Agent
       
By:
  
   
Title:
       
,
 
(Name of Lender)
           
By:
       
Name:
Title:
   

 




 
H-2

--------------------------------------------------------------------------------

 


EXHIBIT I
 


FORM OF
COMPLIANCE CERTIFICATE
 
[                  ], 20 [  ]
 
Reference is hereby made to the Credit Agreement, dated as of December 10, 2010
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Calpine Corporation (the “Borrower”), the Lenders party
thereto, Goldman Sachs Bank USA (“GS Bank”), as Administrative Agent, Goldman
Sachs Credit Partners L.P., as Collateral Agent, Citibank, N.A., Credit Suisse
Securities (USA) LLC and Deutsche Bank Securities Inc., as Co-Documentation
Agents, and Morgan Stanley Senior Funding, Inc., as Syndication Agent.  Unless
otherwise defined herein, capitalized terms are used herein as defined in the
Credit Agreement.


Pursuant to Section 5.2(b) of the Credit Agreement, the undersigned duly
authorized officer hereby certifies:
 
1.           I am the duly elected, qualified and acting [Chief Financial
Officer] [Treasurer] [Vice President and Controller] [Chief Accounting Officer]
of the Borrower.
 
2.           I have reviewed and am familiar with the contents of this
Certificate.
 
3.           I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”).  Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default.
 
4.           Attached hereto as Attachment 2 are the computations showing (1)
compliance with the covenants set forth in Sections 6.6(a) and (b) of the Credit
Agreement and (2) the CNTA Ratio of the Borrower and its Subsidiaries, in each
case, as of the last day of the fiscal [quarter] [year] relating to such
Financial Statements.1
 
[5.           Since the [the date of the most recent report delivered pursuant
to Section 5.2(b)] [Closing Date]:
 



--------------------------------------------------------------------------------

 
1
Computation of CNTA Ratio to be delivered within 15 days after the date of
delivery of this Compliance Certificate.

 


 
I-1

--------------------------------------------------------------------------------

 


(a)           No Loan Party has changed its jurisdiction of organization;
 
(b)           No Loan Party has acquired any material Intellectual Property; and
 
(c)           No Person has become a Loan Party;
 
except, in each case,  (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower has delivered to the Administrative Agent all required UCC financing
statements and other filings required to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral after giving
effect to such event, in each case as required by Section 5.5 of the Guarantee
and Collateral Agreement and (ii) any of the foregoing described in Attachment 3
hereto in respect of which the Borrower is delivering to the Administrative
Agent herewith all required UCC financing statements and other filings required
to maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral after giving effect to such event, in each case as
required by Section 5.6 of the Guarantee and Collateral Agreement.
 
6.           Since the Closing Date:
 
(a)           No Loan Party has acquired any property of the type described in
Section 5.9 of the Credit Agreement as to which the Administrative Agent does
not have a perfected Lien pursuant to the Security Documents (except to the
extent failure to have such Lien is permitted under Section 5.9);
 
(b)           No Loan Party has acquired any fee interest in any real property
having a value (together with improvements thereof) of at least $5,000,000
(other than any such real property subject to a Permitted Lien which precludes
the granting of a Mortgage thereon);
 
(c)           No Loan Party has formed or acquired any Subsidiary other than an
Excluded Subsidiary; and
 
(d)           No Loan Party has acquired or formed any Foreign Subsidiary;
 
except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower has taken all actions required by Section 5.9 of the Credit Agreement
with respect thereto and (ii) any of the foregoing described in Attachment 3
hereto in respect of which the Borrower is concurrently herewith taking all
actions required by Section 5.9 of the Credit Agreement with respect thereto.]
 
7.           Since [the date of the most recent report delivered pursuant to
Section 5.2(b)] [the Closing Date]:  No Loan Party that is a Significant
Subsidiary has released its Guarantee under the Credit Agreement [except as
follows:2].3
 



--------------------------------------------------------------------------------

 
2
Describe the release of such Significant Subsidiary.

 
3
Pursuant to Section 5.2(b)(ii)(x)(2) of the Credit Agreement, if the CNTA Ratio
of the Borrower is delivered after the delivery of the Compliance Certificate in
respect of a fiscal quarter or fiscal year, then paragraphs 5, 6 and 7 of this
Compliance Certificate are only required to be delivered with the initial
Compliance Certificate in respect of such fiscal quarter or fiscal year.

 


 
I-2

--------------------------------------------------------------------------------

 




 


[remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 


 
I-3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this undersigned has executed this Compliance Certificate as
of the date first written above.
 

 
CALPINE CORPORATION
         
  
   
Name:
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


Compliance Certificate 
 

--------------------------------------------------------------------------------

 


Attachment 1
to Compliance Certificate


[Attach Financial Statements]
 
 
 
 
 
 
 
 
 
 
 




 
 

--------------------------------------------------------------------------------

 


Attachment 2
to Compliance Certificate
 


The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.
 


 
[Set forth Covenant Calculations]


[Set forth CNTA Ratio Calculation]
 
 
 
 
 
 
 
 
 
 
 




 
 

--------------------------------------------------------------------------------

 


Attachment 3
to Compliance Certificate
 


Disclosure of Events Pursuant to Section 5.6 of Guarantee and Collateral
Agreement and Section 5.9 of the Credit Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
K-1